Exhibit 10.13

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

by and among

 

 

 

The Borrowers, Party Hereto

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION, as Sole Lead Arranger, Sole Bookrunner,
Swingline Lender and Administrative Agent

 

and

 

The other Lenders, Party Hereto

 

_______________________________

 

Dated as of
December 16, 2014

 

 

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

 

SECTION 1.

Definitions, other Interpretive Provisions and Authorized Representatives

1

SECTION 2.

The Commitments and Loans

4

 

2.1

Committed Loans

4

SECTION 3.

$56,000,000.00 Term Loan Facility.

4

 

3.1

Term Loan

4

 

3.2

Purpose of the Term Loan

4

 

3.3

Funding of the Term Loan

4

 

3.4

Payments

4

SECTION 4.

$20,000,000.00 Development Line of Credit Loan

5

 

4.1

Development Line of Credit Loan

5

 

4.2

Purpose of the Development Line of Credit Loan

5

 

4.3

Funding of Advances under the Development Line of Credit Loan

6

 

4.4

Availability of Advances

6

 

4.5

Development Line Commitment Fee

7

 

4.6

Development Line of Credit Notes.

7

 

4.7

Repayment of Principal on the Development Line of Credit Loan.

7

SECTION 5.

Swingline Loan Subfacility

9

 

5.1

Swingline Commitment

9

 

5.2

Swingline Loan Borrowings.

10

SECTION 6.

$1,000,000.00 Revolving Line of Credit Loan.

12

 

6.1

Revolving Line of Credit Loan

12

 

6.2

Purpose of the Revolving Line of Credit Loan

12

 

6.3

Fundings of Advances Under the Revolving Line of Credit Loan

12

 

6.4

Availability of Advances

13

 

6.5

Revolving Line Commitment Fee

13

 

6.6

Revolving Line of Credit Notes and Payments

13

SECTION 7.

Interest Rate Provisions.

14

 

7.1

Interest Rates Applicable to the Loans.

14

 

7.2

Swingline Loans

16

 

7.3

Default Rate and Payment Dates.

16

 

7.4

Inability to Determine Interest Rate

17

 

7.6

Yield Protection.

18

 

7.7

Compensation for Losses

19

 

7.8

Hedging Contracts.

20

 

7.9

Taxes.

20

 

7.10

Payments Free of Taxes.

20

 

 
i

--------------------------------------------------------------------------------

 

 

 

7.11

Illegality.

26

 

7.13

Mitigation Obligations; Replacement of Lenders.

27

SECTION 8.

Payments.

28

 

8.1

Method of Payment

28

 

8.2

Pro Rata Treatment and Payments.

29

 

8.3

Prepayments.

31

 

8.4

Non-Receipt of Funds by the Administrative Agent.

34

 

8.5

Right to Set-Off; Sharing of Payments.

35

 

8.6

Payments Set Aside

37

SECTION 9.

Conditions Precedent to Effectiveness of this Agreement.

37

 

9.1

Conditions Precedent to Line Advances and Revolver Advances

39

 

9.2

Requisition Procedures/Line Advances

41

SECTION 10.

Borrowers’ Representations and Warranties

42

 

10.1

Existence and Rights.

42

 

10.2

Agreement and Notes Authorized

43

 

10.3

No Conflict

43

 

10.4

Litigation

43

 

10.5

Financial Condition

44

 

10.6

Title to Assets

44

 

10.7

Tax Status

44

 

10.8

Compliance with Law

44

 

10.9

Other Regulations

44

 

10.10

Security Interest

44

 

10.11

Collateral

45

 

10.12

Other Obligations

45

 

10.13

Insurance

45

 

10.14

ERISA

45

 

10.15

Environmental Matters

45

 

10.16

Regulation U

47

SECTION 11.

Borrowers’ Affirmative Covenants

47

 

11.1

Legal Existence, Franchisee Standing, Etc.

47

 

11.2

Insurance

48

 

 
ii

--------------------------------------------------------------------------------

 

 

 

11.3

Use of Collateral; Taxes and Other Liabilities

48

 

11.4

Records and Reports

49

 

11.5

Inspection

50

 

11.6

Use of Loan Proceeds

50

 

11.7

Notice of Certain Events

51

 

11.8

Compliance with Laws

51

 

11.9

Compliance with Franchise Documents

51

 

11.10

Locations of Collateral

51

 

11.11

Further Assurances

51

 

11.12

Deposit Account

51

 

11.13

Annual Clean-up Requirement for Revolving Line of Credit Loan

52 SECTION 12.

Borrower’s Negative Covenants

52

 

12.1

Additional Indebtedness

52

 

12.2

Liens and Encumbrances

52

 

12.3

Merger or Consolidation

53

 

12.4

Change in Control

53

 

12.5

Debt Service Coverage Ratio

53

 

12.6

Lease Adjusted Leverage Ratio (tested on a quarterly basis)

53

 

12.7

Loans and Investments

54

 

12.8

Restaurant Closures

54

 

12.9

Distributions

54

 

12.10

Guarantee

54

 

12.11

Nature of Business

54

 

12.12

Dispositions

54

 

12.13

Transactions with Affiliates

55

 

12.14

Collateral Matters.

55

 

12.15

Development of Bagger Dave’s Legendary Burger Tavern Restaurants.

55 SECTION 13.

Security Interest

55

 

13.1

Creation of Security Interest

55

 

13.2

Rights in Collateral

55

 

13.3

Cross Collateralization

56

SECTION 14.

Events of Default

56

 

14.1

Failure to Pay Obligations

56

 

14.2

Failure to Maintain Legal Existence, Franchisee Standing, Etc

56

 

14.3

Failure to Comply with Franchise Documents

57

 

14.4

Breach of Certain Covenants

57

 

14.5

Breach of Covenant

57

 

14.6

Breach of Representation or Warranty/Fraud

57

 

14.7

Default Under Other Agreements

57

 

14.8

Bankruptcy, Etc

57

 

14.9

Litigation; Judgments or Attachments

58

 

14.10

Termination of Franchise

58

 

14.11

Dissolution; Death

58

 

14.12

Material Adverse Change; Lien Priority; Governmental Action

58

 

14.13

Insurance or Condemnation Proceeds

59

 

14.14

Default on Hedging Contract/Secured Hedge Agreement.

59

SECTION 15.

Rights and Remedies of Administrative Agent, Lenders and Swingline Lender.

59  

15.1

Pre- and Post-Default

59

 

15.2

Post-Default

59

 

15.3

No Waiver; Cumulative Remedies: Enforcement

59

 

 
iii

--------------------------------------------------------------------------------

 

 

SECTION 16.

Administrative Agent.

60

 

16.1

Appointment and Authority

60

 

16.2

Nature of Duties

61

 

16.3

Exculpatory Provisions

61

 

16.4

Reliance by Administrative Agent

62

 

16.5

Notice of Default

63

 

16.6

Non-Reliance on Administrative Agent and Other Lenders

63

 

16.7

Administrative Agent in Its Individual Capacity

64

 

16.8

Resignation of Administrative Agent.

64

 

16.9

Collateral and Guaranty Matters.

65

 

16.10

Bank Products

66

 

16.11

Notices and Information

66

 

16.12

Security Agreement

67

 

16.13

Mortgages

67

 

16.14

Leasehold Mortgages

67

 

16.15

Administrative Agent may File Proofs of Claim

67

SECTION 17.

Defaulting Lenders

68

SECTION 18.

Cash Collateral

71

 

18.1

Cash Collateral.

71

 

18.2

Grant of Security Interest.

71

 

18.3

Application

71

 

18.4

Termination of Requirement.

72

SECTION 19.

Miscellaneous

72

 

19.1

Survival of Warranties

72

 

19.2

Expenses

72

 

19.3

Amendments, Etc.

73

 

19.4

Final Agreement; Amendments; Waivers

75

 

19.5

Severability

75

 

19.6

Applicable Law

75

 

19.7

Successors and Assigns

76

 

19.8

Counterparts; Effectiveness; Electronic Execution.

80

 

19.9

Section Headings.

81

 

19.10

Waivers.

81

 

19.11

Authorization to Conduct Due Diligence with Third Parties

 

 

19.12

Agency.

82

 

19.13

Notice

82

 

19.14

Indemnity

84

 

19.15

Jury Waiver

86

 

19.16

Lien and Setoff

86

 

19.17

Consent to Jurisdiction; Service of Process and Venue.

87

 

19.18

Confidentiality

88

 

19.19

No Advisory or Fiduciary Responsibility

89

 

19.20

Advertising, Promoting and Marketing.

90

 

19.21

Excluded Swap Obligations.

90

 

 
iv

--------------------------------------------------------------------------------

 

 

APPENDIX I DEFINITIONS

95

EXHIBIT 1 AUTHORIZED REPRESENTATIVES

124

EXHIBIT 3.1 TERM NOTE

125

EXHIBIT 3.3 (TERM LOAN) INITIAL NOTICE OF BORROWING

128

EXHIBIT 3.3(i) Indemnity Letter for LIBOR Rate Loans

131

EXHIBIT 3.4 Term Loan $56,000,000.00

134

EXHIBIT 4.1 DEVELOPMENT LINE OF CREDIT NOTE

135

EXHIBIT 4.3 (DEVELOPMENT LINE OF CREDIT LOAN)

138

EXHIBIT 5.2 (FORM SWINGLINE LOAN NOTE)

141

EXHIBIT 5.2(a) (SWINGLINE LOAN) NOTICE OF BORROWING

144

EXHIBIT 6.1 REVOLVING LINE OF CREDIT NOTE

147

EXHIBIT 6.3 (REVOLVING LINE OF CREDIT LOAN) NOTICE OF BORROWING

150

EXHIBIT 7.1(b) NOTICE OF CONVERSION

153

EXHIBIT 7.1(c) NOTICE OF EXTENSION/INTEREST PERIOD CHANGE (DLOC)

156

EXHIBIT 8.1 AUTOMATED CLEARING HOUSE “ACH” AUTHORIZATION

159

EXHIBIT 9.1(v) JOINDER AGREEMENT AND SECURITY AGREEMENT

161

EXHIBIT 11.4 COVENANT COMPLIANCE CERTIFICATE

183

EXHIBIT 12.1 INDEBTEDNESS

191

EXHIBIT 16.10 FORM OF BANK PRODUCT PROVIDER NOTICE

192

EXHIBIT 18.7 FORM OF ASSIGNMENT AND ASSUMPTION

193

 

 
v

--------------------------------------------------------------------------------

 

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of December 16, 2014 by
and among the undersigned borrowers, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrowers”, as defined in Appendix I), each lender from time to time party
hereto (collectively the “Lenders” and individually, a “Lender”), Citizens Bank,
National Association, as Administrative Agent for itself and on behalf of the
other Lenders, Sole Lead Arranger, Sole Bookrunner, Swingline Lender and as a
Lender.

 

WHEREAS, the Administrative Agent, the Lenders and certain of the Borrowers
entered into a Credit Agreement dated as of April 15, 2013, as amended by First
Amendment to Credit Agreement dated as of August 15, 2013, Second Amendment to
Credit Agreement dated as of March 20, 2014, and by Third Amendment to Credit
Agreement dated as of October 31, 2014, covering the Original Loan Facilities
(the “Original Credit Agreement”); and

 

WHEREAS, the Borrowers have requested that the obligations under the Original
Credit Agreement and Original Loan Facilities be refinanced and that the
Development Line of Credit Loan II be eliminated; and

 

WHEREAS, the Borrowers have requested and the Lenders have agreed to amend and
restate the Original Credit Agreement as provided herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrowers and the Lenders agree
as follows with regard to the loans described herein (together the “Loans”):

 

 

SECTION 1.     Definitions, other Interpretive Provisions and Authorized
Representatives. The terms used in this Agreement are defined in Appendix I
hereto.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

 
1

--------------------------------------------------------------------------------

 

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d)     The Administrative Agent and each of the Lenders are authorized to rely
upon the continuing authority of the persons, officers, signatories or agents
hereafter designated by the Borrowers (hereinafter, the “Authorized
Representatives”) to bind the Borrowers with respect to all matters pertaining
to the Loans and the Loan Documents including the requesting of Borrowings, the
selection of and confirmation of interest rates, the delivery and certification
of financial information (including without limitation the reports,
certification and information required to be delivered pursuant to Section 11.4
hereof). Such authorization may be changed only upon written notice to the
Administrative Agent accompanied by evidence, reasonably satisfactory to
Administrative Agent, of the authority of the person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent. The present Authorized Representatives
of the Borrowers are listed on Exhibit 1. The Administrative Agent shall have a
right of approval, not to be unreasonably withheld or delayed, over the identity
of any replacement of the Authorized Representatives so as to assure
Administrative Agent and each of the Lenders that each Authorized Representative
is a responsible and senior official of the Borrowers. Any document delivered in
connection with this Agreement or any of the Loan Documents (before, on or after
the Closing Date) that is signed by an Authorized Representative of a Borrower
shall be conclusively presumed to have been authorized by all corporate,
partnership or other action on the part of such Borrower and such Authorized
Representatives shall be conclusively presumed to have acted on behalf of such
Borrower.

 

(e)     All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for the
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their Subsidiaries shall be deemed to be carried out at 100% of the outstanding
principal amount thereof and the effects of FASB ASC 825 and FASB ASC 470 20 on
financial liabilities shall be disregarded.

 

 
2

--------------------------------------------------------------------------------

 

 

(f)     If at any time any change in GAAP (including the adoption of IFRS) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders, the Swingline Lender and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the
Administrative Agent, the Lenders and the Swingline Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases (whether existing on the date hereof or entered
into following the date hereof, including, without limitation, leases by any
Borrower or any Subsidiary of any Borrower for any aircraft to the extent
permitted by this Agreement) shall continue to be classified and accounted for
on a basis consistent with the way such lease was treated (or if not then
existing, would have been treated) in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter in to a mutually acceptable amendment
addressing such changes, as provided for above.

 

(g)     Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).

 

 
3

--------------------------------------------------------------------------------

 

 

SECTION 2.     The Commitments and Loans

 

2.1      Committed Loans.

 

   Subject to the terms and conditions set forth herein, each Lender and the
Swingline Lender severally agrees to make the Loans to the Borrowers, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment.

 

SECTION 3.     $56,000,000.00 Term Loan Facility.

 

3.1     Term Loan. Subject to the terms and conditions of this Agreement and any
other conditions which the Administrative Agent may have specified in writing to
the Borrowers, the Lenders agree to make a loan to the Borrowers in the
aggregate principal amount of $56,000,000.00 (the “Term Loan”). The Term Loan
shall be evidenced by the promissory notes substantially in the form of Exhibit
3.1 attached hereto (as the same may be amended or replaced, the “Term Notes”).

 

3.2     Purpose of the Term Loan. The proceeds of the Term Loan shall be used to
(i) refinance existing outstanding obligations of the Borrowers to the Lenders
under the Original Loan Facilities, and (ii) pay the fees, costs and expenses
associated with the closing of the Loans.

 

3.3     Funding of the Term Loan. Subject to the terms and conditions of this
Agreement, upon receipt by the Administrative Agent of each Lender’s Applicable
Percentage of the proceeds of the Term Loan, such proceeds will be made
available to the Borrowers on the Funding Date, to be disbursed by the
Administrative Agent (or its counsel) in like funds as received by the
Administrative Agent from the Lenders to the Lenders to refinance the existing
outstanding obligations of the Borrowers to the Lenders under the Original Loan
Facilities. Except as provided below, the Term Loan will initially be a LIBOR
Rate Loan provided that at least three (3) Business Days prior to the Closing
Date the Borrowers deliver to the Administrative Agent an Initial Notice of
Borrowing for a Term Loan (in the form attached hereto as Exhibit 3.3) (“Initial
Notice of Borrowing”) and a funding indemnity letter, substantially in the form
of Exhibit 3.3(i), reasonably acceptable to the Administrative Agent. If the
funding indemnity letter is not so delivered to the Administrative Agent, then
the Term Loan will initially be an Alternate Base Rate Loan. LIBOR Rate Loans
shall be made by each Lender at its LIBOR Lending Office and Alternate Base Rate
Loans (to the extent applicable) at its Domestic Lending Office. Amounts repaid
or prepaid on the Term Loan may not be reborrowed.

 

3.4     Payments. The Borrowers shall pay interest on the aggregate unpaid
principal amount of the Term Loan in accordance with the terms of this Agreement
and the Term Notes. Payments of principal shall be based upon an 84-month
straight-line amortization schedule, provided that the final installment shall
be in the amount of all principal and interest outstanding under the Term Loan,
and that the final installment, if not earlier due hereunder, shall be payable
on the Term Loan Maturity Date. Principal shall be repaid in the amounts and at
the times set forth in Term Loan Repayment Schedule set forth in Exhibit 3.4
attached hereto.

 

 
4

--------------------------------------------------------------------------------

 

 

SECTION 4.

$20,000,000.00 Development Line of Credit Loan.

 

4.1     Development Line of Credit Loan. Lenders agree, on the terms and
conditions hereinafter set forth, to provide a line of credit to the Borrowers
(“Development Line of Credit Loan”), and the Administrative Agent shall, subject
to the terms and conditions of this Agreement, upon receipt by the
Administrative Agent of each Lender’s Applicable Percentage of the proceeds of
each request for an advance made in a Notice of Borrowing for the Development
Line of Credit Loan (in the form attached hereto as Exhibit 4.3), make advances
(“Line Advances”) to the Borrowers from time to time during the period from the
date hereof to and including December 16, 2016 (the “Development Line
Termination Date”) in an aggregate amount not to exceed at any time outstanding
$20,000,000.00 (the “Development Line Committed Amount”), and provided further
that for each Lender its aggregate amount of Line Advances shall not exceed such
Lender’s Commitment with respect to the Development Line of Credit Loan. The
aggregate amount of all Line Advances plus the outstanding amount of all
Swingline Loans shall not at any time exceed the Development Line Committed
Amount. Each Line Advance under this Section 4.1 shall be in an amount of not
less than $75,000.00. Borrowers may not repay and reborrow under this Section
4.1. No Line Advance will be made at any time after the Development Line
Termination Date, or at any time that a Default or an Event of Default has
occurred and is continuing hereunder. The Development Line of Credit Loan shall
be evidenced by the promissory notes substantially in the form of Exhibit 4.1
attached hereto (as the same may be amended or replaced, the “Development Line
of Credit Notes”).

 

4.2     Purpose of the Development Line of Credit Loan. Subject to the terms and
conditions contained herein, the proceeds of the Development Line of Credit Loan
shall be used to (i) finance up to 80% of the cost of leasehold improvements and
equipment associated with the development of new Buffalo Wild Wings Restaurants
(each a “BWW Development Advance”), (ii) finance up to 70% of the cost of
leasehold improvements and equipment associated with new Bagger Dave’s Legendary
Burger Tavern Restaurants (each a “BD Development Advance”) (provided however
that under no circumstances shall the aggregate amount of all BD Development
Advances exceed 50% of the entire amounts available under the Development Line
of Credit Loan (or $10,000,000.00)), (iii) finance up to 80% of the lesser of
(a) the appraised value of (as determined by the Administrative Agent), or (b)
the actual cost of the acquisition of, fee real estate acquired by the Borrowers
or an Affiliate of the Borrowers approved by the Administrative Agent on which
the Borrowers or Affiliate of the Borrowers will operate a Buffalo Wild Wings
Restaurant or a Bagger Dave’s Legendary Burger Tavern Restaurant (each a “Real
Estate Advance”), (iv) pay the fees, costs and expenses associated with the
transactions listed in (i), (ii), and (iii) above and in connection with the
closing of the Loans. All Line Advances shall be conditioned on the satisfaction
of the Incurrence Test defined in Section 9.1(vii) herein. Notwithstanding
anything herein to the contrary, the Borrowers may not build-out/develop more
than eight (8) Bagger Dave’s Legendary Burger Tavern Restaurants during fiscal
year 2015, or more than more than eight (8) Bagger Dave’s Legendary Burger
Tavern Restaurants during fiscal year 2016.

 

 

 
5

--------------------------------------------------------------------------------

 

 

4.3     Funding of Advances under the Development Line of Credit Loan. Subject
to the terms and conditions contained herein, any Borrower may, from time to
time, irrevocably request a Line Advance by delivering to the Administrative
Agent a written Notice of Borrowing for the Development Line of Credit Loan (in
the form attached hereto as Exhibit 4.3) not later than 2:00 P.M. (i) on the
third Business Day prior to the date of the requested Borrowing for LIBOR Rate
Loans, and (ii) on the first Business Day prior to the date of the requested
Borrowing for Alternate Base Rate Loans. Each such Notice of Borrowing shall be
irrevocable and shall specify (A) that a Line Advance is requested, (B) the date
of the requested Borrowing (which shall be a Business Day), (C) whether the
Borrowing is a BWW Development Advance, a BD Development Advance or a Real
Estate Advance, (D) the aggregate principal amount to be borrowed, and
(E) whether the Borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) therefore, which shall be a period of one month or one week.
If the Borrowers shall fail to specify in any such Notice of Borrowing (i) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed a request for an Interest Period of one month, or (ii) the Type
of loan requested, then such notice shall be deemed to be a request for a LIBOR
Rate Loan with an Interest Period of one month. The Administrative Agent shall
give notice to each Lender promptly upon receipt of each Notice of Borrowing
hereunder, the contents thereof and each such Lender’s Applicable Percentage
thereof.

 

4.4     Availability of Advances. Each Lender will make its Applicable
Percentage of each Line Advance Borrowing available to the Administrative Agent
for the account of the Borrowers at the office of the Administrative Agent
specified in Section 19.13, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent. The Administrative Agent will, upon receipt by the
Administrative Agent of each Lender’s Applicable Percentage of the proceeds of
the requested Line Advance, make a Line Advance as a LIBOR Rate Loan or an
Alternate Base Rate Loan (as the case may be) which will be made in a minimum
amount of $75,000.00 and in integral multiples of $10,000.00, provided that
after giving effect to such Line Advance, the aggregate amount of all Line
Advances, plus the outstanding amount of all Swingline Loans shall not exceed
$20,000,000.00, and provided further that the aggregate of all BD Development
Advances shall not at any time exceed $10,000,000.00. On the terms and subject
to the conditions of this Agreement, the proceeds of each Line Advance shall be
made available to the Borrowers by deposit to an account designated by the
Borrowers as shall have been specified in the Notice of Borrowing no later than
11:00 a.m. on the third or first Business Day (as applicable) following receipt
of a proper request. Additional conditions to making Line Advances are contained
in Sections 9.1 and 9.2 hereof.

 

 

 
6

--------------------------------------------------------------------------------

 

 

4.5     Development Line Commitment Fee. Accruing from the date hereof until the
Development Line Termination Date, the Borrowers agree to pay to the
Administrative Agent for the ratable benefit of the Lenders in accordance with
their Applicable Percentage, as consideration for the Lenders’ commitment to
make the Line Advances hereunder, a nonrefundable commitment fee (the
“Development Line Commitment Fee”) equal to 0.25% per annum (computed on the
basis of a year of 360 days and actual days elapsed) on the average daily
difference between the amount of: (a) $20,000,000.00, and (b) all Line Advances
outstanding for the quarterly period then ended. All Development Line Commitment
Fees shall be payable quarterly in arrears on the first day of each October,
January, April and July after the date hereof and on the Development Line
Termination Date or upon acceleration of the Development Line of Credit Notes,
if earlier.

 

4.6     Development Line of Credit Notes. Until converted to a Conversion
Obligation, the Borrowers shall pay interest only on the aggregate unpaid
principal amount of all Line Advances made by Administrative Agent in accordance
with the terms of this Agreement and with the Development Line of Credit Notes
evidencing the indebtedness resulting from such Line Advances. The outstanding
balance of the Development Line of Credit Loan (except to the extent converted
to a Conversion Obligation) shall be payable as to interest only from the date
of this Agreement until the Line Termination Date, unless accelerated sooner
pursuant to the terms of this Agreement.

 

4.7     Repayment of Principal on the Development Line of Credit Loan.

 

(a)     First Conversion Date. On the date which is the earlier of (i) the first
anniversary of the Closing Date, or (ii) the date on which the Development Line
of Credit Loan has been fully advanced (the “First Conversion Date”), the then
aggregate unpaid principal balance of all Line Advances made under the
Development Line of Credit Loan as of such date (the “First Conversion Amount”)
shall be termed out, and such amount payable monthly as to interest and
principal based on the following amortization schedules:

 

 

 
7

--------------------------------------------------------------------------------

 

 

(i) the aggregate unpaid principal balances of all Line Advances used to finance
or refinance (or is otherwise based on) equipment costs or improvements on sites
leased by any Borrower (or New Affiliate) with respect to Space Leases, shall be
payable as to principal based on an eighty-four (84) month amortization
schedule, (ii) the aggregate unpaid principal balance of all Line Advances used
to finance or refinance (or is otherwise based on) equipment costs or
improvements on sites leased by any Borrower (or New Affiliate) with respect to
Ground Leases, shall be payable as to principal based on a one hundred and
forty-four (144) month amortization schedule, and, (iii) the aggregate unpaid
principal balances of all Line Advances used to finance (or is otherwise based
on) the acquisition and development costs of fee simple real estate by any of
the Borrowers (or New Affiliate), shall be payable as to principal based on a
one hundred and eighty (180) month amortization schedule. The obligation to pay
the First Conversion Amount based on the amortization schedules provided above
shall be known as the (“First Conversion Obligation”). The Administrative Agent
shall provide the Borrowers with Conversion Obligation payment schedules within
thirty (30) days of the First Conversion Date. All unpaid principal balances and
accrued interest outstanding under the First Conversion Obligation shall be due
and payable on the Term Loan Maturity Date. Unless otherwise prohibited by this
Agreement, the First Conversion Obligation shall initially be classified as
LIBOR Rate Loans having an Interest Period of one month. The First Conversion
Obligation will not be termed if on the First Conversion Date, there exists a
Default or an Event of Default, in which case the aggregate unpaid principal
balance of all Line Advances made under the Development Line of Credit Loan and
all accrued interest thereon shall be due and payable upon acceleration but no
later than on the Development Line Termination Date (unless earlier
accelerated). Once termed out, the First Conversion Amount shall be deducted
from the availability under the Development Line of Credit Loan and the
Borrowers shall not be permitted to borrow said amounts thereafter under the
Development Line of Credit Loan.

 

(b)     Second Conversion Date. Commencing on the day following the First
Conversion Date until the second anniversary of the Closing Date (also known as
the Development Line of Credit Termination Date), the Borrowers may borrow the
unused portion of the Development Line of Credit Loan on the same terms provided
in Sections 4.1, 4.2, 4.3 and 4.4 hereof. On the date which is the earlier of
(i) the second anniversary of the Closing Date, or (ii) the date on which the
Development Line of Credit Loan has been fully advanced (the “Second Conversion
Date”), the then aggregate unpaid principal balance of all Line Advances made
under the Development Line of Credit Loan as of such date (the “Second
Conversion Amount”) shall be termed out, and such amount payable monthly as to
interest and principal based on the following amortization schedules:

 

 

 
8

--------------------------------------------------------------------------------

 

 

(i) the aggregate unpaid principal balances of all Line Advances used to finance
or refinance (or is otherwise based on) equipment costs or improvements on sites
leased by any Borrower (or New Affiliate) with respect to Space Leases, shall be
payable as to principal based on an eighty-four (84) month amortization
schedule, (ii) the aggregate unpaid principal balance of all Line Advances used
to finance or refinance (or is otherwise based on) equipment costs or
improvements on sites leased by any Borrower (or New Affiliate) with respect to
Ground Leases, shall be payable as to principal based on a one hundred and
forty-four (144) month amortization schedule, and, (iii) the aggregate unpaid
principal balances of all Line Advances used to finance (or is otherwise based
on) the acquisition and development costs of fee simple real estate by any of
the Borrowers (or New Affiliate), shall be payable as to principal based on a
one hundred and eighty (180) month amortization schedule. The obligation to pay
the Second Conversion Amount based on the amortization schedules provided above
shall be known as the (“Second Conversion Obligation”). The Administrative Agent
shall provide the Borrowers with Conversion Obligation payment schedules within
thirty (30) days of the Second Conversion Date. All unpaid principal balances
and accrued interest outstanding under the Second Conversion Obligation shall be
due and payable on the Term Loan Maturity Date. Unless otherwise prohibited by
this Agreement, the Second Conversion Obligation shall initially be classified
as LIBOR Rate Loans having an Interest Period of one month. The Second
Conversion Obligation will not be termed if on the Second Conversion Date, there
exists a Default or an Event of Default, in which case the aggregate unpaid
principal balance of all Line Advances made under the Development Line of Credit
Loan and all accrued interest thereon shall be due and payable upon acceleration
but no later than on the Development Line Termination Date (unless earlier
accelerated). The Borrowers shall no longer be permitted to borrow under the
Development Line of Credit Loan following the Second Conversion Date.

 

SECTION 5.

Swingline Loan Subfacility

 

5.1     Swingline Commitment. During the Swingline Commitment Period, subject to
the terms and conditions hereof, the Swingline Lender, in its individual
capacity, may, in its discretion and in reliance upon the agreements of the
other Lenders set forth in this Section, make certain credit loans to the
Borrowers (each a “Swingline Loan” and, collectively, the “Swingline Loans”) for
the purposes hereinafter set forth; provided, however, (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed ONE
MILLION DOLLARS ($1,000,000.00) (the “Swingline Committed Amount”), and (ii) the
sum of the aggregate principal amount of outstanding Swingline Loans plus the
outstanding amount of all Line Advances shall not exceed the Development Line
Committed Amount then in effect. Swingline Loans hereunder may be repaid and
reborrowed in accordance with the provisions hereof.

 

 

 
9

--------------------------------------------------------------------------------

 

 

5.2     Swingline Loan Borrowings.

 

(a)     Notice of Borrowing and Disbursement. Upon receiving a Notice of
Borrowing for a Swingline Loan (in the form attached hereto as Exhibit 5.2(a))
from the Borrowers not later than 12:00 P.M. on any Business Day requesting that
a Swingline Loan be made, the Swingline Lender will make Swingline Loans
available to the Borrower on the same Business Day such request is received by
the Administrative Agent. Swingline Loan Borrowings hereunder shall be made in
the minimum aggregate amounts of $75,000.00 (or the remaining available amount
of the Swingline Committed Amount if less) and in integral amounts of $75,000.00
in excess thereof, and shall specify whether the Borrowing is a BWW Development
Advance, a BD Development Advance or a Real Estate Advance.

 

(b)     Repayment of Swingline Loans. Each Swingline Loan Borrowing shall be due
and payable on the earlier of (A) the Development Line Termination Date and
(B) seven (7) days following such Borrowing. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrowers and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Development Line of Credit Loan Borrowing, in which case the Borrower shall be
deemed to have requested a Development Line of Credit Loan Borrowing comprised
entirely of Alternate Base Rate Loans in the amount of such Swingline Loans;
provided, however, that, in the following circumstances, any such demand shall
also be deemed to have been given one Business Day prior to each of (A) the
Development Line Termination Date, (B) the occurrence of any Bankruptcy Event,
(C) upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 15 hereof (each such Development
Line of Credit Loan Borrowing made on account of any such deemed request
therefor as provided herein being hereinafter referred to as “Mandatory
Swingline Borrowing”). Each Lender hereby irrevocably agrees to make such
Development Line of Credit Loans promptly upon any such request or deemed
request on account of each Mandatory Swingline Borrowing in the amount and in
the manner specified in the preceding sentence on the date such notice is
received by the Lenders from the Administrative Agent if such notice is received
at or before 2:00 P.M., otherwise such payment shall be made at or before
12:00 P.M. on the Business Day next succeeding the date such notice is received
notwithstanding (1) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings of Development Line of Credit Loans
otherwise required hereunder, (2) whether any conditions specified in Sections
9.1 and 9.2 are then satisfied, (3) whether a Default or an Event of Default
then exists, (4) failure of any such request or deemed request for Development
Line of Credit Loans to be made by the time otherwise required in Section 4.1,
(5) the date of such Mandatory Swingline Borrowing, or (6) any reduction in the
Development Line Committed Amount or termination of the Commitments for the
Development Line of Credit Loan immediately prior to such Mandatory Swingline
Borrowing or contemporaneously therewith. In the event that any Mandatory
Swingline Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code), then each Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrowers on or after such date and prior to such purchase) from the Swingline
Lender the outstanding Swingline Loans as shall be necessary to cause each such
Lender to share in such Swingline Loans ratably based upon its Applicable
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 4.1); provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective Applicable Percentage is purchased, and (y) at
the time any purchase of interest pursuant to this sentence is actually made,
the purchasing Lender shall be required to pay to the Swingline Lender interest
on the principal amount of such interest purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such interest, at the
rate equal to, if paid within two (2) Business Days of the date of the Mandatory
Swingline Borrowing, the Federal Funds Effective Rate, and thereafter at a rate
equal to the Alternate Base Rate. The Borrowers shall have the right to repay
the Swingline Loan in whole or in part from time to time in accordance with
Section 8.3.

 

 

 
10

--------------------------------------------------------------------------------

 

 

(c)     Interest on Swingline Loans. Subject to the provisions of Section 7,
Swingline Loans shall bear interest at a per annum rate equal to the LIBOR
Advantage Rate plus the Applicable Margin. Interest on Swingline Loans shall be
payable in arrears on each Interest Payment Date.

 

(d)     Swingline Loan Note; Covenant to Pay. The Swingline Loans shall be
evidenced by this Agreement and, upon request of the Swingline Lender, by a duly
executed promissory note of the Borrowers in favor of the Swingline Lender in
the original amount of the Swingline Committed Amount and substantially in the
form of Exhibit 5.2. The Borrowers covenant and agree to pay the Swingline Loans
in accordance with the terms of this Agreement.

 

(e)     Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Swingline Lender may require the Borrowers to Cash Collateralize the
outstanding Swingline Loans pursuant to Section 18.

 

 

 
11

--------------------------------------------------------------------------------

 

 

SECTION 6.

$1,000,000.00 Revolving Line of Credit Loan.

 

6.1     Revolving Line of Credit Loan. Lenders agree, on the terms and
conditions hereinafter set forth (including without limitation, the conditions
contained in Section 11.13 of this Agreement), to provide a line of credit to
the Borrowers (“Revolving Line of Credit Loan”), and the Administrative Agent
shall, subject to the terms and conditions of this Agreement, upon receipt by
the Administrative Agent of each Lender’s Applicable Percentage of the proceeds
of each request for an advance made in a Notice of Borrowing for the Revolving
Line of Credit Loan (in the form attached hereto as Exhibit 6.3), make advances
(“Revolver Advances”) to the Borrowers from time to time during the period from
the date hereof to and including December 16, 2016 (the “Revolving Line
Termination Date”) provided that after giving effect to such Revolver Advances
the aggregate amount of Revolver Advances shall not exceed $1,000,000.00. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this Section
6.1. No Revolver Advance will be made at any time after the Revolving Line
Termination Date, or at any time that a Default or an Event of Default has
occurred and is continuing hereunder. The Revolving Line of Credit Loan shall be
evidenced by the promissory notes substantially in the form of Exhibit 6.1
attached hereto (as the same may be amended or replaced, the “Revolving Line of
Credit Notes”).

 

6.2     Purpose of the Revolving Line of Credit Loan. Subject to the terms and
conditions contained herein, the proceeds of the Revolving Line of Credit Loan
shall be used for working capital and general corporate purposes of the
Borrowers.

 

6.3     Fundings of Advances Under the Revolving Line of Credit Loan. Subject to
the terms and conditions contained herein, any Borrower may, from time to time,
irrevocably request a Revolver Advance by delivering to Administrative Agent a
written Notice of Borrowing for the Revolving Line of Credit Loan (in the form
attached hereto as Exhibit 6.3) not later than 2:00 P.M. on (i) the third
Business Day prior to the date of the requested Borrowing for the LIBOR Rate
Loans and (ii) on the first Business Day prior to the date of the requested
Borrowing for Alternate Base Rate Loans. Each such Notice of Borrowing shall be
irrevocable and shall specify (A) that a Revolver Advance is requested, (B) the
aggregate principal amount to be borrowed, and (C) whether the Borrowing shall
be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof. If the Borrowers shall fail to specify in any such Notice of Borrowing
the Type of loan requested, then such notice shall be deemed to be a request for
a LIBOR Rate Loan with an Interest Period of one month. The Administrative Agent
shall give notice to each Lender promptly upon receipt of each Notice of
Borrowing hereunder, the contents thereof and each such Lender’s Applicable
Percentage thereof.

 

 

 
12

--------------------------------------------------------------------------------

 

 

6.4     Availability of Advances. Each Lender will make its Applicable
Percentage of each Revolver Advance Borrowing available to the Administrative
Agent for the account of the Borrowers at the office of the Administrative Agent
specified in Section 19.13, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent. The Administrative Agent will, upon receipt by the
Administrative Agent of each Lender’s Applicable Percentage of the proceeds of
the requested Revolver Advance, make a Revolver Advance as a LIBOR Rate Loan or
an Alternate Base Rate Loan (as the case may be) which will be made in a minimum
amount of $100,000.00 and in integral multiples of $50,000.00, provided that
after giving effect to such Revolver Advance, the aggregate amount of all
Revolver Advances shall not exceed $1,000,000.00. On the terms and subject to
the conditions of this Agreement, the proceeds of each Revolver Advance shall be
made available to the Borrowers by deposit to the account of the Borrowers as
shall have been specified in the Notice of Borrowing no later than 11:00 a.m. on
the third or first (as applicable) Business Day following receipt of a proper
request. Additional conditions to making Revolver Advances are contained in
Sections 9.1 and 9.2 hereof.

 

6.5     Revolving Line Commitment Fee. Accruing from the date hereof until the
Revolving Line Termination Date, the Borrowers agree to pay to the
Administrative Agent for the ratable benefit of the Lenders in accordance with
their Applicable Percentage, as consideration for the Lenders’ commitment to
make the Line Advances hereunder, a nonrefundable commitment fee (the “Revolving
Line Commitment Fee”) equal to 0.25% per annum (computed on the basis of a year
of 360 days and actual days elapsed) on the average daily difference between the
amount of: (a) $1,000,000.00, and (b) all Revolver Advances outstanding for the
quarterly period then ended. All Revolving Line Commitment Fees shall be payable
quarterly in arrears on the first day of each October, January, April and July
after the date hereof and on the Revolving Line Termination Date or upon
acceleration of the Revolving Line of Credit Notes, if earlier.

 

6.6     Revolving Line of Credit Notes and Payments. The Borrowers shall pay
interest on the aggregate unpaid principal amount of all Revolver Advances made
by the Administrative Agent in accordance with the terms of this Agreement and
the Revolving Line of Credit Notes evidencing the indebtedness resulting from
such Revolver Advances. The outstanding principal amount of all Revolver
Advances and all accrued interest shall be due and payable in full on the
Revolving Line Termination Date.

 

 

 
13

--------------------------------------------------------------------------------

 

 

SECTION 7.     Interest Rate Provisions.

 

7.1     Interest Rates Applicable to the Loans.

 

(a)     Interest on the outstanding principal amount of each of the Loans, when
classified as a: (i) LIBOR Rate Loan, shall accrue during each LIBOR Interest
Period at a rate per annum equal to the sum of the Adjusted LIBOR Rate for such
Interest Period plus the Applicable Margin and shall be due and payable on each
Interest Payment Date and on the Applicable Maturity Date; (ii) Alternate Base
Rate Loan, shall accrue at a rate per annum equal to the sum of the Alternate
Base Rate plus the Applicable Margin, and shall be due and payable on each
Interest Payment Date and on the Applicable Maturity Date; and (iii) LIBOR
Advantage Loan, shall accrue during each LA Interest Period at a rate per annum
equal to the sum of the LIBOR Advantage Rate plus the Applicable Margin, and
shall be due and payable on each Interest Payment Date, and on the Applicable
Maturity Date.

 

(b)     The Borrowers may elect from time to time to convert its respective
Alternate Base Rate Loans to LIBOR Rate Loans by delivering a Notice of
Conversion (in the form attached hereto as Exhibit 7.1(b)) (“Notice of
Conversion”) to the Administrative Agent at least three Business Days prior to
the proposed date of conversion. In addition, the Borrowers may elect from time
to time to convert all or any portion of its LIBOR Rate Loans to Alternate Base
Rate Loans by giving the Administrative Agent irrevocable written notice thereof
by 2:00 P.M. one (1) Business Day prior to the proposed date of conversion. If
the date upon which an Alternate Base Rate Loan is to be converted to a LIBOR
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such loan shall bear interest as if it
were an Alternate Base Rate Loan. Loans that are LIBOR Rate Loans may only be
converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period. If the date upon which such a LIBOR Rate Loan is to be
converted to an Alternate Base Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such loan shall bear interest as if it were an Alternate Base Rate Loan. All or
any part of outstanding Loans that are Alternate Base Rate Loans may be
converted as provided herein; provided that (i) no portion of any Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $100,000.00 or a whole multiple of $50,000.00 in excess
thereof. All or any part of outstanding Loans that are LIBOR Rate Loans may be
converted as provided herein; provided that partial conversions shall be in an
aggregate principal amount of $100,000.00 or a whole multiple of $50,000.00 in
excess thereof.

 

 

 
14

--------------------------------------------------------------------------------

 

 

(c)     Upon the expiration of an Interest Period any LIBOR Rate Loans of any of
the Borrowers shall be continued as a LIBOR Rate Loan with the same Interest
Period as the Interest Period then ended, unless prior thereto, with respect to
amounts outstanding under the Development Line of Credit Loan prior to the
Development Line Termination Date which have not been converted into the First
Conversion Amount or the Second Conversion Amount, Borrowers have delivered to
the Administrative Agent a Notice of Extension/Interest Period Change in the
form of Exhibit 7.1(c) specifying the new Interest Period to be used for the
applicable LIBOR Rate Loan, provided that the Interest Period shall only be so
changed as requested in the Notice of Extension/Interest Period Change is
delivered to the Administrative Agent within three (3) Business Days prior to
the end of the Interest Period than ending (otherwise the Interest Period for
the applicable LIBOR Rate Loan shall be the same as the Interest Period then
ending). No LIBOR Rate Loan or LIBOR Advantage Loan may be continued as such
when any Default or Event of Default has occurred and is continuing, in which
case such LIBOR Rate Loan or LIBOR Advantage Loan shall be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto. If the continuation of LIBOR Rate Loans or LIBOR
Advantage Loans is not permitted hereunder, such Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.

 

Interest payable hereunder with respect to any Alternate Base Rate Loan based on
the Prime Rate shall be calculated on the basis of a year of 365 days (or 366
days, as applicable) for the actual days elapsed. All other fees, interest and
all other amounts payable hereunder shall be calculated on the basis of a
360-day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the applicable Borrowers, the Lenders and the Swingline
Lender of each determination of an Adjusted LIBOR Rate on the Business Day of
the determination thereof. Any change in the interest rate on a Loan resulting
from a change in the Prime Rate shall become effective as of the opening of
business on the day on which such change in the Prime Rate shall become
effective. The Administrative Agent shall as soon as practicable notify the
applicable Borrowers, the Lenders and the Swingline Lender of the effective date
and the amount of each such change.

 

(d)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers, the Lenders and the Swingline Lender in the absence of manifest
error. The Administrative Agent shall, at the request of the Borrowers, deliver
to the applicable Borrowers a statement showing the computations used by the
Administrative Agent in determining any interest rate.

 

 

 
15

--------------------------------------------------------------------------------

 

 

(e)     It is the intent of the Lenders, the Swingline Lender and the Borrowers
to conform to and contract in strict compliance with applicable usury law from
time to time in effect. All agreements between the Lenders, the Swingline Lender
and the Borrowers are hereby limited by the provisions of this subsection which
shall override and control all such agreements, whether now existing or
hereafter arising and whether written or oral. In no way, nor in any event or
contingency (including, but not limited to, prepayment or acceleration of the
maturity of any Obligation), shall the interest taken, reserved, contracted for,
charged, or received under this Agreement, under the Notes or otherwise, exceed
the maximum nonusurious amount permissible under applicable law. If, from any
possible construction of any of the Loan Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender or Swingline Lender shall ever receive
anything of value which is characterized as interest on the Loans under
applicable law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrowers or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Loan Documents does not include the right to receive any
interest which has not otherwise accrued on the date of such demand, and the
Lenders and Swingline Lender do not intend to charge or receive any unearned
interest in the event of such demand. All interest paid or agreed to be paid to
the Lenders and Swingline Lender with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such Indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.

 

7.2     Swingline Loans. The outstanding principal amount of each Swingline Loan
(until converted to a Development Line of Credit Loan), when classified as a
LIBOR Advantage Loan, shall bear interest during the LA Interest Period at a
rate per annum equal to the sum of the LIBOR Advantage Rate for such LA Interest
Period plus the Applicable Margin, and be due and payable on each Interest
Payment Date and on the Development Line Termination Date, with interest
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment.

 

7.3     Default Rate and Payment Dates.

 

(a)     If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan or a LIBOR Advantage Loan shall not be paid when due (after giving
effect to any applicable notice or cure periods) (whether at the stated
maturity, by acceleration or otherwise), such overdue principal amount of such
Loan shall be converted to an Alternate Base Rate Loan at the end of the
Interest Period (or LA Interest Period, as applicable) applicable thereto.

 

 

 
16

--------------------------------------------------------------------------------

 

 

(b)     Upon the occurrence and during the continuance of a (i) Bankruptcy Event
or a Payment Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Loan Documents shall automatically bear interest at a rate per annum which
is equal to the Default Rate and (ii) any other Event of Default hereunder, at
the option of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Loan Documents shall automatically bear interest, at a per annum
rate which is equal to the Default Rate, in each case from the date of such
Event of Default until such Event of Default is cured (to the extent permitted)
or waived in accordance with Section 19.3. Any default interest owing under this
Section 7.3(b) shall be due and payable on the earlier to occur of (x) demand by
the Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the Applicable Maturity Date.

 

(c)     Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.

 

7.4     Inability to Determine Interest Rate. Notwithstanding any other
provision of this Agreement, if (a) the Administrative Agent shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that, by reason of circumstances affecting the relevant market,
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period (or the LIBOR Advantage Rate for such LA Interest Period),
or (b) the Required Lenders shall reasonably determine or the Swingline Lender
shall reasonably determine with respect to the LIBOR Advantage Rate (which
determination shall be conclusive and binding absent manifest error), that the
LIBOR Rate or LIBOR Advantage Rate, as applicable, does not adequately and
fairly reflect the cost to such Lenders of funding LIBOR Rate Loans (or LIBOR
Advantage Loans, as applicable) that the Borrowers have requested be outstanding
as a LIBOR Tranche during such Interest Period (or LA Interest Period, as
applicable), the Administrative Agent shall forthwith give telephone notice of
such determination, confirmed in writing, to the applicable Borrowers, Lenders
and Swingline Lender at least two (2) Business Days prior to the first day of
such Interest Period (or LA Interest Period, as applicable). Unless the
applicable Borrowers shall have notified the Administrative Agent upon receipt
of such telephone notice that it wishes to rescind or modify its request
regarding such LIBOR Rate Loans (or LIBOR Advantage Loans, as applicable), any
Loans that were requested to be made as LIBOR Rate Loans (or LIBOR Advantage
Loans, as applicable) shall be made as Alternate Base Rate Loans and any Loans
that were requested to be converted into or continued as LIBOR Rate Loans (or
LIBOR Advantage Loans, as applicable) shall remain as or be converted into
Alternate Base Rate Loans. Until any such notice has been withdrawn by the
Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans (or LIBOR Advantage Loans, as applicable) for
the Interest Periods (or LA Interest Periods, as applicable) so affected.

 

 

 
17

--------------------------------------------------------------------------------

 

 

7.5     Yield Protection.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate);

 

(ii)     subject any Recipient to any Taxes (other than Indemnified Taxes, Other
Connection Taxes and Excluded Taxes) on its loans, loan principal, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)     impose on any Lender or Swingline Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or Swingline Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Swingline Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender or Swingline Lender, or to
reduce the amount of any sum received or receivable by such Lender, Swingline
Lender or Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, Swingline Lender or other Recipient
as set forth in clause (c) below, the Borrowers so affected will pay to such
Lender, Swingline Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, Swingline Lender or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

 

 
18

--------------------------------------------------------------------------------

 

 

(b)     Capital Requirements. If any Lender or Swingline Lender determines that
any Change in Law affecting such Lender or Swingline Lender or any lending
office of such Lender or Swingline Lender or such Lender’s or Swingline Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or
Swingline Lender’s capital or on the capital of such Lender’s or Swingline
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or Swingline Lender or the Loans made or
participation in Swingline Loans held by such Lender or Swingline Lender to a
level below that which such Lender or Swingline Lender or such Lender’s or
Swingline Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or Swingline Lender’s policies and
the policies of such Lender’s or Swingline Lender’s holding company with respect
to capital adequacy), then from time to time the affected Borrowers will pay to
such Lender or Swingline Lender, as the case may be as set forth in clause (c)
below, such additional amount or amounts as will compensate such Lender or
Swingline Lender or such Lender’s or Swingline Lender’s holding company for any
such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or Swingline
Lender setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or Swingline Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section and delivered to
the applicable Borrowers and Administrative Agent shall be conclusive absent
manifest error. The affected Borrowers shall pay such Lender or Swingline Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or
Swingline Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Swingline Lender’s right to demand such
compensation, provided that the affected Borrowers shall not be required to
compensate a Lender or Swingline Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date such Lender or Swingline Lender notifies the Borrowers of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or Swingline Lender’s intention to claim compensation therefore (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

7.6     Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrowers shall promptly
compensate such Lender or Swingline Lender for and hold such Lender or Swingline
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)     Any continuation, conversion, payment or prepayment of any Loan other
than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period (or LA Interest Period, as the case may be) for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

 

 
19

--------------------------------------------------------------------------------

 

 

(b)     Any failure by any of the borrowers (for a reason other than the failure
of such Lender or Swingline Lender to make a Loan) to prepay, borrow, continue
or convert any Loan other than an Alternate Base Rate Loan on the date or in the
amount notified by such Borrowers; or

 

(c)     Any assignment of a LIBOR Rate Loan (or LIBOR Advantage Loan, as
applicable) on a day other than the last day of the Interest Period (or LA
Interest Period, as applicable) therefor as a result of a request by the
Borrowers pursuant to Section 7.10(b);

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to

 

maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The affected Borrowers shall also pay any customary
administrative fees charged by such Lender or Swingline Lender in connection
with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders or
the Swingline Lender under this Section, each Lender or Swingline Lender shall
be deemed to have funded each LIBOR Rate Loan (or LIBOR Advantage Loan, as
applicable) made by it at the LIBOR Rate (or LIBOR Advantage Rate, as
applicable) for such Loan by a matching deposit or other borrowing in the London
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan (or LIBOR Advantage Loan, as applicable) was
in fact so funded.

 

7.7     Hedging Contracts. Borrowers shall enter into Hedging Contracts with a
Lender within thirty (30) days of the date hereof, hedging at least one half of
the aggregate maximum principal amount of proceeds advanced to the Borrowers
under the Term Loan.

 

7.8     Taxes.

 

7.9     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

 

 
20

--------------------------------------------------------------------------------

 

 

(a)     Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes. If a Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the relevant Lender or Swingline Lender or Administrative Agent, as
applicable, shall cooperate with the Borrower in a reasonable challenge of such
taxes if so requested by the Borrower, provided that (a) such Lender or
Swingline Lender or Administrative Agent determines in its reasonable discretion
that it would not be prejudiced by cooperating in such challenge, (b) the
Borrower pays all related expenses of such Administrative Agent or Lender or
Swingline Lender and (c) the Borrower indemnifies such Lender or Swingline
Lender or Administrative Agent for any liabilities or other costs incurred by
such party in connection with such challenge.

 

(b)     Indemnification by the Borrowers. Without duplication, the Borrowers
shall jointly and severally indemnify each Recipient, within 10 Business Days
after demand therefor (in written form explaining to the Borrowers, in
reasonable detail, the Lender’s or Swingline Lender’s right to indemnification
hereunder), for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or Swingline Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or Swingline Lender, shall be conclusive absent manifest error.

 

(c)     Indemnification by the Lenders. Each Lender and Swingline Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or Swingline
Lender (but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s or Swingline Lender’s failure to comply with the provisions of Section
19.7(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender or Swingline Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or Swingline Lender by the Administrative
Agent shall be conclusive absent manifest error. Each Lender or Swingline Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or Swingline Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender or
Swingline Lender from any other source against any amount due to the
Administrative Agent under this paragraph (d).

 

 

 
21

--------------------------------------------------------------------------------

 

 

(d)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 7.8, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)     Status of Lenders and Swingline Lender.

 

(i)     Any Lender or Swingline Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrower and the Administrative Agent,
at the time or times prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender or Swingline Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender or Swingline Lender
is subject to backup withholding or information reporting requirements.

 

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 7.8(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s or Swingline Lender’s judgment such
completion, execution or submission would subject such Lender or Swingline
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender or the Swingline
Lender.

 

 

 
22

--------------------------------------------------------------------------------

 

 

(ii)     Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,

 

A.     any Lender or Swingline Lender that is a U.S. Person shall deliver to the
Borrowers and the Administrative Agent on or prior to the date on which such
Lender or Swingline Lender becomes a Lender or Swingline Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), properly completed and duly

 

executed originals of IRS Form W-9 certifying that such Lender or Swingline
Lender is exempt from U.S. federal backup withholding tax;

 

B.     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender or Swingline Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

i.     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and duly executed originals
of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, properly
completed and duly executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

 

 
23

--------------------------------------------------------------------------------

 

 

ii.     properly completed and duly executed originals of IRS Form W-8ECI;

 

iii.     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate to the effect that (A) such Foreign Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) properly completed and duly
executed originals of IRS Form W-8BEN; or

 

iv.     to the extent a Foreign Lender is not the beneficial owner properly
completed and duly executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

C.     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender or Swingline Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

 

 
24

--------------------------------------------------------------------------------

 

 

D.     if a payment made to a Lender or Swingline Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Swingline Lender shall deliver to the Borrowers and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender or Swingline Lender has complied
with such Lender’s or Swingline Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender and Swingline Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall, to the extent it is legally entitled to do so, update and deliver to
the Borrowers and the Administrative Agent such form or certification on or
prior to the date such form or certification expires or becomes obsolete or
inaccurate.

 

(f)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 7.8 (including by
the payment of additional amounts pursuant to this Section 7.8), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

 

 
25

--------------------------------------------------------------------------------

 

 

(g)     Survival. Each party’s obligations under this Section 7.8 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or Swingline Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

7.10     Illegality.

 

Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for a Lender or Swingline Lender or their respective
LIBOR Lending Office to make or maintain LIBOR Rate Loans (or LIBOR Advantage
Loans, as applicable) as contemplated by this Agreement or to obtain in the
interbank Eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender or Swingline Lender shall promptly
notify the Administrative Agent and the affected Borrowers thereof, (b) the
commitment of such Lender or Swingline Lender hereunder to make LIBOR Rate Loans
(or LIBOR Advantage Loans, as applicable) or continue LIBOR Rate Loans (or LIBOR
Advantage Loans, as applicable) as such shall forthwith be suspended until the
Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist, and (c) such Lender’s or
Swingline Lender’s Loans then outstanding as LIBOR Rate Loans (or LIBOR
Advantage Loans, as applicable), if any, shall be converted on the last day of
the Interest Period (or LA Interest Period, as applicable) for such Loans or
within such earlier period as required by law as Alternate Base Rate Loans. The
Borrowers hereby agree, jointly and severally, to promptly pay any Lender or
Swingline Lender, upon its demand, any additional amounts necessary to
compensate such Lender or Swingline Lender for actual and direct costs (but not
including anticipated profits) reasonably incurred by such Lender or Swingline
Lender in making any repayment in accordance with this Section including, but
not limited to, any interest or fees payable by such Lender or Swingline Lender
to lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans (or LIBOR Advantage Loans, as applicable) hereunder. A certificate (which
certificate shall include a description of the basis for the computation) in
reasonable detail as to any additional amounts payable pursuant to this Section
submitted by such Lender or Swingline Lender, through the Administrative Agent,
to the Borrowers shall be conclusive in the absence of manifest error. Each
Lender and Swingline Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender or
Swingline Lender of any additional costs or legal or regulatory burdens deemed
by such Lender or Swingline Line in their sole discretion to be material.

 

 

 
26

--------------------------------------------------------------------------------

 

 

7.11     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If (i) any Lender or
Swingline Lender requests compensation under Section 7.5, (ii) requires any of
the Borrowers to pay any Indemnified Taxes or additional amounts to any Lender
or Swingline Lender or any Governmental Authority for the account of any Lender
or Swingline Lender pursuant to Section 7.8, or (iii) any Lender or Swingline
Lender is a Non-Consenting Lender, then such Lender or Swingline Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or Swingline Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 7.5 or Section 7.7, as the case
may be, in the future and (ii) would not subject such Lender or Swingline Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender or Swingline Lender. The Borrowers hereby, jointly and severally,
agree to pay all reasonable costs and expenses incurred by any Lender or
Swingline Lender in connection with any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender or Swingline Lender requests
compensation under Section 7.5, or if any of the Borrowers are required to pay
any Indemnified Taxes or additional amounts to any Lender or Swingline Lender or
any Governmental Authority for the account of any Lender or Swingline Lender
pursuant to Section 7.8 and, in each case, such Lender or Swingline Lender has
declined or is unable to designate a different lending office, or if any Lender
or Swingline Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender or
Swingline Lender and the Administrative Agent, require such Lender or Swingline
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 19.7), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 7.5 or Section 7.8) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender or Swingline Lender, if a Lender or Swingline
Lender accepts such assignment), provided that:

 

 

 
27

--------------------------------------------------------------------------------

 

 

(i)     the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 19.7;

 

(ii)     such Lender or Swingline Lender shall have received payment of an
amount equal to the outstanding principal of its Applicable Percentage of the
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents or any of the Borrowers (in the
case of all other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 7.5 or payments required to be made pursuant to
Section 7.8, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     such assignment does not conflict with applicable law;

 

(v)     in the case of any assignment by a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver, consent or
such other modification.

 

No Lender or Swingline Lender shall be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
Swingline Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

 

SECTION 8.     Payments.

 

8.1     Method of Payment. Unless otherwise directed by the Administrative
Agent, except as set forth in this Agreement, all payments due under each Note
and all payments of any other amounts due hereunder shall be made in Dollars to
the Administrative Agent by debits by the Administrative Agent, or an agent of
the Administrative Agent designated pursuant to Section 16.2 and acting on
behalf of the Administrative Agent, through the Automated Clearing House System
to the operating accounts maintained by the Administrative Agent in the name of
the Borrowers as designated in writing (the “Account”). Borrowers agree that the
Account will have sufficient funds to cover such charges and that any disputes
over the sufficiency of such funds will be resolved strictly between the
Borrowers and the depository institution maintaining such Account. Unless
otherwise directed by the Administrative Agent, the final installment due under
any Note shall be due and payable by the applicable Borrowers in immediately
available funds and shall not be made by debit through the Automated Clearing
House System. On the date hereof, the Borrowers shall execute and deliver to the
Administrative Agent an Automated Clearing House (“ACH”) Authorization form in
the form attached hereto as Exhibit 8.1 printed on the letterhead of the
respective Borrowers.

 

 

 
28

--------------------------------------------------------------------------------

 

 

8.2     Pro Rata Treatment and Payments.   

 

(a)     Allocation of Payments Prior to Exercise of Remedies.   Unless otherwise
required by the terms of this Agreement, each payment by the Borrowers under
this Agreement and the Notes shall be applied, first, to any fees then due by
the Borrowers, second, to interest then due and owing hereunder and under the
respective Notes, and, third, to principal then due and owing hereunder and
under the respective Notes. Each payment on account of any fees shall be made
pro rata in accordance with the respective amounts due and owing. Each regularly
scheduled payment, and each optional repayment and prepayment by the Borrowers
on account of principal of and interest on the Loans shall be applied to such
Loans on a pro rata basis and, to the extent applicable, in accordance with the
terms of Section 8.2(a) hereof. Each mandatory prepayment by the Borrowers on
account of principal of the Loans shall be applied to such Loans, as applicable,
on a pro rata basis and, to the extent applicable, in accordance with
Section 8.2(b). All payments (including prepayments) to be made by the Borrowers
on account of principal, interest and fees shall be made without defense,
set-off or counterclaim and shall be made to the Administrative Agent for the
account of the Lenders and the Swingline Lender at the Administrative Agent’s
office specified on Section 19.13 in Dollars and in immediately available funds
not later than 1:00 P.M. on the date when due. The Administrative Agent shall
distribute such payments to the Lenders and the Swingline Lender entitled
thereto promptly upon receipt in like funds as received in accordance with their
proportional share based upon their respective Applicable Percentage. If any
payment hereunder (other than payments on the LIBOR Rate Loans or LIBOR
Advantage Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Rate Loan or
LIBOR Advantage Loans becomes due and payable on a day other than a Business
Day, such payment date shall be extended to the next succeeding Business Day.

 

(b)     Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the application of default interest pursuant to Section
7.3) by the Administrative Agent or the Lenders or the Swingline Lender pursuant
to Section 14 or Section 15 (or after all amounts under the Loan Documents shall
automatically become due and payable in accordance with the terms of Section
14), all amounts collected or received by the Administrative Agent or any Lender
or Swingline Lender on account of the Obligations or any other amounts
outstanding under any of the Loan Documents or in respect of the Collateral
shall be paid over or delivered as follows (irrespective of whether the
following costs, expenses, fees, interest, premiums, scheduled periodic payments
or Obligations are allowed, permitted or recognized as a claim in any proceeding
resulting from the occurrence of a Bankruptcy Event):

 

 

 
29

--------------------------------------------------------------------------------

 

 

FIRST, to the payment of any fees owed to the Administrative Agent, and to the
payment of all reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) of the Administrative Agent in
connection with enforcing the rights of the Lenders under the Loan Documents and
any protective advances made by the Administrative Agent with respect to the
Collateral under or pursuant to the terms of the Collateral Documents;

 

SECOND, to the payment of any fees, expenses and costs of the Lenders and
Swingline Lender and Hedge Providers, and to the payment of all reasonable
out-of-pocket costs and expenses (including, without

limitation, reasonable attorneys’ fees) of each of the Lenders and Swingline
Lender in connection with enforcing its rights under the Loan Documents or
otherwise with respect to the Obligations owing to such Lender;

 

THIRD, to the payment of all of the Obligations consisting of interest on the
Loans and scheduled payments in connection with Hedging Contracts and Secured
Hedge Agreements;

 

FOURTH, to pay that portion of the Obligations constituting (i) unpaid principal
of the Loans, and (ii) termination amounts due in connection with the Hedging
Contracts and Secured Hedge Agreements;

 

FIFTH, to the payment of any fees, premiums and scheduled periodic payments due
under Bank Products and any interest accrued thereon, and with respect to any
Bank Product, any breakage, termination or other payments due under such Bank
Product and any interest accrued thereon;

 

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

 

 
30

--------------------------------------------------------------------------------

 

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders and any Bank Product Provider
shall receive an amount equal to its pro rata share (based on each Lender’s
respective Applicable Percentage or the outstanding obligations payable to such
Bank Product Provider bears to the aggregate then outstanding Loans and
obligations payable under all Bank Products) of amounts available to be applied
pursuant to clauses “SECOND”, “THIRD”, “FOURTH”, “FIFTH”, and “SIXTH” above.
Notwithstanding the foregoing terms of this Section, only Collateral proceeds
(as opposed to ordinary course principal, interest and fee payments hereunder)
shall be applied to obligations under any Bank Product. Amounts distributed with
respect to any Bank Product Debt shall be the last Bank Product Amount reported
to the Administrative Agent; provided that any such Bank Product Provider may
provide an updated Bank Product Amount to the Administrative Agent prior to
payments made pursuant to this Section. The Administrative Agent shall have no
obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the applicable Bank Product Provider. In
the absence of such notice, the Administrative Agent may assume the amount to be
distributed is the Bank Product Amount last reported to the Administrative
Agent.

 

8.3     Prepayments.

 

(a)     Optional Prepayments and Repayments. The Borrowers shall have the right
to prepay the Term Loans in whole or in part from time to time; provided,
however, that each partial prepayment or repayment of (i)  Term Loans that are
Alternate Base Rate Loans shall be in a minimum principal amount of $250,000.00
and integral multiples of $250,000.00 in excess thereof (or the remaining
outstanding principal amount) and (ii) Term Loans that are LIBOR Rate Loans
shall be in a minimum principal amount of $250,000.00 and integral multiples of
$250,000.00 in excess thereof (or the remaining outstanding principal amount).
The Borrowers shall give four Business Days’ irrevocable notice of prepayment in
the case of LIBOR Rate Loans and same-day irrevocable notice on any Business Day
in the case of Alternate Base Rate Loans, to the Administrative Agent (which
shall notify the Lenders thereof as soon as practicable); provided, that if a
notice of prepayment is given in connection with a refinancing of Term Loans in
full, the Borrowers may rescind such notice of prepayment if such refinancing
shall not be consummated or shall be delayed. To the extent that the Borrowers
elect to prepay the Term Loans, amounts prepaid under this Section shall be (i)
applied to the applicable Term Loans in the inverse order of maturity, and (ii)
applied to such in accordance with each Lender’s Applicable Percentages, as
applicable. To the extent the Borrowers elect to prepay the Development Line of
Credit Loan, amounts prepaid under this Section shall be applied to the Lenders
and Swingline Lender in accordance with their respective Applicable Percentages.
Within the foregoing parameters, prepayments under this Section shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities. All prepayments under this Section shall be
subject to Section 7.6, but otherwise without premium or penalty. Interest on
the principal amount prepaid shall be payable on the next occurring Interest
Payment Date that would have occurred had such loan not been prepaid or, at the
request of the Administrative Agent, interest on the principal amount prepaid
shall be payable on any date that a prepayment is made hereunder through the
date of prepayment.

 

 

 
31

--------------------------------------------------------------------------------

 

 

(b)     Mandatory Prepayments.

 

(i)     Asset Dispositions. Promptly following any Asset Disposition (or related
series of Asset Dispositions), the Borrowers shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds
derived from such Asset Disposition (or related series of Asset Dispositions)
(such prepayment to be applied as set forth in clause (v) below). The
Administrative Agent, the Lenders and the Swingline Lender agree to execute lien
releases with respect to any Asset Dispositions approved by them or in
connection with the sale or disposition of other Collateral permitted pursuant
to the terms of this Agreement. Notwithstanding the above, this subsection shall
not apply to the sale of Fee Premises after the date hereof to Spirit pursuant
to the terms of the Spirit P&S.

 

(ii)     Debt Issuances. Immediately upon receipt by any of the Borrowers of
proceeds from any Debt Issuance, the Borrowers shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds of
such Debt Issuance (such prepayment to be applied as set forth in clause (v)
below).

 

(iii)     Issuances of Equity. Immediately upon receipt by any of the Borrowers
of proceeds from any Equity Issuance (which offering is subject to the prior
written approval of the Administrative Agent), the Borrowers shall prepay the
Loans in an aggregate amount equal to one hundred percent (100%) of the Net Cash
Proceeds of such Equity Issuance. Such prepayment to be applied as set forth in
clause (v) below.

 

(iv)     Recovery Events. Promptly upon receipt by any of the Borrowers of
proceeds from any Recovery Event, the Borrowers shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds of
such Recovery Event (such prepayment to be applied as set forth in clause (v)
below); provided, however, that, so long as no Default or Event of Default has
occurred and is continuing, Net Cash Proceeds from any Recovery Event shall not
be required to be so applied to the extent the Borrowers deliver to the
Administrative Agent within 180 days of the receipt of such Net Cash Proceeds a
certificate stating that such Borrowers intend to use such Net Cash Proceeds to
replace the assets which were lost, damaged or destroyed as a result of the
Recovery Event, and thereafter diligently pursue the acquisition of such assets
(provided that such assets must be acquired with the Net Cash Proceeds no later
than 365 days of receipt of such Net Cash Proceeds), it being expressly agreed
that any Net Cash Proceeds not so reinvested shall be applied to prepay the
Loans immediately thereafter (such prepayment to be applied as set forth in
clause (v) below).

 

 

 
32

--------------------------------------------------------------------------------

 

 

(v)     Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section shall be applied as follows:

 

(A) with respect to all amounts prepaid pursuant to Sections 8.3(b)(i) through
(iv), (a) if made prior to the Development Line Termination Date, first, to the
principal repayment installments of the Term Notes in the inverse order of
maturity to each of the Lenders based on their Applicable Percentage of such
Term Notes, and, second, to the Development Line of Credit Notes to the unpaid
interest thereunder and then to reduce the outstanding principal balance
thereunder to each of the Lenders based on their Applicable Percentage of such
Development Line of Credit Notes, and (b) if made on and after the Development
Line Termination Date, first, to the principal repayment installments of the
Term Loans on a ratable basis (meaning on the basis that each of the Term Loans
bears to the entire outstanding amount of all of the Term Loans) in the inverse
order of maturity to each of the Lenders based on their Applicable Percentage of
such Term Loans, and second, to any Obligations as determined by the
Adminstrative Agent. Within the parameters of the applications set forth above,
prepayments shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans and LIBOR Advantage Loans in direct order of Interest Period
(or LA Interest Period, as applicable) maturities. All prepayments under this
Section shall be subject to Section 7.6 and be accompanied by interest on the
principal amount prepaid through the date of prepayment, but otherwise without
premium or penalty.

 

(vi)     Bank Product and Hedging Obligations Unaffected. Any repayment or
prepayment made pursuant to this Section shall not affect the Borrower’s
obligation to continue to make payments under any Bank Product, Hedging Contract
or Secured Hedge Agreements, which shall remain in full force and effect
notwithstanding such repayment or prepayment, subject to the terms of such Bank
Product, Hedging Contract or Secured Hedge Agreements.

 

 

 
33

--------------------------------------------------------------------------------

 

 

8.4     Non-Receipt of Funds by the Administrative Agent. Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received written notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with this
Agreement and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers to which such credit was
made available severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Alternate
Base Rate Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(b)     Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or Swingline Lender hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or Swingline Lender the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders and the Swingline Lender severally agree to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Swingline Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

 

 
34

--------------------------------------------------------------------------------

 

 

A notice of the Administrative Agent to any Lender or Swingline Lender or the
Borrowers with respect to any amount owing under subsections (a) and (b) of this
Section shall be conclusive, absent manifest error.

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender or Swingline
Lender makes available to the Administrative Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of this Section and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Borrowing are not satisfied or waived
in accordance with the terms thereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender or Swingline Lender) to such
Lender or Swingline Lender, without interest.

 

(d)     Obligations of Lenders Several. The obligations of the Lenders and the
Swingline Lender hereunder to make Loans in and to make payments pursuant to
Sections 2.1 and 8.5(b) are several and not joint. The failure of any Lender or
Swingline Lender to make any Loan or to make any such payment under Sections 2.1
and 8.4(b) on any date required hereunder shall not relieve any other Lender or
Swingline Lender of its corresponding obligation to do so on such date, and no
Lender or Swingline Lender shall be responsible for the failure of any other
Lender or Swingline Lender to so make its Loan, or to make its payment under
Sections 2.1 and 8.4(b).

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender or
Swingline Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender or Swingline Lender that
it has obtained or will obtain the funds for any Loan in any particular place or
manner.

 

8.5     Right to Set-Off; Sharing of Payments. (a)     If an Event of Default
shall have occurred, each Lender and the Swingline Lender, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or Swingline Lender, or any such Affiliate to or for
the credit or the account of the Borrowers (other than against payroll accounts
of the Borrowers, which by law may not be set off against by the Administrative
Agent or the Lenders or the Swingline Lender) or any of them against any and all
of the Obligations of such Borrowers now or hereafter existing under this
Agreement or any other Loan Document to such Lender or Swingline Lender,
irrespective of whether or not such Lender or Swingline Lender shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower may be contingent or unmatured or are owed to a
branch, office or affiliate of such Lender or Swingline Lender, different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 17 and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, and the other Lenders and the Swingline
Lender, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and Swingline Lender, and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or Swingline Lender, or their respective
Affiliates may have. Each Lender and Swingline Lender agrees to notify the
affected Borrowers and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

 

 
35

--------------------------------------------------------------------------------

 

 

(b)     If any Lender or Swingline Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans or other obligations hereunder resulting in
such Lender’s or Swingline Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender or Swingline Lender receiving such greater proportion shall (i) notify
the Administrative Agent of such fact, and (ii) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders or the Swingline Lender, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders or the Swingline Lender ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

A.     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

B.     the provisions of this paragraph shall not be construed to apply to
(i) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (ii) any payment obtained by a Lender
or Swingline Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
any Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply), or (iii) any amounts applied by the Swingline Lender to
outstanding Swingline Loans, or (iv) any amounts received by the Swingline
Lender to secure the obligations of a Defaulting Lender to fund risk
participations hereunder.

 

 

 
36

--------------------------------------------------------------------------------

 

 

C.     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender or Swingline Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each of these Borrowers rights of setoff and counterclaim with respect
to such participation as fully as if such Lender or Swingline Lender were a
direct creditor of each Borrower in the amount of such participation.

 

8.6     Payments Set Aside. To the extent that any payment by or on behalf of
any of the Borrowers is made to Administrative Agent, or any Lender or Swingline
Lender, or Administrative Agent, or any Lender or Swingline Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent, or such Lender or Swingline Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and Swingline Lender severally agrees to pay to Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
and the Swingline Lender under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

SECTION 9.     Conditions Precedent to Effectiveness of this Agreement.

 

The effectiveness of this Agreement shall be subject to the condition precedent
that the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, each of the following:

 

(a)    executed originals of this Agreement and the Notes;

 

 

 
37

--------------------------------------------------------------------------------

 

 

(b)     executed originals of the Guaranties, the Security Agreements, the IP
Security Agreements, the Stock Pledge Agreement, the Mortgage Documents (or
confirmations and amendments thereof, as applicable) and any other agreement and
documents required by Administrative Agent;

 

(c)     Solvency certificates executed by such Person(s) or entity(ies) as the
Administrative Agent may require, in the form presented to the Borrowers by the
Administrative Agent;

 

(d)     certificates executed by such person(s) or entity(ies) as the
Administrative Agent may require, in the form presented to the Borrowers by the
Administrative Agent;

 

(e)     evidence that the Collateral is free and clear of all encumbrances and
rights of others (except as otherwise permitted herein) and that the security
interests and liens in favor of the Administrative Agent, for itself and on
behalf of the Lenders are valid, enforceable, properly perfected in a manner
acceptable to the Administrative Agent and prior to all others’ rights and
interests, other than those expressly consented to in writing by the
Administrative Agent;

 

(f)     (i) a copy of each Borrower’s formation documents (e.g. Articles of
Organization, Certificate of Formation) certified by the Secretary of State of
such entity’s jurisdiction of organization of reasonably recent date, if
requested by the Administrative Agent, and (ii) a certificate of good standing
for each from its state of formation and from any other state in which any such
entity is required to qualify to conduct its business, if requested by the
Administrative Agent;

 

(g)     a Secretary/Manager’s certificate with respect to each Borrower and each
Guarantor with respect to its form of organization, all corporate or other
appropriate action taken by each of the Borrowers and Guarantors authorizing the
execution and delivery of this Agreement, the Notes, the Hedging Contracts, the
Collateral Documents, all other documents executed and delivered in connection
with the Loans, and the transactions contemplated hereby and thereby, confirming
the authority and providing specimen signatures of the representatives of the
executing such documents;

 

(h)     certificates of insurance endorsement reflecting a lender’s loss payable
endorsement in favor of the Administrative Agent, the Lenders and the Swingline
Lender or naming the Administrative Agent, the Lenders and the Swingline Lender
as an additional insured executed by the Borrowers’ insurer of the Collateral,
or its agent, and indicating compliance with the insurance requirements set
forth in Section 11.2 of this Agreement;

 

(i)     a certificate for each Borrower dated the date of this Agreement signed
by an appropriate representative of such entity (i) certifying that the Buffalo
Wild Wings Documents and Bagger Dave’s Documents (as appropriate) are in full
force and effect, (ii) certifying that the Borrower is a Buffalo Wild Wings
franchisee or Bagger Dave’s franchisee (as appropriate) in good standing; (iii)
identifying all locations of the Collateral, and (iv) certifying that no
material default has occurred and is continuing under the Franchise Documents,
all as of the date of this Agreement;

 

 

 
38

--------------------------------------------------------------------------------

 

  

(j)     evidence that any existing Indebtedness required by the Administrative
Agent to be repaid in full has been, or will be, repaid and any related credit
facility terminated or cancelled, as the case may be, on or before the Closing
Date;

 

(k)     a signed copy of an authority and enforceability opinion of counsel for
the Borrowers and Guarantors reasonably satisfactory to Administrative Agent;

 

(l)     A certification from an officer of the Borrowers as to the financial
condition and solvency of (i) each entity constituting the Borrowers, and (ii)
all entities constituting the Borrowers and their subsidiaries, taken as a whole
(in each case, after giving effect to the transactions contemplated hereby and
the incurrence of indebtedness related thereto);

 

(m)     title insurance policies and endorsements covering the Fee Mortgages, in
form and substance satisfactory to the Administrative Agent;

 

(n)     a proforma compliance certificate dated as of the Closing Date
demonstrating compliance with all of the financial covenants contained herein;

 

(o)     payoff letters related to the Borrowers’ outstanding indebtedness
thereto in form and substance satisfactory to Administrative Agent;

 

(p)     such other documents as Administrative Agent may reasonably request in
order to effect fully the purposes and intent of the parties to this Agreement;

 

(q)     copies of Franchise Agreements and Development Agreements for each of
the Borrowers that have a Franchise Agreement with Buffalo Wild Wings or Bagger
Dave’s;

 

(r)     a signed certificate of the Borrowers and Guarantors certifying that no
material litigation exists as of the Closing Date and that no material charges
have occurred to the business or assets of any of them since December 31, 2013;

 

(s)     a signed agreement with Buffalo Wild Wings (in form and substance
satisfactory to the Administrative Agent) confirming and amending a document
titled “Franchisor Agreement” dated September 25, 2012.

 

9.1     Conditions Precedent to Line Advances and Revolver Advances.
Administrative Agent’s obligation to make the any Line Advance, Revolver Advance
or Swingline Loan is subject to the conditions precedent that (a) Administrative
Agent shall have received on or before the date of each Line Advance, Revolver
Advance or Swingline Loan (as applicable), in form and substance reasonably
satisfactory to Administrative Agent and its special counsel, Partridge Snow &
Hahn LLP, the following documents, and (b) the following conditions have been
satisfied to the reasonable satisfaction of the Administrative Agent:

 

 

 
39

--------------------------------------------------------------------------------

 

 

 

(i)     The representations and warranties contained in Section 10 are correct
on and as of the date of such Line Advance, Revolver Advance or Swingline Loan
(as applicable) as though made on and as of such date;

 

(ii)     No event has occurred and is continuing under this Agreement, which
constitutes a Default or an Event of Default;

 

(iii)     There shall be no liens filed against the Collateral other than those
(a) in favor of Administrative Agent, (b) reflected in the Proforma Title
Insurance Policies delivered to the Administrative Agent and accepted by the
Administrative Agent prior to the Closing Date, (c) permitted in Section 12.2
hereof, or (d) approved by the Administrative Agent in writing as of the date of
this Agreement or any date thereafter;

 

(iv)     No Line Advance, Revolver Advance or Swingline Loan shall be made after
the second anniversary of the date hereof;

 

(v)     With respect to any Line Advance involving a restaurant or fee property
to be operated or owned by a New Affiliate (which is not at the time of this
Agreement a Borrower hereunder), the execution by such new entity of a joinder
agreement in the form attached hereto as Exhibit 9.1(v) (a “Joinder Agreement”)
pursuant to which the New Affiliate will become obligated for all obligations of
the Borrowers to the Lenders and the Swingline Lender;

 

(vi)     The execution by the New Affiliate of such documents as the
Administrative Agent shall require, including without limitation, an all asset
security agreement covering all assets of the New Affiliate, and if applicable,
a Fee Mortgage or Leasehold Mortgage, and such other documents related thereto
as shall be reasonably required by Administrative Agent;

 

(vii)     The Lease Adjusted Leverage Ratio as of the date of such Line Advance,
after giving effect to the Line Advance to be made shall be .25x less than the
ratio that the Loan Parties are required to be in compliance with pursuant to
Section 12.6 hereof as of the date of such requested Line Advance (this
condition shall be referred to as the “Incurrence Test”);

 

As to any Line Advance to be used to acquire real estate, a satisfactory
environmental assessment, a lender’s title insurance policy in form and
substance satisfactory to the Administrative Agent, and a satisfactory appraisal
prepared by an appraiser approved by the Administrative Agent directed to the
Administrative Agent, and such other documents related thereto as shall be
reasonably required by Administrative Agent;

 

 

 
40

--------------------------------------------------------------------------------

 

 

(viii)     With respect to any Line Advance, Administrative Agent shall have
been granted a valid first priority fee mortgage or leasehold mortgage (as the
case may be) covering the property on which the project is located, in form and
substance satisfactory to the Administrative Agent and such other documents
related thereto as shall be reasonably required by Administrative Agent; and

 

(ix)     A Notice of Borrowing for a Line Advance, a Revolver Advance, or
Swingline Loan as applicable in the form attached hereto as Exhibit 4.3, Exhibit
6.3, or Exhibit 5.2(a) signed by a duly authorized officer of the Borrowers
dated the date of such Advance.

 

(x)     If a Swingline Loan is requested, (i) all conditions set forth in
Section 5 shall have been satisfied and (ii) there shall exist no Lender that is
a Defaulting Lender unless the Swingline Lender has entered into satisfactory
arrangements with the Borrowers or such Defaulting Lender to eliminate the
Swingline Lender’s risk with respect to such Defaulting Lender’s in respect of
its Swingline Commitment;

 

(xi)     landlord estoppel and consent agreements or acknowledgement/consent of
landlord estoppel and consent Agreements (as applicable) for each of the
properties listed on the attached Schedule 9.1(xii); and

 

(xii)     such material documents with respect to the acquisition, construction
and equipping of operating facilities of any Borrower or applicable Affiliate
being financed by such Borrowing, and the granting of liens thereon in favor of
the Administrative Agent (for the benefit of the Lenders) including without
limitation, project budgets for each project.

 

9.2     Requisition Procedures/Line Advances. Line Advances shall be made on the
basis of written requisitions signed by the Borrowers with respect to each
project which shall be irrevocable when delivered by the Borrowers to the
Administrative Agent. Written requisitions shall be in form and substance
reasonably acceptable to Administrative Agent. The Administrative Agent will
with reasonable promptness notify the Borrowers as to any incomplete, missing or
deficient items, but the failure of the Administrative Agent to so notify the
Borrowers shall not affect the conditions to a Line Advance contained herein.

 

(a)     Each requisition for a Line Advance must be satisfactorily reviewed by
the Administrative Agent or an Administrative Agent’s representative prior to
the advance being made.

 

 

 
41

--------------------------------------------------------------------------------

 

 

Each Line Advance shall be in an amount no greater than the percentages set
forth in Section 4.2 hereof with respect to the acquisition cost of fee property
or the value of the cost of construction work and materials (i.e., so-called
“hard” costs) and so-called "soft" costs completed, requested by Borrowers and
actually then due and payable certified by the Borrowers (and evidenced by
invoices), with respect to that particular requisition. This Agreement is solely
for the benefit of the Lenders and the Swingline Lender and the Borrowers, and
nothing contained herein shall confer upon anyone other than the Borrowers or
the Administrative Agent, any right to insist upon or to enforce the performance
or observance of any of the obligations contained herein or be a beneficiary of
any such obligations.

 

(b)     Advances under this Agreement shall be made by credit to an account
designated by the Borrowers in the Notice of Borrowing for a Development Line of
Credit Loan.

 

(c)     Funds advanced to the Borrowers shall be applied only to the costs of
the project as set forth in the corresponding project budget and to the
Borrowers’ other obligations under this Agreement.

 

(d)     Each requisition for an advance must be satisfactorily reviewed by the
Administrative Agent or an Administrative Agent’s representative prior to the
Advance being made.

 

(e)     The Administrative Agent shall make Line Advances for materials stored
on site or at other suitable locations in the Administrative Agent’s reasonable
judgment, subject to the Administrative Agent’s receipt of adequate proof that
the Borrowers (or its applicable subsidiary or Affiliate) have absolute title
thereto and sufficient insurance thereon.

 

SECTION 10.     Borrowers’ Representations and Warranties

 

To induce the Lenders and the Swingline Lender to enter into this Agreement and
to make the Loans hereunder, each Borrower makes the following representations
and warranties which shall survive the execution and delivery of this Agreement
and the Notes:

 

10.1     Existence and Rights.

 

(a)     Each Loan Party is duly organized, validly existing and in good standing
under the laws of its state of organization, has full power and authority,
rights and franchises to own its properties and assets and to carry on its
business as now conducted, and is duly qualified to do business and in good
standing in each jurisdiction in which the character of the properties and
assets owned by it or the business transacted by it makes such qualification
necessary;

 

 

 
42

--------------------------------------------------------------------------------

 

 

(b)     Borrower has all necessary power and authority to enter into and perform
its obligations under this Agreement, the Notes, the Hedging Contracts, the
Secured Hedge Agreements and the Collateral Documents, to borrow money and to
grant security interests in the Collateral;

 

(c)     Except as specifically set forth herein, Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights, and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged. The
Franchise Documents and all documents executed in connection therewith are in
full force and effect, no material defaults thereunder have occurred and are
continuing, and no notice of intent to either terminate or not renew the
Franchise Documents has been received by the Borrower.

 

10.2     Agreement and Notes Authorized. The execution, delivery, and
performance of this Agreement, the Notes, the Hedging Contracts, the Secured
Hedge Agreements and each of the Collateral Documents are duly authorized and do
not require the consent or approval of Buffalo Wild Wings or the consent,
approval or authorization of or filing or registration with any governmental
body or regulatory authority, other than such consents or approvals as have been
obtained and the filing of Uniform Commercial Code financing statements with
respect to the Collateral; and this Agreement is, and the Notes, the Hedging
Contracts, the Secured Hedge Agreements and the Collateral Documents when
executed will be, legal, valid and binding obligations of each signor thereof,
enforceable against each person as may be a party thereto in accordance with
their respective terms.

 

10.3     No Conflict. The execution, delivery, and performance of this
Agreement, the Notes, the Hedging Contracts, the Secured Hedge Agreements and
the Collateral Documents will not breach or constitute a default under any of
the Franchise Documents or any other agreement, indenture, undertaking, or other
instrument to which the Borrowers are a party or by which they or any of their
property may be bound or affected, and will not contravene or conflict with any
law, regulation, writ, judgment, decree or order of any court or governmental or
regulatory authority applicable to it, or, if it is not a sole proprietorship,
any term or provision of its organizational documents; and other than in favor
of the Administrative Agent, such execution, delivery, and performance will not
result in the creation or imposition of (or the obligation to create or impose)
any Lien on, any of its property pursuant to the provisions of any of the
foregoing.

 

10.4     Litigation. To the best of the knowledge of each Borrower, there are no
suits, actions or other proceedings pending or, to its knowledge, threatened
against or affecting any of the Loan Parties or any of their respective
properties, and, other than as disclosed in writing to the Administrative Agent,
no other suits, actions, tax claims or proceedings are pending or threatened
which, if determined adversely, would impair its financial condition or ability
to repay the Obligations or otherwise have a Materially Adverse Effect on the
assets, business or prospects of any of the Borrowers.

 

 

 
43

--------------------------------------------------------------------------------

 

 

10.5     Financial Condition. The financial statements and all other statements
and data submitted by the Borrowers in connection with this Agreement are true
and correct in all material respects and sufficiently complete to give the
Lenders and the Swingline Lender accurate knowledge of the financial condition
of each Loan Party, including all material contingent liabilities, and said
financial statements fairly present the financial condition of each of the Loan
Parties at the date thereof and the results of the periods covered thereby, and
have been prepared in accordance with the financial reporting requirements
specified in Appendix I to this Agreement. Since the date of the most recent
financial statements referred to above, there have been no Material Adverse
Changes in the financial condition, business or prospects of any of the Loan
Parties other than changes in the ordinary course of business, and no such
changes have been Materially Adverse Changes. None of the Borrowers have any
knowledge of any liabilities, contingent or otherwise, not reflected in said
financial statements.

 

10.6     Title to Assets. Each of the Loan Parties has good and marketable title
to their assets, including without limitation all assets shown on the financial
statements from time to time delivered or pledged to the Administrative Agent;
and except as permitted under this Agreement, such assets are not subject to any
Liens other than those permitted under Section 12.2.

 

10.7     Tax Status. Each of the Loan Parties has filed all federal, state, city
and other tax returns required to be filed. All taxes, assessments and other
governmental charges shown to be due on said returns or in any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any governmental authority have been
paid. None of the Borrowers has any knowledge of any pending assessments or
adjustments of their income tax for any year.

 

10.8     Compliance with Law. Each of the Loan Parties has duly observed,
conformed and complied in all material respects with all laws, decisions,
judgments, rules, regulations and orders of all courts, governmental and
regulatory authorities relating to the conduct of its business, or its
properties and assets, except those being contested in good faith by appropriate
proceedings diligently pursued with adequate reserves established.

 

10.9     Other Regulations. None of the Loan Parties are subject to any statute
or regulation restricting its ability to incur Indebtedness or encumber its
properties.

 

10.10     Security Interest. The Notes and all other Obligations of the
Borrowers hereunder will be secured by, and the security interests created by
the Security Agreements, the Mortgage Documents and the other Loan Documents
will create, a valid, first priority security interest in favor of the
Administrative Agent for the benefit of the Lenders and the Swingline Lender in
the Collateral (except as provided in Section 9.1(iii) hereof), enforceable
against the creditors of the Borrowers, any person with an interest in the real
property where any Collateral is located and any present or future creditor
obtaining a Lien on such property. All Collateral owned by the Borrowers, or any
of them, shall also secure all other present and future Obligations of the
Borrowers to the Lenders (excluding any consumer credit covered by the federal
Truth in Lending law, unless the Borrower has otherwise agreed in writing or
received written notice thereof). All personal property collateral securing any
other present or future obligations of the Borrowers to the Lenders shall also
secure the Obligations.

 

 

 
44

--------------------------------------------------------------------------------

 

 

10.11     Collateral. All Collateral is owned by the grantor of the security
interest therein free and clear of any title defects or any Liens or interests
of others, except those approved in writing by the Lenders. Without limiting the
generality of the foregoing, each of the Borrowers expressly represents that
they are the legal and equitable owners of the Collateral represented by them to
be owned by them and hold the same free and clear of all Liens and rights of
others of every kind and nature whatsoever, except for any security interest
permitted by Section 12.2 of this Agreement, and each has good right and legal
authority to assign, deliver, and/or create a security interest in such
Collateral in the manner hereby provided or contemplated.

 

10.12     Other Obligations. None of the Loan Parties are in default on any
material obligation for borrowed money, any purchase money obligation or any
other material lease, commitment, contract, instrument or obligations. There is
no event which is, or with notice or lapse of time, or both, would be a default
under this Agreement.

 

10.13     Insurance. The Borrowers have obtained, and maintained in effect, the
insurance coverage required by Section 11.2 of this Agreement.

 

10.14     ERISA. That the most recent annual report filed by each Borrower
pursuant to Section 104 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (including without limitation, all related financial and
actuarial statements) is complete and correct, and no event has occurred and is
continuing which would permit the Pension Benefit Guaranty Corporation (“PBGC”)
established under ERISA to institute proceedings to terminate any pension plan,
or other class of employee benefit which the PBGC has elected to insure
(“Pension Plan”), established or maintained by each Borrower or any Affiliate.

 

10.15     Environmental Matters. Each of the Borrowers and their Subsidiaries
have conducted in the ordinary course of business a review of the effect of
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof each of the
Borrowers have reasonably concluded that to their knowledge, except as disclosed
in the environmental reports obtained by the Administrative Agent in connection
with the Loans (hereinafter referred to as the “Environmental Reports”), such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Borrowers make the
following additional representations and warranties:

 

 

 
45

--------------------------------------------------------------------------------

 

 

(a)     To their knowledge, none of the Borrowers nor any operator of any of
Borrowers’ properties (herein collectively called the “Real Estate”), or any
operations thereon, is in violation, or alleged violation, of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act of 1977, the Federal Clean Air Act, the Toxic Substances Control Act,
the Hazardous Materials Transportation Act, or any other federal, or state or
local statute, regulation, ordinance, order or decree relating to health, safety
or the environment, which violation involves any Real Estate or would have a
material adverse effect on the environment or a Material Adverse Effect.

 

(b)     None of the Borrowers has received any written notice from any third
party, including without limitation any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any hazardous waste, as defined by 42 U.S.C. §
9601(5), any hazardous substances as defined by 42 U.S.C. § 9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (collectively, “Hazardous Materials”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that any Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Laws; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with Hazardous Materials.

 

(c)     To the best knowledge of the Borrowers, and except to the extent
disclosed in the Environmental Reports, no portion of the Real Estate has been
used for the handling, processing, storage or disposal of Hazardous Materials
except in accordance with applicable Environmental Laws; and no underground tank
or other underground storage receptacle for Hazardous Materials is located on
any portion of the Real Estate except in accordance with applicable
Environmental Laws; and (i) in the course of any activities conducted by any
Borrower or the operators of its properties, no Hazardous Materials have been
generated or are being used on the Real Estate except in accordance with
applicable Environmental Laws; (ii) there has been no past or present releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing or dumping (a “Release” or “Releases”) or threatened Release
of Hazardous Materials on, upon, into or from the Real Estate, which Release
would have an adverse effect on the value of the Real Estate or adjacent
properties or the environment; (iii) there have been no Releases on, upon, from
or into any real property in the vicinity of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which would
have a material adverse effect on the value of, the Real Estate; and (iv) any
Hazardous Materials that have been generated on the Real Estate have been
transported off-site only by carriers having an identification number issued by
the EPA, treated or disposed of only by treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are operating in compliance with such
permits and applicable Environmental Laws.

 

 

 
46

--------------------------------------------------------------------------------

 

 

(d)     To the best knowledge of the Borrowers and except as disclosed in the
Environmental Reports, no part of the Real Estate is or shall be subject to any
applicable environmental clean-up responsibility law or environmental
restrictive transfer law or regulation, by virtue of the transactions set forth
herein and contemplated hereby.

 

10.16     Regulation U. None of the Loan Parties are engaged principally, or as
one of their important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any extension of credit under this Agreement will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.

 

SECTION 11.     Borrowers’ Affirmative Covenants

 

Each Borrower covenants and agrees that until payment in full of all amounts
outstanding hereunder and under the Notes, each shall do all of the following
(and shall where specifically indicated herein, cause the other Loan Parties to
do the following):

 

11.1     Legal Existence, Franchisee Standing, Etc. Maintain and preserve its
legal existence in the form of organization identified in the certificates
delivered to the Administrative Agent and the Swingline Lender pursuant to
Section 9(f) of this Agreement; continue to be a franchisee of Buffalo Wild
Wings or Bagger Dave’s (as applicable) in good standing and maintain all rights,
privileges, franchises, and other authority adequate for the conduct of its
business; maintain the Collateral and its other properties, equipment, and
facilities in good order and repair; and conduct its business in an orderly
manner without voluntary interruption; provided however that the Borrowers may
(i) dissolve Cascade Burgers Real Estate, Inc., AMC Bagley Real Estate, Inc.,
and Ansley Group, LLC provided the Borrowers give written notice of each such
dissolution to the Administrative Agent not more than thirty (30) days following
each such dissolution, and (ii) dissolve AMC Hammond Real Estate, Inc., and AMC
Birch Run Real Estate, Inc. following the sale of the premises owned by such
party to Spirit pursuant to the Spirit P&S, provided the Borrowers give written
notice of each such dissolution to the Administrative Agent not more than thirty
(30) days following each such dissolution.

 

 

 
47

--------------------------------------------------------------------------------

 

 

11.2     Insurance. Maintain insurance for the Collateral and its other
properties in such amounts and in such form as is customary for similarly
situated businesses in accordance with the requirements of the Franchise
Documents, and the Collateral Documents (including without limitation Flood
Insurance (if applicable) errors and omissions and Directors and Officers
Insurance) providing for not less than thirty (30) days notice of cancellation
or change in form or nonrenewal to the Administrative Agreement, the Lenders and
the Swingline Lender or such Party’s assignee, as the case may be, and with
losses with respect to the Collateral payable to the Administrative Agent under
a lender’s loss payable endorsement with respect to personal property, an
additional insured with respect to liability insurance, and as mortgagee with
respect to the Fee Premises and the Leasehold Premises. Upon the request of the
Administrative Agent to deliver to the Lenders or the Swingline Lender a copy of
each insurance policy, or if permitted by the Administrative Agent, a
certificate or other evidence of insurance listing all insurance in force.

 

11.3     Use of Collateral; Taxes and Other Liabilities. Keep the Collateral in
good order and repair, and use the same in compliance with all applicable laws
and policies of insurance thereon, and pay and discharge, before the same become
delinquent and before penalties accrue thereon, all taxes, assessments, and
governmental charges upon or against it or the Collateral, or for its use or
operation, or any of its other properties, and all its other liabilities at any
time existing. Upon an Event of Default, the Administrative Agent may discharge
taxes and other encumbrances at any time levied or placed on the Collateral,
make reasonably necessary repairs thereon, or provide reasonably necessary
maintenance with respect to it, and place and pay for appropriate insurance
thereon and pay any necessary filing fees, and the Borrowers will reimburse the
Administrative Agent on demand for any and all expenditures so made, and, until
paid, the amount thereof shall be an obligation secured by the Collateral and
shall bear interest at a rate equal to the Alternate Base Rate plus five percent
(5%) per annum until paid, provided that neither the Administrative Agent nor
any of the Lenders nor the Swingline Lender shall have any obligation to make
any such expenditures nor shall the making thereof relieve any of the Borrowers
of any Default;

 

 

 
48

--------------------------------------------------------------------------------

 

 

11.4     Records and Reports. Maintain a system of accounting in accordance with
GAAP and, as applicable, furnish to the Administrative Agent, the following
information and reports (all of which must be in form and substance reasonably
satisfactory to the Administrative Agent, the Lenders and the Swingline Lender):

 

(a)     as soon as available, and in any event within one hundred and twenty
(120) days after the close of each fiscal year of each of the Loan Parties,
annual financial statements (the “Audited Financial Statements”) of the Loan
Parties on a consolidated and consolidating basis, including balance sheets,
income statements, profit and loss statement, and statements of cash flow, and
store-by-store operating performance (profit and loss statement), including a
comparison of each store’s performance for the prior fiscal year prepared by
each Borrower's independent certified public accountant reasonably satisfactory
to the Administrative Agent (such certificate to be in such form as generally
recognized as unqualified and to be accompanied by an opinion of such certified
public accountants that, to their knowledge, there had occurred no event which
is, or with the lapse of time or the giving of notice or both would be, an Event
of Default hereunder or, if the contrary had appeared from their examination, to
state facts found by them);

 

(b)     as soon as available, and in any event within one hundred twenty (120)
days after the close of each fiscal year of each of the Loan Parties, a covenant
compliance certificate substantially in the form attached hereto as Exhibit 11.4
signed by a duly authorized officer of each such Borrower or other duly
authorized agent for each Borrower together with the Loan Parties’ calculations
evidencing compliance with the financial covenants contained in Sections 12.5
and 12.6 of this Agreement;

 

(c)     as soon as available, and in any event within forty-five (45) days after
the close of each fiscal quarter each of the Loan Parties, internally prepared
quarterly balance sheets and income statements of the Loan Parties on a
consolidated and consolidating basis with store-by-store operating performance
(profit and loss statement), and, at any time that an Event of Default has
occurred and is continuing hereunder, if requested by Administrative Agent,
quarterly balance sheets and income statements of the Loan Parties on a
consolidating and consolidated basis prepared by the Loan Parties’ independent
accountants, reasonably satisfactory to the Required Lenders;

 

(d)     Within twenty (20) days after the end of each calendar month individual
store sales reports in form and substance satisfactory to the Administrative
Agent, for the immediately preceding month;

 

 

 
49

--------------------------------------------------------------------------------

 

 

(e)     as soon as available, and in any event within forty-five (45) days after
the close of each fiscal quarter of each of the Loan Parties, a covenant
compliance certificate substantially in the form attached hereto as Exhibit 11.4
signed by a duly authorized officer of each such Borrower or other duly
authorized agent for each such Borrower;

 

(f)     as soon as available, and in any event within ninety (90) days after the
close of each fiscal year of each of the Borrowers, commencing with the year
ending December 31, 2014, annual management prepared projections/forecasts and
business plans for each such Borrower for each of the stores operated by the
Borrowers, in form and substance satisfactory to the Administrative Agent;

 

(g)     [Intentionally deleted];

 

(h)     when received notices of material litigation and proceedings, material
environmental actions and liabilities and material ERISA and Tax events and
liabilities; and

 

(i)     such other information relating to the affairs of the Loan Parties as
the Administrative Agent reasonably may request from time to time, including,
without limitation, financial statements, in form and substance satisfactory to
the Lender, certificates of good standing issued by the Governmental Authorities
of the relevant jurisdiction of formation, and copies of federal, state and
local tax returns.

 

11.5     Inspection. Permit the Administrative Agent, the Lenders and the
Swingline Lender, or their agents or designees, at any time and from time to
time, and at Lender’s sole cost and expense (absent an Event of Default), to
discuss the affairs, finances and accounts of the Borrowers with their officers,
representatives, accountants, and with any employee, agent or representative of
Buffalo Wild Wings or Bagger Dave’s, to visit and inspect the Collateral and
other properties of the Borrowers, provided that any such visit shall be
conducted in a manner so as not to unreasonably interfere with the business of
the store where the Collateral is located and shall require prior notice to the
Borrowers, and to examine and make copies of and take abstracts from the books
and records of the Borrowers. If any of the properties, books or records are in
the possession of a third party, the Borrowers authorize that third party to
permit the Administrative Agent, the Lenders and the Swingline Lender, or their
agents to have access to perform inspections or audits and to respond to the
Administrative Agent’s, the Lender’s and the Swingline Lender’s requests for
information concerning such properties, books and records, following prior
notice to Borrowers by Administrative Agent or Lenders or the Swingline Lender.

 

11.6     Use of Loan Proceeds. No portion of any proceeds of any Loan will be
used for personal, family, or household purposes. No portion of any proceeds of
any Loan will be used directly or indirectly to purchase or carry any “margin
stock” as that term is defined in Regulation U of the Board of Governors of the
Federal Reserve System, or to extend credit to, or invest in, other parties for
the purpose of purchasing or carrying any such “margin stock,” or to reduce or
retire any Indebtedness incurred for such purpose.

 

 

 
50

--------------------------------------------------------------------------------

 

 

11.7     Notice of Certain Events. Promptly notify the Administrative Agent of
the occurrence of (i) any Default or Event of Default; (ii) any change in the
name, address(es), identity, place of business, chief executive office (if any),
or organizational structure of any of the Borrowers from that shown on the
certificate delivered to the Administrative Agent pursuant to Section 9(f)
hereof or in any subsequent notice delivered pursuant to this Section, (which
notice shall be given no later than one month prior to the effective date of any
such change); (iii) any litigation with Buffalo Wild Wings or Bagger Dave’s and
any other litigation which, if adversely determined, might have a Material
Adverse Effect on the assets, business or prospects of any of the Borrowers;
(iv) any attachment, levy, execution or other legal process levied against any
of the Collateral.

 

11.8     Compliance with Laws. Duly observe, conform and comply in all material
respects with all laws (including any fictitious or tradename statute),
decisions, judgments, rules, regulations and orders of all governmental and
regulatory authorities relating to the conduct of its business or its properties
and assets, except those being contested in good faith by appropriate
proceedings diligently pursued.

 

11.9     Compliance with Franchise Documents. Duly observe, conform and comply
in all material respects with each of the obligations imposed on it in each of
the Franchise Documents.

 

11.10     Locations of Collateral. All Collateral, will be kept at the locations
disclosed to the Administrative Agent as of the date of this Agreement;
provided, however, that inventory may be moved to any Buffalo Wild Wings or
Bagger Dave’s store operated by any of the Borrowers without prior written
notice to the Administrative Agent in order to maintain the normal business
operations of such store.

 

11.11     Further Assurances. At all times, and from time to time, execute and
deliver such further documents and agreements and perform such acts as may
reasonably be requested by the Administrative Agent to effect the purposes and
intent of the parties to this Agreement, including without limitation,
performing any act and providing the Administrative Agent with any documentation
necessary to perfect the security interest in the Collateral.

 

11.12     Deposit Account. The Borrowers shall have all of their Cash Management
Services (excluding lockbox services and including but not limited to the
agreements relating to the Borrowers’ arrangements regarding the management and
investment of the Borrowers’ cash assets) maintained with a Lender acceptable to
the Administrative Agent.

 

 

 
51

--------------------------------------------------------------------------------

 

 

11.13     Annual Clean-up Requirement for Revolving Line of Credit Loan. The
Borrowers shall cause the outstanding principal balance of the Revolving Line of
Credit Loan to be $0 for at least 90 consecutive days during each twelve (12)
month period while the Revolving Line of Credit Loan is outstanding, commencing
with the first twelve (12) month period measured from the Closing Date.

 

SECTION 12.     Borrower’s Negative Covenants

 

Each Borrower covenants and agrees that until payment in full of all amounts
outstanding hereunder and under the Notes and under the Loan Documents, each
Borrower shall not do any of the following, and shall not cause, allow or permit
any of the other Loan Parties to do any of the following:

 

12.1     Additional Indebtedness. Create, incur, assume or permit to continue
any Indebtedness, except (i) Indebtedness to the Administrative Agent, the
Lenders and the Swingline Lender, (ii) indebtedness related to the purchase
money security interests referred to in Section 12.2(e) below, (iii)
Indebtedness listed on the attached Exhibit 12.1, and (iv) Indebtedness to any
shareholders or members of the any Loan Party (in an aggregate amount of not
more than $100,000.00), provided that any indebtedness to any shareholders or
members of any Loan Party shall be subordinated to all Indebtedness of the
Borrower to the Lenders and the Swingline Lender pursuant to subordination
agreements in form and satisfactory to Administrative Agent, and provided
further that no payment on any such shareholder or member indebtedness may be
made at any time that a Default or an Event of Default has occurred and is
continuing hereunder or when such payment on any such shareholder indebtedness
would result or would be reasonably expected to result in a Default or an Event
of Default immediately upon such payment or with the passage of time.

 

12.2     Liens and Encumbrances. Create, incur, assume, or permit to exist any
Lien on, or sell or transfer, either with or without recourse, any interest in,
the Collateral other than the following:

 

(a)     Liens in favor of the Administrative Agent, the Swingline Lender or the
Lenders or any of their Affiliates;

 

(b)     Liens for Taxes not delinquent or being contested in good faith and in
appropriate proceedings for which adequate reserves have been established,
provided that no notice of lien has been filed or other action taken to perfect
or foreclose on such Lien;

 

(c)     Liens in connection with workers' compensation, unemployment insurance,
or social security obligations;

 

 

 
52

--------------------------------------------------------------------------------

 

 

(d)     Mechanics', workmen's, materialmen's, landlords', carriers', or other
like Liens arising in the ordinary and normal course of business with respect to
obligations which are not due or which are being contested diligently in good
faith with adequate reserves established;

 

(e)     Purchase money security interests securing Indebtedness not to exceed
$100,000 in the aggregate for all of the Borrowers outstanding at any time
incurred in purchasing fixed assets in the ordinary course of business (which
Indebtedness does not, when incurred, exceed the lesser of the purchase price or
fair market value of the property being acquired) or in leasing fixed assets
pursuant to capital leases, provided that no such purchase money security
interest shall cover property other than property acquired with the proceeds of
such Indebtedness and provided further that the Administrative Agent shall have
been given prior written notice thereof;

 

(f)     Liens granted to Buffalo Wild Wings or Bagger Dave’s under the
respective Franchise Agreements with each, provided that all such Liens shall be
subordinated to the Lender and the Swingline Lender on terms and conditions
satisfactory to the Administrative Agent; and

 

(g)     Liens specifically permitted in Sections 9.1(iii) and 10.6 of this
Agreement.

 

12.3     Merger or Consolidation. Liquidate, dissolve, merge or consolidate
(except with another Loan Party), or sell or lease all or substantially all of
its business or assets (except to another Loan Party) or materially change any
of their entity organizational documents referred to in Section 9(f). Borrowers
shall notify the Administrative Agent in writing of any permitted merger or
consolidation or sale of assets within two (2) business days of such event.

 

12.4     Change in Control. Except as permitted in Section 12.3 above, permit
any Change in Control.

 

12.5     Debt Service Coverage Ratio. Permit the Debt Service Coverage Ratio of
the Loan Parties on a consolidated basis to be less than 1.20 to 1.0, on the
last day of each fiscal quarter of the Loan Parties, measured on the basis of
the last four (4) fiscal quarters of the Borrowers immediately preceding the
date of such computation, commencing with the last day of the fourth fiscal
quarter of 2014.

 

12.6     Lease Adjusted Leverage Ratio (tested on a quarterly basis). Permit the
Lease Adjusted Leverage Ratio of the Loan Parties on a consolidated basis to be
greater than 5.00:1.00, measured on the basis of the last four (4) fiscal
quarters of the Borrowers immediately preceding the date of such computation,
commencing with the last day of the fourth fiscal quarter of 2014.

 

 

 
53

--------------------------------------------------------------------------------

 

 

12.7     Loans and Investments. Make investments in, or loans or advances to,
any individual, partnership, corporation, trust or other organization or person,
except that the Loan Parties may invest their excess funds in readily marketable
securities issued by the United States of America maturing within one (1) year
from the date of acquisition, and in prime commercial paper and in certificates
of deposit maturing within one (1) year issued by commercial banks having
capital, surplus and undivided profits aggregating not less than $20,000,000.00.

 

12.8     Restaurant Closures. Close any Restaurant operated by any of the Loan
Parties without prior written consent of the Required Lenders, except that the
Borrowers may close any Restaurant provided that a new Restaurant is opened
within a ten (10) mile radius of the closed Restaurant within one hundred eighty
(180) days of the closure, and Administrative Agent receives such documents as
it deems necessary to perfect a security interest in all of the assets of the
applicable Loan Parties associated with the new location at the time such assets
are acquired by such Loan Party. Borrowers shall notify the Administrative Agent
in writing of the closure no less than thirty (30) days prior to such
anticipated closure.

 

12.9     Distributions. Except as otherwise permitted herein, make any
Distribution without the prior written consent of the Required Lenders,
provided, however, that, Distributions may be made so long as the Loan Parties
remain in compliance with the Debt Service Coverage Ratio, after giving effect
to such Distribution.

 

12.10     Guarantee. None of the Borrower Loan Parties shall Guarantee the debt
of, or become a surety or an accommodation party for, any other entity.

 

12.11     Nature of Business. None of the Loan Parties will, nor will any of
them permit any Subsidiary to, alter the character of its business in any
material respect from that conducted as of the Closing Date.

 

12.12     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

 

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)     Dispositions of inventory in the ordinary course of business;

 

(c)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

 

 
54

--------------------------------------------------------------------------------

 

 

(d)     Dispositions of property by any Subsidiary to a Loan Party or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor; and

 

(e)     Dispositions made in accordance with the terms of the Spirit P&S.

 

provided, however, that any Disposition pursuant to clauses (a) through (d)
shall be for fair market value.

 

12.13     Transactions with Affiliates. Enter into any transaction with any
Affiliates which are outside of the ordinary course of business of such Loan
Party, without the prior written consent of the Required Lenders, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

12.14     Collateral Matters. Release any lien on any property granted to, or
held by, the Administrative Agent under any Collateral Document and any Entity
Guarantor under any Guaranty except (a) upon termination of the Commitments and
payment in full of all Obligations (including any obligations in connection with
any Hedging Contract or Secured Hedge Agreement, whether due at such time or in
the future or upon the occurrence of a contingency), (b) in connection with a
sale permitted under the Loan Documents, or (c) upon approval of all of the
Lenders and the Hedge Provider.

 

12.15     Development of Bagger Dave’s Legendary Burger Tavern Restaurants. The
Borrowers may not build-out/develop more than eight (8) Bagger Dave’s Legendary
Burger Tavern Restaurants during fiscal year 2015, or more than more than eight
(8) Bagger Dave’s Legendary Burger Tavern Restaurants during fiscal year 2016.

 

SECTION 13.     Security Interest

 

13.1     Creation of Security Interest. As collateral security for the payment
and performance in full of all Obligations, each of the Borrowers shall execute
and deliver to the Administrative Agent, for itself and for the benefit of the
Lenders and the Swingline Lender on the date hereof a Security Agreement and the
Mortgage Documents.

 

13.2     Rights in Collateral. In addition to and not in limitation of its
rights under the Security Agreements and the Mortgage Documents, the
Administrative Agent may, except to the extent limited in Section 19.3, at its
option, at any time, whether or not obligations of the Borrowers to the Lender
or the Swingline Lender are due, without notice or demand on the Borrowers, with
respect to any Collateral (i) make, adjust and settle claims under any insurance
policy related thereto; and (ii) take such other action, including, without
limitation, the execution and delivery of any instruments, documents and
agreements in the name of Borrowers, or any of them, as the Administrative Agent
deems necessary or desirable to protect its interests therein and to carry out
the purposes of this Agreement. Neither the Administrative Agent nor any of the
Lenders nor the Swingline Lender shall have any duty as to the collection or
protection of the Collateral or as to the preservation of any rights pertaining
thereto. Administrative Agent shall have no obligation whatsoever to any Lender
or the Swingline Lender or any other Person to assure that the Collateral exists
or is owned by the Borrowers or any of them or is cared for, protected or
insured or that the Liens granted to the Administrative Agent herein or in any
of the Collateral Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Section 13.2 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given Administrative Agent's own interest
in the Collateral as one of Lenders or the Swingline Lender and that the
Administrative Agent shall have no duty or liability whatsoever to any of the
Lenders.

 

 

 
55

--------------------------------------------------------------------------------

 

 

13.3     Cross Collateralization. All of the Loans and the obligations of the
Guarantors under the Guaranties of the obligations of the Borrowers under the
Loans shall be cross collateralized by all of the Collateral granted by the
Borrowers and Guarantors or any of them to the Administrative Agent.

 

SECTION 14.     Events of Default

 

Upon the occurrence of any of the following events (each an “Event of Default”),
at the option of the Required Lenders, or automatically without notice or any
other action upon the occurrence of any event specified in Section 14.8, the
obligation of the Lenders and the Swingline Lender under their respective
Commitments to make any of the Loans or any Line Advance or Revolver Advance or
Swingline Loan shall terminate, and the unpaid principal amount of all Loans
together with accrued interest and all other Obligations owing by the Borrowers,
and each of them, to the Administrative Agent and/or the Lenders and the
Swingline Lender shall become immediately due and payable without presentment,
demand, protest, or further notice of any kind, all of which are hereby
expressly waived:

 

14.1     Failure to Pay Obligations. Failure to provide sufficient funds in the
Account to enable payment, or otherwise fail to make payment, of any principal
amount owing under the Notes when due, or any interest thereon, or any fees or
any other amount required hereunder, which failure shall continue beyond any
applicable grace or cure period.

 

14.2     Failure to Maintain Legal Existence, Franchisee Standing, Etc. Failure
of Borrowers, or any of them, to perform any covenant contained in Section 11.1,
provided that Borrowers shall have thirty (30) days to remedy the condition
giving rise to such failure unless such condition gives Buffalo Wild Wings or
Bagger Dave’s (as applicable) the right to terminate any franchise agreement
between such entity and any of the Borrowers.

 

 

 
56

--------------------------------------------------------------------------------

 

 

14.3     Failure to Comply with Franchise Documents. Failure of Borrowers, or
any of them, to perform any covenant contained in Section 11.9 after giving
effect to any applicable cure periods contained in the Franchise Documents.

 

14.4     Breach of Certain Covenants. Failure of Borrowers, or any of them, to
perform any covenant contained in Sections 11.2, 11.7 and 12.1 through 12.14 of
this Agreement.

 

14.5     Breach of Covenant. Failure of Borrowers, or any of them, to perform
any term, covenant or condition of this Agreement, the Notes, the Hedging
Contracts, the Secured Hedge Agreements or the Collateral Documents (other than
those specified in Sections 14.1, 14.2, 14.3 and 14.4 above), which failure
shall continue beyond any applicable grace or cure period.

 

14.6     Breach of Representation or Warranty/Fraud. Any fraud committed or
permitted by Borrowers, or any of them, or any Guarantor, or any representation
or warranty of Borrowers, or any of them, or any Guarantor made herein, in any
or in connection with any of the Collateral Documents or in any statement or
certificate at any time given in writing pursuant hereto or in connection
herewith shall be false or misleading in any material respect when made.

 

14.7     Default Under Other Agreements. Default by a Loan Party, or any of
them, (as principal or guarantor or other surety) in the payment of any
obligation for borrowed money or other credit accommodation (including
obligations under leases), or in the performance of any agreement evidencing or
securing such obligations, which alone or in the aggregate exceed $500,000.00,
for such period of time which permit or as would have permitted the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof, assuming the delivery of any required notices, or would have
constituted an event of default thereunder.

 

14.8     Bankruptcy, Etc. The occurrence of any of following by, against or with
respect to the Loan Parties, or any of them, or any endorser, guarantor or
surety for any obligation of Borrowers to the Lender or the Swingline Lender, or
any general partner of any Borrower or any such endorser, guarantor or surety:
Dissolution (other than a dissolution permitted in Section 11.1 of this
Agreement), termination of existence or insolvency; or appointment of a receiver
of any property of substantial value; or a common law assignment or trust
mortgage for the benefit of creditors; or the filing of a petition in bankruptcy
or the commencement of any proceedings under any bankruptcy or insolvency laws
or any law relating to the relief of debtors, readjustment of indebtedness,
reorganization, composition or extension; provided however, in the case of the
filing of a petition in bankruptcy or the commencement of any such proceedings
against any such party, such party shall have sixty (60) days from the date of
such filing or the commencement of such proceedings to dismiss such proceedings.

 

 

 
57

--------------------------------------------------------------------------------

 

 

14.9     Litigation; Judgments or Attachments. Any material litigation against
Borrowers, or any of them, shall be initiated by Buffalo Wild Wings or Bagger
Dave’s and not dismissed within thirty (30) days; or any money judgment or
judgments in the aggregate sum of $500,000.00 or more shall be rendered against
Loan Parties, or any of them, or any of their respective assets and shall remain
unsettled or unsatisfied for a period of thirty (30) days unless the
effectiveness or finality of such judgment shall have been stayed within such
thirty-day period; or any writ or warrant of attachment or similar process
involving the aggregate sum of $500,000.00 or more shall be entered or filed or
levied against Loan Parties, or any of them, or any of their respective assets
and shall not be discharged, released, stayed or bonded within thirty (30) days
after its entry, filing or levy, or in any event by five (5) days prior to the
date of any proposed sale thereunder.

 

14.10     Termination of Franchise. Any franchise agreement in which the
Borrowers, or any of them, are a party shall have been terminated or not renewed
for any reason without the prior written consent of the Administrative Agent or
the Borrowers, or any of them, shall have been notified that Buffalo Wild Wings
or Bagger Dave’s intends either to terminate or not renew its franchise.

 

14.11     Dissolution; Death. (i) A receiver or similar official is appointed
for a substantial portion of any Loan Party’s business or the business of any
guarantor of the Obligations, or such business is terminated, or Loan Parties,
or any of them, or any such guarantor is liquidated or dissolved, (ii) any
order, judgment or decree shall be entered against Borrowers, or any of them, or
any Guarantor decreeing its dissolution or division or the expropriation or
confiscation of its assets; or (iii) the death or permanent incapacity of the T.
Michael Ansley shall have occurred.

 

14.12     Material Adverse Change; Lien Priority; Governmental Action. A
Materially Adverse Change in the business, operations, properties, assets or
condition (financial or otherwise) of any of the Borrowers or the ability to
repay the Loans, occurs, or in the reasonable determination of the Required
Lenders, is reasonably likely to occur; the Required Lenders shall have
reasonably determined that it is insecure for any reason; the Required Lenders
shall fail to have an enforceable first priority Lien in the Collateral, or any
governmental authority shall take any action which the Required Lenders
reasonably believe would result in a Materially Adversely Effect, or any
Governmental Authority shall take any action that the Required Lenders
reasonably believes materially adversely affects any Borrower’s ability, or the
ability of any guarantor of the Obligations, to repay the Loans.

 

 

 
58

--------------------------------------------------------------------------------

 

 

14.13     Insurance or Condemnation Proceeds. The Borrowers, or any of them, or
any Guarantor uses or applies (i) any insurance proceeds paid by reason of any
loss, damage or destruction to the Collateral or (ii) any awards or other
amounts received in connection with the condemnation of all or a portion of the
Collateral, in violation of the terms of the Loan Documents.

 

14.14     Default on Hedging Contract/Secured Hedge Agreement. A Default, Event
of Default, termination event or other similar condition or event (howsoever
described in respect of a Loan Party), shall have occurred under any Hedging
Contract or Secured Hedge Agreement and shall not have been cured or waived.

 

SECTION 15.     Rights and Remedies of Administrative Agent, Lenders and
Swingline Lender.

 

15.1     Pre- and Post-Default. Regardless of whether or not an Event of Default
has occurred, in any jurisdiction where enforcement of its rights hereunder is
sought, the Administrative Agent, the Lenders and the Swingline Lender shall
have, in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code of Massachusetts or such other
law as may be applicable and the Administrative Agent may exercise any and all
rights it has under this Agreement, the Notes, the Collateral Documents or any
other documents or agreements executed in connection herewith or therewith, or
at law or in equity and proceed to protect and enforce its rights by any action
at law, in equity or other appropriate proceeding.

 

15.2     Post-Default. Upon the occurrence of an Event of Default, the
Administrative Agent, the Lenders and the Swingline Lender shall have the rights
and remedies with respect to the Collateral provided for in the Collateral
Documents, and all rights and remedies under any of the Loan Documents.

 

15.3     No Waiver; Cumulative Remedies: Enforcement. No failure by any Lender
or Swingline Lender or Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

 

 
59

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or Guarantors or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by,
Administrative Agent in accordance with Sections 14 and 15 for the benefit of
all Lenders and the Swingline Lender; provided, however, that the foregoing
shall not prohibit (a) Administrative Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (in its capacity as
Administrative Agent or as a Lender or Swingline Lender hereunder) hereunder and
under the other Loan Documents, (b) any Lender or Swingline Lender from
exercising setoff rights in accordance with Section 8.5, or (c) any Lender or
Swingline Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Borrower
under any Debtor Relief Law (subject to Section 16.15); and provided, further,
that if at any time there is no Person acting Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to Agent pursuant to Sections 14 and 15 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 8.2, any Lender or Swingline Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 

SECTION 16.      Administrative Agent.

 

16.1     Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Citizens to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Swingline Lender, and none of the Borrowers shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “Agent” or “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties; (b) Administrative Agent shall also
act as the “collateral agent” under the Loan Documents, and each of the Lenders
and the Swingline Lender hereby irrevocably appoints and authorizes
Administrative Agent to act as the agent for the Lenders and the Swingline
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Borrowers or Guarantors to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by
Administrative Agent pursuant to Section 16.2 or otherwise for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of Administrative Agent), shall be entitled to the
benefits of all provisions of this Section 16, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto.

 

 

 
60

--------------------------------------------------------------------------------

 

 

16.2     Nature of Duties. Anything herein to the contrary notwithstanding, none
of the bookrunners, arrangers or other agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender or Swingline Lender hereunder. Without limiting
the foregoing, none of the Lenders or the Swingline Lender or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender or Swingline Lender. Each Lender and Swingline Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any subagents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

16.3     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its obligations hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

 

 
61

--------------------------------------------------------------------------------

 

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders or Swingline Lender as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders and the Swingline Lender as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 18.3) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by a Borrower or a Lender or the Swingline Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 9 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

16.4     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender or Swingline Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Swingline Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Swingline Lender prior to the making of such Loan. The Administrative Agent
may consult with legal counsel (who may be counsel for any of the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

 

 
62

--------------------------------------------------------------------------------

 

 

16.5     Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or Swingline Lender or a Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders and the
Swingline Lender. The Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders; provided, however, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders and the Swingline Lender except to the extent
that this Agreement expressly requires that such action be taken, or not taken,
only with the consent or upon the authorization of the Required Lenders, or all
of the Lenders and the Swingline Lender, as the case may be.

 

16.6     Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Swingline Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representation or warranty to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of any Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender and the Swingline Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or Swingline Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or the Swingline
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

 

 
63

--------------------------------------------------------------------------------

 

 

16.7     Administrative Agent in Its Individual Capacity. The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers, or any of them, or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or the Swingline Lender.

 

16.8     Resignation of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Swingline Lender and the Borrowers. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Swingline
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall nonetheless become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

 

 
64

--------------------------------------------------------------------------------

 

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Swingline Lender under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and Swingline Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this paragraph). The fees payable by any of the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Section shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(d)     Any resignation by Citizens, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender and (ii) the
retiring Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents.

 

16.9     Collateral and Guaranty Matters.

 

(a)     The Lenders, the Swingline Lender, the Bank Product Provider, and the
Hedge Provider irrevocably authorize and direct the Administrative Agent:

 

 

 
65

--------------------------------------------------------------------------------

 

 

(i)     to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (B) that is transferred or to be transferred as
part of or in connection with any sale or other disposition permitted under
Section 8.3(b)(i) or Section 12.12, or (C) if approved, authorized or ratified
in writing by the Required Lenders;

 

(ii)     to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Collateral that is permitted by Section 12.2 (or all lenders, as applicable);
and

 

(iii)     to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.

 

(b)     In connection with a termination or release pursuant to this Section,
the Administrative Agent shall promptly execute and deliver to the applicable
Person, at the Borrowers’ expense, all documents that the applicable Person
shall reasonably request to evidence such termination or release. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section.

 

16.10     Bank Products. Except as otherwise provided herein, no Bank Product
Provider or Hedge Provider that obtains the benefits of Sections 7.1(b) and 14,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Products or any Hedging Contract or Secured Hedge

 

Agreement unless the Administrative Agent has received written notice
(including, without limitation, a Bank Product Provider Notice) of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Provider or Hedge Provider.

 

16.11     Notices and Information. Administrative Agent shall promptly send
Lenders and the Swingline Lender copies of financial statements and information
received by Administrative Agent from Borrowers pursuant to Section 11.4.

 

 

 
66

--------------------------------------------------------------------------------

 

 

16.12     Security Agreement. In consideration of the Loans made by the Lenders
and the Swingline Lender to Borrowers, the Borrowers have granted to
Administrative Agent, for the benefit of all of the Lenders and the Swingline
Lender, first priority security interests in all assets of the Borrowers,
including without limitation accounts receivable, inventory, contracts,
accounts, insurance policies, prepaid premiums, trademarks, trade names,
computer software and programs, equipment, fixtures, machinery, furniture,
furnishings and general intangibles (other than interests in the Franchise
Agreements and license rights thereunder) of the Borrowers more particularly
described in the Security Agreement, which security interests shall be security
for all of the obligations of all of the Borrowers to the Lenders and the
Swingline Lender now or hereafter existing, and the provisions of which are
hereby incorporated herein by reference having the same force and effect as if
set forth herein.

 

16.13     Mortgages. In consideration of the Loans made by Lenders and the
Swingline Lender to Borrowers, the Borrowers have granted to Administrative
Agent, for the benefit of all of the Lenders and the Swingline Lender listed in
the attached Schedule A, a first priority mortgage lien on and security interest
in the Fee Properties listed in the attached Schedule A, including, without
limitation, all fixtures and machinery related thereto, all as more particularly
described in such Mortgages. The Mortgages granted by the Borrowers shall be
security for all of the Obligations of all of the Borrowers to Lenders and the
Swingline Lender now or hereafter existing, and the provisions of which are
hereby incorporated herein by reference having the same force and effect as if
set forth herein.

 

16.14     Leasehold Mortgages. In consideration of the Loans made by Lenders and
the Swingline Lender to Borrowers, the Borrowers have granted to Administrative
Agent, for the benefit of all of the Lenders and the Swingline Lender, first
priority leasehold mortgage liens on and security interest in the Leasehold
Properties listed in the attached Schedule A, including, without limitation, all
fixtures and machinery related thereto, all as more particularly described in
the Leasehold Mortgages, which Leasehold Mortgages shall be security for all of
the obligations of the Borrowers to the Lenders and the Swingline Lender now or
hereafter existing, and the provisions of which are hereby incorporated herein
by reference having the same force and effect as if set forth herein.

 

16.15     Administrative Agent may File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Borrower, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on any of the Borrowers) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

 

 

 
67

--------------------------------------------------------------------------------

 

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders, Swingline Lender and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, Swingline Lender and
Administrative Agent and their respective agents and counsel and all other
amounts due Lenders, Swingline Lender and Administrative Agent) allowed in such
judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Swingline Lender to make such payments to Administrative Agent
and, in the event that Agent shall consent to the making of such payments
directly to Lenders, to pay to Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel. Nothing contained herein shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Swingline Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Swingline Lender or to authorize Administrative Agent to vote in respect of
the claim of any Lender or Swingline Lender in any such proceeding.

 

SECTION 17.     Defaulting Lenders

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
19.3.

 

 

 
68

--------------------------------------------------------------------------------

 

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8.2 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.5 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to any Swingline Lender hereunder; third, to Cash Collateralize the
Swingline Lender’s Fronting Exposure in accordance with Section 18; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Swingline Lender’s future Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 18; sixth, to the payment of
any amounts owing to the Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (B) such Loans were made at a time when the
conditions set forth in Section 9 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable facility without giving effect to Section
17(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 17(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

 

 
69

--------------------------------------------------------------------------------

 

 

(iii)     Commitment Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation Swingline Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Development Line of Credit Committed Amount) but only to the extent that (x) the
conditions set forth in Section 9 are satisfied at the time of such reallocation
(and, unless the Borrower shall have otherwise notified the Administrative Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time) and (y) such reallocation does
not cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Development Line of Credit Commitmed
Amount. No reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, prepay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure.

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the Swingline Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

 

 
70

--------------------------------------------------------------------------------

 

 

(c)     New Swingline Loans. So long as any Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan.

 

SECTION 18.     Cash Collateral

 

18.1     Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any Swingline Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize all Fronting Exposure of the
Swingline Lender with respect to such Defaulting Lender (determined after giving
effect to Section 17(b) and any Cash Collateral provided by the Defaulting
Lender).

 

18.2     Grant of Security Interest. The Borrowers, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligations to which such Cash Collateral may be applied
pursuant to Section 18.3 below. If at any time the Administrative Agent or
Swingline Lender determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure, the Borrower will, promptly upon demand by the Administrative
Agent or Swingline Lender pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

 

18.3     Application.   Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 18 or Section
17 in respect of Swingline Loans, shall be held and applied to the satisfaction
of the specific, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

 

 
71

--------------------------------------------------------------------------------

 

 

18.4     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 18
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Swingline Lender that there exists excess Cash
Collateral; provided that, Subject to Section 17, the Person providing Cash
Collateral and each Swingline Lender may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations.

 

SECTION 19.     Miscellaneous

 

19.1     Survival of Warranties. All agreements, representations, and warranties
made herein shall survive the execution and delivery of this Agreement, the
making of the Loans hereunder.

 

19.2     Expenses. The Borrowers agree, on a joint and several basis, to pay on
demand all reasonable costs and expenses of (i) the Administrative Agent in
connection with the preparation and administration of this Agreement, the Notes
and any other agreement or instrument required by this Agreement, and (ii) the
Administrative Agent, Lenders and Swingline Lender in connection with the
enforcement of this Agreement, the Notes and any other agreement or instrument
required by this Agreement, and the realization on the Collateral, and any
waiver or amendment of any provision hereof or thereof, any “workout” or
restructuring under this Agreement including, without limitation, stamp or other
documentary taxes and charges, intangible taxes and other state and local taxes
and charges, filing and recording fees and costs and fees associated with search
reports with respect to the Lenders’ lien priorities on the Collateral and the
reasonable attorneys' fees. The amount of such costs and expenses, until paid,
shall be an obligation secured by the Collateral. The Borrowers, on a joint and
several basis, agree to indemnify the Administrative Agent and the Lenders and
the Swingline Lender from and hold them harmless against any such taxes,
charges, fees and costs which the Administrative Agent or the Lenders or the
Swingline Lender, in their sole discretion, undertake to pay on behalf of
Borrowers, or any of them. If an Event of Default shall have occurred and is
then continuing, the Borrowers further agree, on a joint and several basis, to
pay on demand the costs of periodic field examinations and inspections of
Borrowers’ books, records and Collateral, and appraisals of the Collateral, at
such intervals as the Administrative Agent or the Lenders may reasonably
require, provided that, unless an Event of Default has occurred, Borrowers shall
not be required to pay for more than one of any such examination, inspection or
appraisal in any calendar year. Such examinations, inspections and appraisals
may be performed by employees of the Administrative Agent, the Lenders or the
Swingline Lender or by independent examiners and appraisers. In the event of
litigation or an arbitration proceeding between the parties hereto, the
prevailing party is entitled to recover costs and reasonable attorneys’ fees
incurred in connection therewith, as determined by the court or arbitrator. In
the event that any case is commenced by or against any of the Borrowers under
the Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute, the Administrative Agent and the Lenders and the Swingline Lender shall
be entitled to recover costs and reasonable attorneys’ fees incurred by such
Party in the preservation, protection, or enforcement of any rights of the
Administrative Agent and the Lenders in such a case. The obligations of the
Borrowers under this Section 19.2 shall survive payment of the Loans and
assignment of any rights hereunder.

 

 

 
72

--------------------------------------------------------------------------------

 

 

19.3     Amendments, Etc. No amendment, waiver or consent affecting the rights
or duties of the Administrative Agent or the Swingline Lender under any Loan
Document shall in any event be effective, unless in writing and signed by the
Administrative Agent and/or the Swingline Lender, as applicable, in addition to
the Lenders required hereinabove to take such action. No amendment or waiver of
any provision of this Agreement or any other Loan Document (except as otherwise
provided herein or in any of the Loan Documents), and no consent to any
departure by the Borrowers or any of them (except as otherwise provided herein
or in any of the Loan Documents), shall be effective unless in writing signed by
the Required Lenders and the affected Borrowers, as the case may be, and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

 

(a)     waive any condition set forth in Section 9 without the written consent
of each Lender;

 

(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Sections 4, 14, or 15) without the written
consent of such Lender;

 

(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender;

 

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, or amend any financial covenant hereunder (or any defined term used
therein) without the written consent of each Lender; provided, however, that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any of the Borrowers
to pay interest at the Default Rate;

 

 

 
73

--------------------------------------------------------------------------------

 

 

(e)     change Section 8.2 or 8.3 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

 

(f)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

 

(g)     release any Borrower from its obligations under any of the Notes, or
release any Guarantor from the Guaranty, or release or voluntarily subordinate
the Liens on all or substantially all of the Collateral in any transaction or
series of related transactions except in accordance with the terms of any Loan
Document, without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) and Section 19.3 may not be
amended unless in a writing executed by all Lenders and the Administrative
Agent. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, consent, waiver or
any other modification to any Loan Document (and all amendments, consents,
waivers, and other modifications may be effected without the consent of the
Defaulting Lenders), except that the foregoing shall not permit, in each case
without such Defaulting Lender’s consent, (i) an increase in such Defaulting
Lender’s stated applicable Commitment, (ii) the waiver, forgiveness or reduction
of the principal amount of any Indebtedness owing to such Defaulting Lender
(unless all other Lenders affected thereby are treated similarly), (iii) the
extension of the maturity date(s) of such Defaulting Lenders’ portion of any of
the Indebtedness or the extension of any commitment to extend credit of such
Defaulting Lender, or (iv) any other modification which requires the consent of
all Lenders or the Lender(s) affected thereby which affects such Defaulting
Lender more adversely than the other affected Lenders (other than a modification
which results in a reduction of such Defaulting Lender’s Applicable Percentage
or repayment of any amounts owing to such Defaulting Lender on a non-pro rata
basis).

 

(h)     No amendment, modification, supplement, waiver or consent shall (i)
release all or a substantial portion of the Collateral from the Liens of the
Collateral Documents, in each case without written consent of each Lender and
each Hedge Provider; or (ii) change any definitions or any other provision in a
manner that would alter the nature of the secured position of the Hedge Provider
or its entitlement to a pro rata allocation of the assets securing the
Lenders/Hedge Providers upon termination or acceleration of Obligations, without
the written consent of each such Lender and Hedge Provider directly affected
thereby.

 

 

 
74

--------------------------------------------------------------------------------

 

 

19.4     Final Agreement; Amendments; Waivers. Except for the provisions of the
Fee Letter which according to their terms expressly survive the termination or
expiration thereof or execution of this Agreement and the Closing of the Loans,
this Agreement, the Notes, the Hedging Contracts, the Secured Hedge Agreements,
the Collateral Documents and all other Loan Documents (i) represent the sum of
the understandings and agreements between the Administrative Agent, the Lenders,
the Swingline Lender and the Borrowers concerning the extension of credit under
the Loans, (ii) replace any prior oral or written agreements between the
Administrative Agent, the Lenders and any such parties concerning the extension
of credit under the Loans, and (iii) are intended by the Administrative Agent,
the Lenders and the Borrowers as the final, complete and exclusive statement of
the terms agreed to by them. Any conflict between any of the terms of the Fee
Letter and this Agreement or any of the Loan Documents shall be governed by the
terms of this Agreement and the Loan Documents. No waiver of compliance with any
of the terms and conditions of this Agreement, the Collateral Documents, the
Notes or the Loan Documents shall be effective unless in writing signed by the
Administrative Agent. No failure or delay on the part of the Administrative
Agent or the Lenders or the Swingline Lender in the exercise of any power,
right, or privilege hereunder or under the Collateral Documents, or any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right, or privilege preclude other or further
exercise thereof or of any other right, power, or privilege. All rights and
remedies existing under this Agreement, the Notes, the Hedging Contracts, the
Secured Hedge Agreements, the Collateral Documents or any other Loan Document
are cumulative to, and not exclusive of, any rights or remedies otherwise
available. The Administrative Agent, the Lenders and the Swingline Lender retain
all rights hereunder notwithstanding any course of conduct to the contrary,
including the making of any Loan after and during the continuance of a default
or an Event of Default.

 

19.5     Severability. In case any provision in this Agreement shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of such contract and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

19.6     Applicable Law. This Agreement, the Notes, and the Collateral Documents
and all documents provided for herein and therein and the rights and obligations
of the parties thereto shall be governed by and construed in accordance with the
laws of The Commonwealth of Massachusetts without regard to its conflicts of law
rules; provided, however, that any leasehold mortgage or mortgage provided for
herein which covers a property located in Indiana shall be governed and
construed in accordance with the laws of the State of Indiana without regard to
it conflict of law rules; and provided further that any leasehold mortgage or
mortgage provided for herein which covers a property located in Michigan shall
be governed and construed in accordance with the laws of the State of Michigan
without regard to its conflict of law rules; and provided further that any
leasehold mortgage or mortgage provided for herein which covers a property
located in Illinois shall be governed and construed in accordance with the laws
of the State of Illinois without regard to its conflict of law rules, and
provided further that any leasehold mortgage or mortgage provided herein which
covers a property located in Florida shall be governed and construed in
accordance with the laws of the State of Florida without regard to its conflict
of law rules. Borrower agrees that any suit for the enforcement of this
Agreement, any Note or the Collateral Documents may be brought in the courts of
the Commonwealth of Massachusetts or any Federal Court sitting therein and
consents to the non-exclusive jurisdiction of such court and to service of
process in any such suit being made upon the Borrower by mail at the address
specified herein for notices. Borrower hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit was brought in an inconvenient court.

 

 

 
75

--------------------------------------------------------------------------------

 

 

19.7     Successors and Assigns

 

(a)     Successors and Assigns Generally. This Agreement may not be assigned by
any of the Borrowers and shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective successors and assigns at law.
Subject to the terms and conditions contained in this Section 19.7 hereof, the
Lenders may sell, assign, transfer, or grant participations, in whole or in
part, in any Loan without the prior written consent of any of the Borrowers, and
the Borrowers agree that (i) any such purchaser, assignee, or transferee shall
be entitled to all rights, remedies and benefits of a Lender and Swingline
Lender (to the extent applicable) in, to, and under this Agreement, the Notes
and Collateral Documents, and such purchaser, assignee, or transferee shall be
and become the “Lender” hereunder for all purposes of this Agreement, the Notes,
and the Collateral Documents, and (ii) any such purchaser, assignee, transferee,
or participant shall be entitled to the benefits this Agreement to the same
extent provided for herein.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)     Minimum Amounts.

 

(1)     in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment under any Commitment and the Loans at the time
owing to it under such Commitment or in the case of an assignment to a Lender or
an Affiliate of a Lender no minimum amount need be assigned; and

 

 

 
76

--------------------------------------------------------------------------------

 

 

(2)     in any case not described in subsection (b)(i)(1) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000.00, in the case of any assignment in
respect of any of the Loans unless each of the Administrative Agent and, so long
as no Default or Event of Default has occurred and is continuing, Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(3)     in case of assignment of an assigning Lender’s Commitment under the
Development Line of Credit Loan, the prior written consent of the Swingline
Lender must first be obtained, which consent may be withheld in the Swingline
Lender’s sole discretion.

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Loans on
a non-pro rata basis;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(2) of this Section and, in
addition:

 

 

 
77

--------------------------------------------------------------------------------

 

 

(1)     the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required

unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender or an Affiliate of a
Lender; and

 

(2)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of the applicable Loan Facility, or an Affiliate of
such Lender or (2) any Loan to a Person that is not a Lender; or an Affiliate of
a Lender.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500.00; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Agent an Administrative Questionnaire.

 

(v)     No Assignment to Borrower.   No such assignment shall be made to any of
the Borrowers or any of their Affiliates or Subsidiaries.

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 7.6, 7.8, and 18.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

 

 
78

--------------------------------------------------------------------------------

 

 

(c)     Register. Administrative Agent, acting solely for this purpose as an
agent of Borrowers, shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrowers, Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)     Participations. Any Lender or Swingline Lender may at any time, without
the consent of, or notice to, any of the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural Person or any of the
Borrowers or any Affiliates or Subsidiaries of any Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s or Swingline Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender and
Swingline Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Administrative
Agent and Lenders and Swingline Lender shall continue to deal solely and
directly with such Lender or Swingline Lender in connection with such Lender’s
or Swingline Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender and Swingline Lender shall be responsible for
the indemnity under Section 8.4 with respect to any payments made by such Lender
or Swingline Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender or Swingline Lender sells
such a participation shall provide that such Lender or swingline Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender or Swingline Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 18.3 that affects such Participant.
The Borrowers each agree that each Participant shall be entitled to the benefits
of Sections 7.4, 7.6 and 7.8 (subject to the requirements and limitations
therein, including the requirements under Section 7.8(f) (it being understood
that the documentation required under Section 7.8(f) shall be delivered to the
participating Lender or Swingline Lender)) to the same extent as if it were a
Lender or Swingline Lender and had acquired its interest by assignment pursuant
to paragraph (b) of this Section; provided that such Participant (A) agrees to
be subject to the provisions of Section 7.10 as if it were

 

 

 
79

--------------------------------------------------------------------------------

 

 

an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 7.4 or Section 7.8, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender or Swingline Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
7.10 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.5 that such
Participant agrees to be subject to Section 8.5 as though it were a Lender. Each
Lender or Swingline Lender that sells a participation shall, acting solely for
this purpose as an agent of each Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender or Swingline Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender or Swingline Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

19.8     Counterparts; Effectiveness; Electronic Execution.

 

(a)     Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 9, this
Agreement shall become effective when it shall have been executed by the
Borrowers, the Guarantors, the Lenders, the Swingline Lender and the
Administrative Agent and the Administrative Agent shall have received copies
hereof and thereof (telefaxed or otherwise), and thereafter this Agreement shall
be binding upon and inure to the benefit of the Borrowers, the Guarantors, the
Administrative Agent, each Lender, and the Swingline Lender, and their
respective successors and permitted assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or email shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

 

 
80

--------------------------------------------------------------------------------

 

 

(b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

19.9     Section Headings.   The various headings used in this Agreement are
inserted for convenience only and shall not affect the meaning or
interpretations of this Agreement or any provision hereof.

 

19.10     Waivers.   Borrowers waive presentment, demand, notice, protest,
notice of acceptance of this Agreement, notice of any loan made, credit or other
extensions granted, collateral received or delivered or any other action taken
in reliance hereon, all demands and notices in connection with the delivery,
acceptance, performance, default, or enforcement of any Note or other evidence
of Indebtedness secured by the Collateral and all other demands and notice of
any description, except for any notices to be provided to Borrowers pursuant to
the terms of this Agreement and/or the other Loan Documents. With respect to
both the obligations and the Collateral, Borrowers assent to any extension or
postponement of the time of payment or any other forgiveness or indulgence, to
any substitution, exchange or release of Collateral, to the addition or release
of any party or person primarily or secondarily liable, to the acceptance of
partial payment thereon and the settlement, compromising or adjusting of any
thereof, all in such manner and at such time or times as the Required Lenders
may deem advisable. The Administrative Agent, the Lenders and the Swingline
Lender may exercise their rights with respect to the Collateral without
resorting, or regard, to other collateral or sources of reimbursement for
obligations.

 

19.11     Authorization to Conduct Due Diligence with Third Parties. Borrowers
hereby authorize the Administrative Agent, the Lenders, the Swingline Lender and
any of their representatives, agents or assigns, to contact each Franchisor, the
Borrowers’ respective accountants, insurance agents, attorneys and other
representatives and agents of each Franchisor and the Borrowers for the purpose
of discussing the Borrowers’ affairs and financial condition and to obtain such
information from, and conduct such other due diligence with, such third parties
from time to time as the Lender or the Swingline Lender deem necessary or
desirable. Borrowers hereby authorize and direct all such third parties to
provide such information to the Administrative Agent, the Lenders, and the
Swingline Lender, their representatives, agents and assigns, and to cooperate
fully in all respects in connection with any requests for information regarding
the Borrowers.

 

 

 
81

--------------------------------------------------------------------------------

 

 

19.12     Agency.   Borrowers acknowledge and agree that all of the rights and
remedies which may be exercised by the Administrative Agent, the Lenders and the
Swingline Lender under this Agreement, the Notes, the Hedging Contracts, the
Secured Hedge Agreements and all Collateral Documents, and all demands and
notices which may be given by the Administrative Agent, the Lenders and the
Swingline Lender under this Agreement, may be exercised and/or given (as the
case may be) by an agent appointed by such Parties for such purposes and
identified to the Borrowers in writing by such Parties from time to time.

 

19.13     Notice. All notices and other communications shall have been duly
given and shall be effective (i) when delivered, (ii) when transmitted via
telecopy (or other facsimile device) to the number set forth below, (iii) on the
day following the day on which the same has been delivered prepaid to a
reputable national overnight air courier service, (iv) if hand-delivered, by
courier or otherwise (including telegram, lettergram or mailgram), when
delivered, or (v) on the third business day following the day on which the same
is sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address set forth below, or at such other address as
such party may specify by written notice to the other party hereto. No notice of
change of address shall be effective except upon actual receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in any Loan Document or to require giving of notice or demand to
or upon any person in any situation or for any reason.

 

 

to the Borrowers:

Diversified Restaurant Holdings, Inc.
27680 Franklin Road
Southfield, MI 48034
Attn: President

        With a copy to: Michael T. Raymond, Esq.
Dickinson Wright PLLC
2600 W. Beaver Road, Suite 300
Troy, MI 48084
Telephone: (248) 433-7273
Telecopy: (248) 433-7274         to the Administrative     
Agent:

Citizens Bank, National Association
28 State Street
14th Floor, MS1420
Boston, Massachusetts 02109
Attn: Christopher Wickles, Senior Vice 
President
Telephone: (617) 994-7029
Telecopy: (617) 725-5693

 

 

 
82

--------------------------------------------------------------------------------

 

 

 

With a copy to:

Christopher J. Currier, Esq.
Partridge Snow & Hahn LLP
1700 West Park Drive, Suite 200
Westborough, Massachusetts 01581
Telephone: (508) 599-3000
Telecopy: (508) 599-3010

     

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

(a)     Electronic Communications. Notices and other communications to the
Lenders or the Swingline Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Swingline Lender, if such
Lender or Swingline Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices by electronic communication. The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

 

 
83

--------------------------------------------------------------------------------

 

 

(b)     Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

(c)     Platform.

 

(i)     Each Borrower agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders and the Swingline
Lender by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”).

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or any
of them, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any of the Borrowers pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, or any Lender.

 

19.14     Indemnity.

 

(a)     Indemnification by the Borrowers. The Borrowers shall, on a joint and
several basis, indemnify the Administrative Agent (and any sub-agent thereof),
the Swingline Lender, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any of the Borrowers arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any of its Subsidiaries, or any
liability under Environmental Law related in any way to any Borrower or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section (b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from non-Tax
claim.

 

 

 
84

--------------------------------------------------------------------------------

 

 

(b)     Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender and
Swingline Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), or such Related Party, as the case may be, such Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), in connection with such capacity.

 

(c)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Borrowers shall assert, and each of the Borrowers
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated herein.

 

 

 
85

--------------------------------------------------------------------------------

 

 

 

(d)     Payments. All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.

 

(e)     Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender or
Swingline Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of the Obligations of the Borrowers.

 

19.15     Jury Waiver. THE PARTIES HERETO IRREVOCABLY AND VOLUNTARILY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM. EACH OF THE
BORROWERS, THE LENDER, AND THE SWINGLINE LENDER HEREBY IRREVOCABLY AND
VOLUNTARILY WAIVES ANY RIGHT TO TRIAL BY JURY AND AGREES THAT NEITHER, INCLUDING
ANY ASSIGNEE OR SUCCESSOR, SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON, OR ARISING OUT OF,
THIS AGREEMENT, ANY NOTE, ANY COLLATERAL DOCUMENTS AND OTHER RELATED AGREEMENTS,
ANY COLLATERAL OR THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES,
OR ANY OF THEM. NEITHER THE BORROWERS, NOR ANY OF THEM, NOR ANY LENDER WILL SEEK
TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NEITHER THE UNDERSIGNED NOR ANY
LENDER NOR SWINGLINE LENDER HAS IN ANY WAY AGREED WITH OR REPRESENTED TO THE
OTHER THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT.

 

19.16     Lien and Setoff. Borrowers, and each of them, hereby grant to the
Administrative Agent, the Lenders and the Swingline Lender a continuing lien,
security interest, and right of setoff as security for all of its liabilities
and Obligations to the Lenders and the Swingline Lender, whether now existing or
hereafter arising, upon and against all the deposits, credits, collateral and
property of each of the Borrowers (other than clients’ trust and other fiduciary
accounts or escrows) now or hereafter in the possession, custody, or control of,
or in transit to, the Lenders. Upon a Default or an Event of Default or upon
receipt by any of the Lenders or the Swingline Lender of any legal process,
including summons to trustee, relating to any deposits, credits, collateral or
property of the Borrowers, or any of them, in the possession, custody or control
of, or in transit to, any of the Lenders or the Swingline Lender, without
further demand or notice (any such notice being expressly waived by Borrowers),
the Lenders and the Swingline Lender may each set off the same or any part
thereof and pay over such sums to the Administrative Agent to be applied to any
liability or obligation of Borrowers, or any of them, even though unmatured and
regardless of the adequacy of any other collateral securing the Loan evidenced
hereby. TO THE EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS TO REQUIRE LENDERS OR
THE SWINGLINE LENDER TO EXERCISE THEIR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE LIABILITIES PRIOR TO EXERCISING THEIR RIGHT OF SET
OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY OF THE
BORROWERS, ARE HEREBY VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.

 

 

 
86

--------------------------------------------------------------------------------

 

 

19.17     Consent to Jurisdiction; Service of Process and Venue.

 

(a)     Consent to Jurisdiction. Each of the Borrowers irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the courts of the Commonwealth of Massachusetts and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Massachusetts sitting State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any of the Borrowers or its properties in the courts of any
jurisdiction.

 

(b)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 19.13. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

(c)     Venue. Each of the Borrowers irrevocably and unconditionally waive, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in subsection (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

 

 
87

--------------------------------------------------------------------------------

 

 

19.18     Confidentiality. Each of the Administrative Agent, the Lenders and the
Swingline Lender agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Loan Document, Bank Product,
Hedging Contract or Secured Hedge Agreement or any action or proceeding relating
to this Agreement, any other Loan Document, Bank Product, Hedging Contract or
Secured Hedge Agreement or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective party (or its partners, directors,
officers, employees, managers, administrators, trustees, agents, advisors or
other representatives) to any swap or derivative or similar transaction under
which payments are to be made by reference to any of the Borrowers and its
obligations, this Agreement or payments hereunder, (ii) an investor or
prospective investor in securities issued by an Approved Fund that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Borrowers, the Loans and Loan Documents in connection with ratings
issued in respect of securities issued by an Approved Fund (in each case, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (h) with the consent of the Borrowers or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Swingline Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers.

 

For purposes of this Section, “Information” shall mean all information received
from any Borrower or any of its Subsidiaries relating to any Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender, or the
Swingline Lender on a nonconfidential basis prior to disclosure by any
Borrower or any of its Subsidiaries; provided that, in the case of information
received from any Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

 

 
88

--------------------------------------------------------------------------------

 

 

19.19     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each of the Loan Facilities, each of the Borrowers acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the Loan
Facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their Affiliates, on the one
hand, and Citizens (in its capacity as the Administrative Agent and the Sole
Lead Arranger), on the other hand, and the Borrowers are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the Loan Facilities and the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, Citizens (in its capacity as the
Administrative Agent and the Sole Lead Arranger) is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary, for any of
the Borrowers or any of their Affiliates, stockholders, creditors or employees
or any other Person; (c) Citizens, as either the Administrative Agent or the
Sole Lead Arranger, has not assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrowers with respect to any of the
Loan Facilities or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether Citizens (in its capacity as the Administrative Agent
and the Sole Lead Arranger) has advised or is currently advising any of the
Borrowers or any of its Affiliates on other matters) and Citizens, as either the
Administrative Agent or the Sole Lead Arranger, does not have any obligation to
any of the Borrowers or any of their Affiliates with respect to the Loan
Facilities except those obligations expressly set forth herein and in the other
Loan Documents; (d) Citizens and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrowers
and their Affiliates, and Citizens has no obligation to disclose any of such
interest by virtue of any advisory, agency or fiduciary relationship; and (e)
Citizens has not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the Loans (including any amendment, waiver
or other modification hereof or of any other Loan Document) and the Borrowers
have consulted their own legal, accounting, regulatory and tax advisors to the
extent each has deemed appropriate. Each of the Borrowers hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against Citizens with respect to any breach or alleged breach of agency or
fiduciary duty.

 

 

 
89

--------------------------------------------------------------------------------

 

 

19.20     Advertising, Promoting and Marketing.   The Administrative Agent and
each Lender may, and Borrowers authorize the Administrative Agent and each
Lender to, include reference to the Borrowers, its subsidiaries and any other
Loan Party, and utilize any logo or other distinctive symbol associated with the
Borrowers, their Subsidiaries or any other Loan Party, in connection with any
advertising, promoting or marketing undertaken by the Administrative Agent or
such Lender.

 

19.21     Excluded Swap Obligations.    Notwithstanding anything to the contrary
in this Agreement, the Obligations of the Borrowers under this Agreement shall
exclude all Excluded Swap Obligations. For purposes of this provision, an
“Excluded Swap Obligation” means, with respect to any Borrower, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act (7
U.S.C. Section 1 et seq.) (the “Commodity Exchange Act”), as amended from time
to time, and any successor statute (each a “Swap Obligation”) if, and to the
extent that, all or a portion of the Obligations of any such Borrower of, or the
grant by any such Borrower of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Community
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of any such Borrower’s failure for any reason not to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Obligations of any such Borrower becomes effective with respect to such
related Swap Obligation.

 


[SIGNATURE PAGE FOLLOWS]

 

 

 
90

--------------------------------------------------------------------------------

 

 

~ Signature page to Amended and Restated Credit Agreement ~

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc.

Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.



AMC Wesley Chapel Real Estate, Inc. By: /s/ David G. Burke   AMC Ybor, Inc.  
David G. Burke, Treasurer       of each of the above listed entities  

 

 
91

--------------------------------------------------------------------------------

 

 

~ Signature page to Amended and Restated Credit Agreement ~ 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION 

 

  As Administrative Agent, Lender and Swingline Lender   

 

 

 

 

 

 

 

 

 

By: 

/s/ Christopher J. Wickles 

 

    Christopher J. Wickles,  

 

 

Senior Vice President

 

 

 
92

--------------------------------------------------------------------------------

 

 

~ Signature page to Amended and Restated Credit Agreement ~

 

  





 

FLAGSTAR BANK, FSB,

 

  As Lender  

 

 

 

 

 

 

 

 

 

By: 

/s/ Frank Maniaci

 

    Name: Frank Maniaci  

 

 

Title: Senior Vice President

 



 

 
93

--------------------------------------------------------------------------------

 

  

~ Signature page to Amended and Restated Credit Agreement ~

 

  





 

THE HUNTINGTON NATIONAL BANK,

 

  As Lender  

 

 

 

 

 

 

 

 

 

By: 

/s/ Kevin Contat

 

    Name: Kevin Contat  

 

 

Title: Vice President

 



 

 
94

--------------------------------------------------------------------------------

 

 

APPENDIX I
DEFINITIONS

 

Definitions and Accounting Terms. Unless otherwise specified in this Agreement,
all accounting terms used in this Agreement shall be interpreted, all financial
information required under this Agreement shall be prepared and all financial
computations required under this Agreement shall be made in accordance with
generally accepted accounting principles consistently applied, or on an income
tax basis in accordance with standards established by the American Institute of
Certified Public Accountants consistently applied. All capitalized terms used in
this Agreement, the Notes or in any certificate, report or other document made
or delivered in connection with this Agreement, unless otherwise defined
therein, shall have the following meanings:

 

“Account” As defined in Section 8.1 of this Agreement.

 

“ACH” As defined in Section 8.1 of this Agreement.

 

“Adjusted LIBOR Rate” Relative to any loan to be made, continued or maintained
as, or converted into, a LIBOR Rate Loan for any LIBOR Interest Period, a rate
per annum determined by dividing (x) the LIBOR Rate for such LIBOR Interest
Period by (y) a percentage equal to one hundred percent (100%) minus the LIBOR
Reserve Percentage.

 

“Administrative Agent” Citizens Bank, National Association in its capacity as
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.

 

“Administrative Agent’s Office” Administrative Agent’s address or such other
address or account as Administrative Agent may from time to time notify
Borrowers and Lenders.

 

“Administrative Questionnaire” Shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Advance” A Line Advance or a Revolver Advance, as applicable.

 

“Affiliate” As applied to any Person, a spouse or relative of such Person, any
member, director, partner or officer of such Person, any corporation,
partnership, association, firm or other entity of which such Person is a member,
director, partner or officer, and any other Person directly or indirectly
controlling, controlled or under direct or indirect common control with such
Person, including, without limitation, any subsidiary.

 

“Agent Party” As defined in Section 19.13(d)(ii).

 

“Aggregate Commitments” The Commitments of all Lenders.

 

 

 
95

--------------------------------------------------------------------------------

 

 

“Agreement” This Amended and Restated Credit Agreement, as amended or
supplemented from time to time.

 

“Alternate Base Rate” Shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Administrative Agent at its principal office in Boston,
Massachusetts as its prime rate. Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs. The parties hereto acknowledge that the rate announced publicly by
Administrative Agent as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) (A) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above or (B) that the Prime Rate or LIBOR no longer
accurately reflect an accurate determination of the prevailing Prime Rate or
LIBOR, the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Alternate Base Rate, until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in any of the foregoing will become effective on the
effective date of such change in the Federal Funds Rate, the Prime Rate or LIBOR
for an Interest Period of one (1) month. Notwithstanding anything contained
herein to the contrary, to the extent that the provisions of Section 7.4 shall
be in effect in determining LIBOR pursuant to clause (c) hereof, the Alternate
Base Rate shall be the greater of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.

 

“Alternate Base Rate Loans” Shall mean any loan or advance made pursuant to this
Agreement the rate of interest applicable to which is based on the Alternate
Base Rate.

 

 

 
96

--------------------------------------------------------------------------------

 

 

“Applicable Margin” The Applicable Margin for all Loans shall mean, for any day,
the rate per annum set forth below opposite the applicable level then in effect
(based on the Lease Adjusted Leverage Ratio), it being understood that the
Applicable Margin for (a) Alternate Base Rate Loans shall be the percentage set
forth under the column “Alternate Base Rate Margin”, (b) LIBOR Rate Loans and
LIBOR Advantage Loans shall be the percentage set forth under the column “LIBOR
Margin”, and (c) the Commitment Fee shall be the percentage set forth under the
column “Commitment Fee”.

 

Applicable Margin

Level

Lease Adjusted Leverage Ratio

LIBOR Margin

Alternate Base Rate Margin

Commitment Fee

I

Greater than or equal to 5.00 to 1.00

3.15%

2.15%

0.25%

II

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

2.85%

1.85%

0.25%

III

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

2.50%

1.50%

0.25%

IV

Less than 4.00 to 1.00

2.25%

1.25%

0.25%

 

The Applicable Margin shall for all Loans, in each case, be determined and
adjusted quarterly on the date five (5) Business Days after the date on which
the Administrative Agent has received from the applicable Borrowers the
quarterly financial information (in the case of the first three fiscal quarters
of the Borrowers’ fiscal years), the annual financial information (in the case
of the fourth fiscal quarter of the applicable Borrowers’ fiscal years) and the
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 11.4(a)-(i) (each an
“Interest Determination Date”). Such Applicable Margin shall be effective from
such Interest Determination Date until the next such Interest Determination
Date. After the Closing Date, if the applicable Borrowers shall fail to provide
the financial information or certifications in accordance with any of the
provisions of Sections 11.4(a)-(i) the Applicable Margin shall, on the date ten
(10) Business Days after the date by which such Borrowers were so required to
provide such financial information or certifications to the Administrative Agent
and the Lenders, be based on Level I until such time as such information or
certifications or corrected information or corrected certificates are provided,
whereupon the Level shall be determined by the then current Lease Adjusted
Leverage Ratio. Notwithstanding the foregoing, the initial Applicable Margins
shall be set with pricing as set forth in Level III until the financial
information and certificates required to be delivered pursuant to Section 11.4
for the first full fiscal quarter to occur following the Closing Date have been
delivered to the Administrative Agent, for distribution to the Lenders. In the
event that any financial statement or certification delivered pursuant to
Section 11.4 is shown to be inaccurate at any time prior to the termination of
this Agreement, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Borrowers shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto; provided, that non-payment as a result of such inaccuracy
shall not, in any event, be deemed retroactively to be an Event of Default
pursuant to Section 14.1, and such amount payable shall be calculated without
giving effect to any additional interest payable on overdue amounts under
Section 7.3 if paid promptly on demand. It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Loan Documents, including their rights under Sections 7.3
and 14.1, except as provided in the proviso to the previous sentence.

 

 

 
97

--------------------------------------------------------------------------------

 

 

“Applicable Maturity Date” Shall mean, as applicable, the Term Loan Maturity
Date, the Development Line Termination Date and the Revolving Line Termination
Date.

 

“Applicable Percentage” Shall mean, with respect to any Lender, at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender to make Loans have been terminated pursuant to Sections 4, 5 or 14 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
the Lender on Schedule 2.1 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

“Applicable Period” As defined in the definition of “Applicable Margin” in this
Appendix I.

 

“Approved Fund” Shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

 

 

 
98

--------------------------------------------------------------------------------

 

 

“Asset Disposition” Shall mean the disposition of any or all of the assets
(including, without limitation, the Equity Interests of a Subsidiary or any
ownership interest in a joint venture) of any Loan Party or any Subsidiary
whether by sale, lease, transfer or otherwise, in a single transaction or in a
series of transactions.

 

“Assignee Group” A Lender and its Approved Fund.

 

“Assignment and Assumption” Shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 18.7(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit 18.7 or any other form approved by
the Administrative Agent.

 

“Audited Financial Statements” Shall mean the meaning as defined in Section
11.4(a) hereof.

 

“Authorized Representatives” Shall have the meaning given to such term in
Section 1(d) of this Agreement.

 

“Bank Product” Shall mean any of the following products, services or facilities
extended to any Borrower or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; and (b) commercial credit card, purchase card and
merchant card services; provided, however, that for any of the foregoing to be
included as “Borrower Obligations” for purposes of a distribution under Section
8.2, the applicable Bank Product Provider must have previously provided a Bank
Product Provider Notice to the Administrative Agent which shall provide the
following information: (i) the existence of such Bank Product and (ii) the
maximum dollar amount (if reasonably capable of being determined) of obligations
arising thereunder (the “Bank Product Amount”). The Bank Product Amount may be
changed from time to time upon written notice to the Administrative Agent by the
Bank Product Provider. Any Bank Product established from and after the time that
the Lenders have received written notice from the Borrowers or the
Administrative Agent that an Event of Default exists, until such Event of
Default has been waived in accordance with Section 18.3, shall not be included
as “Borrower Obligations” for purposes of a distribution under Section 8.2. For
avoidance of doubt no Bank Product Provider notice needs to be given to the
Administrative Agent in connection with any Hedging Contract or Secured Hedge
Agreement.

 

“Bank Product Amount” Shall have the meaning set forth in the definition of Bank
Product.

 

“Bank Product Debt” Shall mean the Indebtedness and other obligations of any
Borrower or Subsidiary relating to Bank Products.

 

 

 
99

--------------------------------------------------------------------------------

 

 

“Bank Product Provider” Shall mean any Person that provides Bank Products to a
Borrower or any Subsidiary to the extent that (a) such Person is a Lender, an
Affiliate of a Lender or any other Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Agreement or (b)
such Person is a Lender or an Affiliate of a Lender on the Closing Date and the
Bank Product was entered into on or prior to the Closing Date (even if such
Person ceases to be a Lender or such Person’s Affiliate ceased to be a Lender).

 

“Bank Product Provider Notice” Shall mean a notice substantially in the form of
Exhibit 16.10 .

 

“Bankruptcy Code” Shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” Shall mean any of the events described in Section 14.8.

 

“Borrowing Date” Shall mean, in respect of any Loan, the date such Loan is made.

 

“Borrowers” shall mean the parties listed in the attached Schedule C, and any
other entity which becomes a borrower hereunder by virtue of the execution of
Joinder Agreement or otherwise.

 

“Borrowing” Means an extension of credit under any of the Loans as the context
may require.

 

“Bagger Dave’s” Bagger Dave’s Franchising Corporation.

 

“Bagger Dave’s Documents” All franchise documents issued by Bagger Dave’s to any
of the Borrowers.

 

“Bagger Dave’s Legendary Burger Tavern Restaurant” Any Restaurant operated as a
Bagger Dave’s Legendary Burger Tavern Restaurant.

 

“BD Development Advance” As defined in Section 4.2 hereof.

 

“Buffalo Wild Wings” Buffalo Wild Wings International, Inc., an Ohio
corporation, and its subsidiaries.

 

“Buffalo Wild Wings Documents” All franchise documents issued by Buffalo Wild
Wings to any of the Borrowers.

 

 

 
100

--------------------------------------------------------------------------------

 

 

“Buffalo Wild Wings Restaurant” Any Restaurant operated as a Buffalo Wild Wings
restaurant.

 

“Business Day”

 

(a)     With respect to any LIBOR Advantage Loan, Prime Rate Loan or Alternate
Base Rate Loan, any day which is neither a Saturday, Sunday nor a legal holiday
on which commercial banks are authorized or required to be closed in Boston.

 

(b)     With respect to any LIBOR Rate Loan:

 

(i)     Any day which is neither a Saturday nor Sunday nor a legal holiday on
which commercial banks are authorized or required to be closed in Boston,
Massachusetts;

 

(ii)     When such term is used to describe a day on which a borrowing, payment,
prepayment or repayment is to be made in respect of a LIBOR Rate Loan, any day
which is (i) neither a Saturday nor Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a London Banking Day; and

 

(iii)     When such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
London Banking Day.

 

“BWW Development Advance” As defined in Section 4.2 hereof.

 

“Capital Lease” Shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Cash Collateralize” Shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or Swingline
Lender (as applicable) and the Lenders, as collateral for obligations in respect
of Swingline Loans or obligations of Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the Swingline Lender benefiting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to (a) the Administrative Agent and (b) the
Swingline Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Management Services” Shall mean any services provided from time to time to
any Borrower or Subsidiary in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, stop payment, overdraft and/or wire transfer services and
all other treasury and cash management services.

 

 

 
101

--------------------------------------------------------------------------------

 

 

“Change in Control” Shall mean (a) in the case of Diversified Restaurant
Holdings, Inc., that T. Michael Ansley, ceases to maintain the power, directly
or indirectly, to control the voting power of 50% or more of the outstanding
Equity Interests of Diversified Restaurant Holdings, Inc.; (b) in the case of
any Guarantors (other than Diversified Restaurant Holdings, Inc.) or any
Borrower, that such entity ceases to be a wholly-owned Subsidiary, directly or
indirectly, of Diversified Restaurant Holdings, Inc.; or (c) T. Michael Ansley
shall cease to hold office as or perform the day-to-day duties of the President
of Diversified Restaurant Holdings, Inc., unless, prior to such event,
Diversified Restaurant Holdings, Inc. shall have retained a replacement officer
in place of such individual who is acceptable to the Required Lenders.

 

“Change in Law” Shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Citizens” Shall mean Citizens Bank, National Association, a national banking
association, together with its successors and/or assigns.

 

“Closing Date” December 16, 2014.

 

“Collateral” Any property (real or personal) on which a Lien exists in favor of
the Administrative Agent for the benefit of Lenders and the Swingline Lender
securing the obligations of the Borrowers and Guarantors hereunder and under the
Notes or other Loan Documents.

 

“Collateral Documents” All Uniform Commercial Code financing statements,
Mortgage Documents, the Security Agreement, IP Security Agreements, the Stock
Pledge Agreement, and any other documents executed and delivered by any of the
Borrowers or any Guarantors, as the same may be from time to time modified,
supplemented, renewed, continued or amended.

 

 

 
102

--------------------------------------------------------------------------------

 

 

“Commitment” As to each Lender, its obligations to make Loans to the Borrowers
pursuant to Section 2.1 in the aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.1 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, or such amount as may be adjusted from
time to time in accordance with this Agreement.

 

“Committed Borrowing” Means a Borrowing consisting of simultaneous Committed
Loans having the same Interest Period made by each of the Lenders pursuant to
Section 2.1.

 

“Commitment Fee” Means the Development Line Commitment Fee and the Revolving
Line Commitment Fee.

 

“Committed Loan” Has the meaning specified in Section 2.1, and shall include the
Loans.

 

“Communications” As defined in Section 19.13(d)(ii).

 

“Conversion Obligations” Shall mean the First Conversion Obligations and the
Second Conversion Obligations.

 

“Debt Issuance” Shall mean the issuance of any Indebtedness by any of the Loan
Parties or any of their Subsidiaries (excluding any Equity Issuance or any
Indebtedness of any Loan Parties permitted to be incurred pursuant to Section
12.1 hereof).

 

“Debtor Relief Laws” Shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Debt Service Coverage Ratio” For the period in question, on a consolidated
basis for the Loan Parties, the calculation described as a ratio of (a) the sum
of EBITDA, plus Pre-opening Expense, less cash taxes, less maintenance capital
expenditures ($10,000.00 per store), less Distributions, plus or minus (as the
case may be) the net change of the amount of stockholder/member/intercompany
notes due to or due from the Loan Parties to (b) the sum of Interest Expense,
scheduled principal payments on long term debt and the current portion of
Capital Lease obligations of the Loan Parties. For purposes of calculating the
net increase or decrease in the amount of stockholder/member/intercompany notes,
the aggregate amount of such intercompany obligations of the Loan Parties for
the period being measured shall be compared with the aggregate amount of
intercompany obligations of the Loan Parties on the basis of the last four (4)
fiscal quarters of the Borrowers immediately preceding the period being
measured. Any net increase due to the Loan Parties or net decrease due from the
Loan Parties shall be added to the numerator in the above ratio; and any net
increase due from the Loan Parties or net decrease due to the Loan Parties shall
be subtracted from the numerator in the above ratio.

 

 

 
103

--------------------------------------------------------------------------------

 

 

“Default” An Event of Default or event or condition that, but for the
requirement that time elapse or notice be given, or both, would constitute an
Event of Default.

 

“Defaulting Lender” Shall mean, subject to Section 17(b) any Lender that, (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Swingline
Lender, or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent or any Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 17(b)) upon delivery of written
notice of such determination to the Borrowers, each Swingline Lender and each
Lender.

 

 

 
104

--------------------------------------------------------------------------------

 

 

“Default Rate” Shall mean (a) an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Margin at Level I
applicable to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for
LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the Applicable Margin at Level I
applicable to LIBOR Rate Loans plus (C) 2.00% per annum and (iii) for LIBOR
Advantage Loans (A) the LIBOR Advantage Rate plus (B) the Applicable Margin at
Level I applicable to LIBOR Advantage Loans plus (C) 2:00% per annum, and
(b) when used with respect to any other fee or amount due hereunder, a rate
equal to (A) the Alternate Base Rate plus (B) the Applicable Margin at Level I
applicable to Alternate Base Rate Loans plus 2.00% per annum.

 

“Development Line Commitment Fee” As defined in Section 4.5 hereof.

 

“Development Line Committed Amount” As defined in Section 4.1.

 

“Development Line of Credit Loan” As defined in Section 4.1 of this Agreement.

 

“Development Line of Credit Notes” As defined in Section 4.1 of this Agreement.

 

“Development Line Termination Date” As defined in Section 4.1 of this Agreement.

 

“Disposition or “Dispose” Means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Distributions” For the period in question, the aggregate of all amounts paid or
payable (without duplication) by any Loan Party as dividends, distributions or
owner withdrawals and/or compensation, and includes any purchase, redemption or
other retirement of any ownership interests directly or indirectly through a
Subsidiary or otherwise and includes return of capital to members, shareholders
or partners.

 

 

 
105

--------------------------------------------------------------------------------

 

 

“Documentation Agent” Shall mean Wells Fargo Bank, N.A., in its capacity as
Documentation Agent under any of the Loan Documents, or any successor
Documentation Agent.

 

“Dollars and “$” Shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” Shall mean, initially, the offices of each Lender
designated as such Lender’s Domestic Lending Office in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrowers as the office of such Lender at which the Alternate Base Rate Loans of
such Lender are to be made.

 

“Domestic Subsidiary” Shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“EBITDA” Means, for any period, for Loan Parties on a consolidated basis, an
amount equal to Net Income for such period plus (a) the following to the extent
deducted in calculating such Net Income: (i) Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes (and
franchise tax in the nature of income tax) payable by Loan Parties for such
period, (iii) depreciation and amortization expense, (iv) other non-cash items
of Loan Parties reducing Net Income which do not represent a cash item in such
period or any future period, and (v) nonrecurring and extraordinary losses minus
(b) the following to the extent included in calculating such Net Income for such
period: (i) Federal, state, local and foreign income tax credits of Loan Parties
for such period, (ii) all non-cash items increasing Net Income for such period,
(iii) cash capital gains, and (iv) nonrecurring and extraordinary gains.

 

“Eligible Assignee” Shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless an Event of Default
has occurred and is continuing and so long as the primary syndication of the
Loans has been completed as determined by Citizens, the Borrowers (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Restricted Party or any of the Restricted Party’s Affiliates or Subsidiaries, or
(B) any Person holding Subordinated Debt of the Borrowers or any of such
Person’s Affiliates or (C) any Defaulting Lender (or any of their Affiliates).

 

“Environmental Laws” Shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

 

 
106

--------------------------------------------------------------------------------

 

 

“Environmental Reports” As defined in Section 10.15 of this Agreement.

 

“Equity Interests” Shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.

 

“Equity Issuance” Shall mean any issuance by any Loan Party or any Subsidiary to
any Loan Party which is not a Loan Party of (a) shares or interests of its
Equity Interests, (b) its Equity Interests pursuant to the exercise of options
or warrants or similar rights, (c) any shares or interests of its Equity
Interests pursuant to the conversion of any debt securities to equity or
(d) warrants or options or similar rights that are exercisable or convertible
into shares or interests of its Equity Interests.

 

“Event of Default” Shall mean any of the events specified in Section 14;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Excluded Taxes” Shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise (and similar) Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) U.S. federal
withholding or backup withholding Taxes imposed on amounts payable to or for the
account of a Lender with respect to an applicable interest in a Loan or
commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or commitment (other than pursuant to an
assignment request by the Borrower under Section 7.10(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 7.8, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 7.8(f); (d) any
U.S. federal withholding Taxes imposed under FATCA; and (e) penalties and
interest in respect of the foregoing Taxes.

 

 

 
107

--------------------------------------------------------------------------------

 

 

“FATCA” Shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” Shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” Means the “Fee Letter” dated October 17, 2014 between Citizens and
the Borrowers.

 

“Fee Mortgages” Means, collectively, the Mortgages, Security Agreements and
Financing Statements at any time recorded against a Fee Premises.

 

“Fee Premises” Means, collectively, the premises on which the Administrative
Agent is granted a Fee Mortgage by a Borrower or an Affiliate to secure the
obligations of the Borrowers under the Agreement and the other Loan Documents,
including without limitation, the premises listed in the attached Schedule B and
identified as a “Fee Premises”. The Fee Premises listed on the attached Schedule
B and noted with an (*) will be discharged and replaced with appropriate
Leasehold Mortgages in form and substance satisfactory to the Administrative
Agent upon the acquisition of such Fee Premises by Spirit in accordance with the
terms of the Spirit P&S.

 

“First Conversion Amount” As defined in Section 4.7 of this Agreement.

 

“First Conversion Date” As defined in Section 4.7 of this Agreement.

 

“First Conversion Obligation” As defined in Section 4.7(a) of this Agreement.

 

“Foreign Lender” Shall mean (a) if the Borrower is a U.S. Person, a Lender or a
Swingline Lender that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, any Lender or Swingline Lender that is resident or organized under
the laws of a jurisdiction other than that in which the Borrower is resident for
tax purposes.

 

“Foreign Subsidiary” Shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

 

 
108

--------------------------------------------------------------------------------

 

 

“Franchise Agreement” Any franchise agreement in effect between any Borrower and
either Buffalo Wild Wings or Bagger Dave’s.

 

“Franchise Documents” All documents entered into by either Buffalo Wild Wings or
Bagger Dave’s and any Borrower or the owner/operator of the Restaurants in
connection with any lease, license, or franchise given by either Buffalo Wild
Wings or Bagger Dave’s for the operation of the Restaurants, as the same may be
amended or otherwise modified from time to time and including all renewals and
extensions thereof.

 

“Franchisor” Any franchisor under any of the Franchise Agreements.

 

“Fronting Exposure” Shall mean, at any time there is a Defaulting Lender, with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

 

“Funded Debt” The sum of all current and long-term obligations (including all
current and long-term obligations with respect to Capital Leases) of any Person
as of any date as of such date.

 

“Funding Date” With respect to the Term Loan, the Closing Date.

 

“GAAP” Shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis.

 

“Governmental Authority” Shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Ground Leases” Means any facility leased by a Borrower or an Affiliate which
includes the lease of the land on which the facility is located.

 

“Guaranties/Guaranty” The unlimited guaranties executed by the Guarantors. Each
such guaranty shall be referred to as a “Guaranty” and all together as the
“Guaranties”.

 

 

 
109

--------------------------------------------------------------------------------

 

 

“Guarantors” Together, Diversified Restaurant Holdings, Inc., AMC Group, Inc.,
AMC Wings, Inc., AMC Burgers, Inc., Bagger Dave’s Franchising Corporation, and
AMC Real Estate, Inc.

 

“Hedge Provider” Shall mean any Lender or an Affiliate of a Lender that enters
into any Hedging Contract or Secured Hedge Agreement with a Loan Party.

 

“Hedging Contracts” Shall mean any and all rate swap transactions, foreign
exchange transactions, credit derivative transactions and commodity
transactions, including, but not limited to, basis swaps, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price of forward bond index
transaction, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing) whether or
not any such transaction is governed by or subject to any master agreement.

 

“Hedging Obligations” With respect to Borrowers, all liabilities of the
Borrowers to any of the Lenders or any Affiliate of any Lender under any Hedging
Contracts or Secured Hedge Agreements.

 

“Indemnified Taxes” Shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” As defined in Section 19.14 of this Agreement.

 

“Incurrence Test” The requirement contained in Section 9.1(vii) of this
Agreement.

 

“Indebtedness” As applied to each Loan Party, (i) all obligations for borrowed
money (excluding subordinated shareholder notes) or other extensions of credit,
whether or not secured, including all obligations representing the deferred
purchase price of property, other than accrued expenses and accounts payable on
open account arising in connection with the purchase of inventory on terms
customary in the trade, whether or not secured, (ii) all obligations evidenced
by bonds, the Notes, debentures or other similar instruments, (iii) all
reimbursement obligations (contingent or otherwise) under any letter of credit,
(iv) all obligations secured by any mortgage, pledge, security interest or other
lien on property owned or acquired whether or not the obligations secured
thereby shall have been assumed, (v) the capitalized amount, as determined by
accountants, of all obligations as lessee under Capital Leases, (vi) all
guarantees and other contingent liabilities, and (vii) all obligations which are
immediately due and payable out of the proceeds of or production from property
now or hereafter owned or acquired.

 

 

 
110

--------------------------------------------------------------------------------

 

 

“Information” As defined in Section 19.18 of this Agreement.

 

“Initial Notice of Borrowing” As defined in Section 3.3 of this Agreement.

 

“Interest Determination Date” As defined in the definition of “Applicable
Margin” in this Appendix I.

 

“Interest Expense” means, for the period in question, on a consolidated basis
for the Loan Parties, the gross interest expense, including without limitation
the current amortized portion of all fees, charges, and commissions (including
fees payable in respect to any Hedging Contracts) payable in connection with the
incurrence of Indebtedness to the extent included in gross interest expense and
(b) the portion of any payments made in connection with Capital Leases allocable
to interest expense, all determined on a consolidated basis in accordance with
GAAP applied on a consistent basis.

 

“Interest Payment Date” Shall mean (a) as to any Alternate Base Rate Loan, the
second Business Day of each calendar month, (e) as to any LIBOR Rate Loan the
second Business Day of each calendar month (provided however that with respect
to any LIBOR Rate Loan under the Development Line of Credit Loan having an
Interest Period of one week, the Interest Payment Date shall be the second
Business day of each calendar month), (c) as to any LIBOR Advantage Rate Loan,
the second Business day of each calendar month, and (d) as to any Loan which is
the subject of a mandatory prepayment required pursuant to Section 8.3, the
first Business Day following the date on which such mandatory prepayment is due.

 

“Interest Period” Shall mean, with respect to any LIBOR Rate Loan,

 

(I)     for the period from the Closing Date to January 2, 2015: (a) the period
commencing on the Borrowing Date or conversion date, as the case may be, with
respect to such LIBOR Rate Loan and ending one month thereafter (or one week
thereafter in the case of a LIBOR Rate Loan under the Development Line of Credit
Loan for which the Borrowers have selected an Interest Period of one week
pursuant to the provisions of Section 4.3 hereof); and (b) commencing on January
3, 2015, (i) the period commencing January 3, 2015 and ending on the second
Business Day of the next calendar month, with respect to such LIBOR Rate Loan,
and (ii) thereafter commencing on the third Business Day of each calendar month
and ending on the second Business Day or each calendar month thereafter (or one
week thereafter in the case of a LIBOR Rate Loan under the Development Line of
Credit Loan for which the Borrowers have selected an Interest Period of one week
pursuant to the provisions of Section 4.3 hereof);

 

 

 
111

--------------------------------------------------------------------------------

 

 

provided however, that with respect to (I) and (II) above the foregoing
provisions are subject to the following:

 

(i)     if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)     any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(iii)     no Interest Period in respect of any Loan shall extend beyond the
Applicable Maturity Date and, further with regard to any Loan, no Interest
Period shall extend beyond any principal amortization payment date with respect
to such Loan unless the portion of such Loan consisting of Alternate Base Rate
Loans together with the portion of such Loan consisting of LIBOR Rate Loans with
Interest Periods expiring prior to or concurrently with the date such principal
amortization payment date is due, is at least equal to the amount of such
principal amortization payment due on such date; and

 

(iv)     no more than six (6) LIBOR Rate Loans (or such greater number as may be
approved by the Administrative Agent) may be in effect at any time. For purposes
hereof, LIBOR Rate Loans with different Interest Periods shall be considered as
separate LIBOR Rate Loans, even if they shall begin on the same date and have
the same duration, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new LIBOR Rate Loan with a single Interest
Period.

 

“IP Security Agreements” The security agreements covering copyrights and
trademarks granted to the Administrative Agent for the benefit of the Lenders
and Swingline Lender as confirmed and amended (including the copyrights and
trademarks of AMC Burger, Inc., Bagger Dave’s Franchising Corporation, Berkley
Burgers, Inc., Troy Burgers, Inc., and Ann Arbor Burgers, Inc.).

 

 

 
112

--------------------------------------------------------------------------------

 

 

“Joinder Agreement” As defined in Section 9.1 of this Agreement, a form of which
is attached hereto as Exhibit 9.1(v).

 

“LA Interest Period” With respect to any LIBOR Advantage Loan, (a) for the
period from the Closing Date to January 2, 2015, the period commencing on (and
including) the Borrowing Day and ending on (but excluding) the date which
numerically corresponds to such date one month later, and thereafter, each one
month period ending on the day of such month that numerically corresponds to the
Borrowing Day, and (b) commencing January 3, 2015, the period commencing January
3, 2015 and ending on the second Business Day of the next calendar month, and
thereafter commencing on the third Business Day of each calendar month and
ending on the second Business Day of each calendar month thereafter. If an LA
Interest Period is to end in a month for which there is no day which numerically
corresponds to the Borrowing Day, the LA Interest Period will end on the last
day of such month. Notwithstanding the date of commencement of any LA Interest
Period, interest shall only begin to accrue as of the date the initial LIBOR
Advantage Loan is made hereunder.

 

“Lease Adjusted Leverage Ratio” For the period in question, on a consolidated
basis for the Loan Parties, the ratio of (a) the sum of (i) Funded Debt,
adjusted for New Unit Development and (ii) Third Party Rent for the last four
(4) fiscal quarters of the Borrowers ending on such date multiplied by eight
(8), divided by (b) the sum of (i) EBITDA, plus (ii) Pre-opening Expense, plus
(iii) Third Party Rent for the last four (4) fiscal quarters of the Borrowers
ending on such date.

 

“Leasehold Mortgages” Means, collectively, the Leasehold Mortgages at any time
recorded against a Leasehold Premises.

 

“Leasehold Premises” Means, collectively, the premises on which the
Administrative Agent is granted a Leasehold Mortgage by a Borrower of an
Affiliate to secure the obligations of the Borrowers under the Agreement and the
other Loan Documents, including without limitation those listed in the attached
Schedule B and identified as a “Leasehold Premises”. The Leasehold Premises
listed on the attached Schedule B and noted with an (*) will granted to the
Administrative Agent upon the acquisition of such Fee Premises by Spirit in
accordance with the terms of the Spirit P&S.

 

“Lender.” As defined in the introductory paragraph of this Agreement, as the
same may be replaced pursuant to the terms of Section 7.10(b) or 18.7(b) hereof.

 

“LIBOR Advantage Loan” Any Loan or advance for which the applicable rate of
interest is based upon the LIBOR Advantage Rate.

 

 

 
113

--------------------------------------------------------------------------------

 

 

“LIBOR Advantage Rate” Relative to any LA Interest Period, the offered rate for
delivery in two London Banking Days of deposits of U.S. Dollars for a term
coextensive with the designated LA Interest Period which the ICE Benchmark
Administration or any successor administrator of LIBOR rates fixes as its LIBOR
rate as of 11:00 a.m. London time on the day on which such LA Interest Period
commences. If the first day of any LA Interest Period is not a day which is both
a (i) Business Day, and (ii) a London Banking Day, the LIBOR Advantage Rate
shall be determined by reference to the next preceding day which is both a
Business Day and a London Banking Day. Interest accruing by reference to the
LIBOR Advantage Rate shall be calculated for the actual number of days elapsed
on the basis of a 360-day year, including the first date of the applicable
period to, but not including, the date of repayment. If for any reason the LIBOR
Advantage Rate is unavailable and/or the Lender is unable to determine the LIBOR
Advantage Rate for any LA Interest Period, the Lender may, at its discretion,
either: (a) select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits with comparable maturities or (b) accrue interest at a
rate per annum equal to the Lender’s Prime Rate as of the first day of any
Interest Period for which the LIBOR Advantage Rate is unavailable or cannot be
determined.

 

“LIBOR Lending Office” Shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrowers as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

 

“LIBOR Rate” Shall mean, “LIBOR Rate” means, as applicable, (A) relative to any
Interest Period for LIBOR Rate Loans denominated in Dollars, the offered rate
for deposits of U.S. Dollars for a term coextensive with the designated Interest
Period which the ICE Benchmark Administration (or any successor administrator of
LIBOR rates) fixed as its LIBOR rate as of 11:00 A.M. London time on the day
which is two (2) London Banking Days prior to the beginning of such Interest
Period; or (B) relative to any Interest Period for LIBOR Rate Loans denominated
in Euro, the Eurocurrency Lending Rate. If such day is not a London Business
Day, the LIBOR Rate shall be determined on the next preceding day which is a
London Business Day. If for any reason the Administrative Agent cannot determine
such offered rate by the ICE Benchmark Administration (or any successor
administrator of LIBOR rates), the Administrative Agent may, in its discretion,
select a replacement index based on the arithmetic mean of the quotations, if
any, of the interbank offered rate by first class banks in London or New York
for deposits in comparable amounts and maturities.

 

 

 
114

--------------------------------------------------------------------------------

 

 

“LIBOR Rate Loan” Any loan or advance made pursuant to this Agreement (other
than a LIBOR Advantage Loan) the rate of interest applicable to which is based
upon the LIBOR Rate.

 

“LIBOR Reserve Percentage” Relative to any day of any LIBOR Interest Period, the
maximum aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) under any regulations of the
Board of Governors of the Federal Reserve System (the “Board”) or other
governmental authority having jurisdiction with respect thereto as issued from
time to time and then applicable to assets or liabilities consisting of
“Eurocurrency Liabilities”, as currently defined in Regulation D of the Board,
having a term approximately equal or comparable to such Interest Period.

 

“LIBOR Tranche” Shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

 

“Lien” Any mortgage, pledge, security interest, lien or other charge or
encumbrance on any of the property or assets of any of the Loan Parties, now
owned or hereafter acquired.

 

“Line Advances” As defined in Section 4.1 of this Agreement.

 

“Loans” Collectively, the Term Loan, the Development Line of Credit Loan
(including the Conversion Obligations), the Swingline Loans and the Revolving
Line of Credit Loan (each, individually, a “Loan”).

 

“Loan Documents” Collectively, this Agreement, the Notes, the Security
Agreement, the IP Security Agreements, the Stock Pledge Agreement, the Mortgage
Documents, any Hedging Contracts and each and all documents executed and/or
delivered to the Lender as of this date and hereafter in connection with the
Loans, all as may be modified, amended, restated and/or substituted.

 

“Loan Parties” Shall mean collectively the Borrower, the Guarantors and any
Affiliate of the Borrowers or any Guarantor and “Loan Party” means any one of
them.

 

“London Banking Day” A day on which dealings in US dollar deposits are
transacted in the London interbank market.

 

“Mandatory Swingline Borrowing” As defined in Section 5.2(b) of this Agreement.

 

 

 
115

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” Shall mean a material adverse effect on (a) the
business, operations, property, assets or condition (financial or otherwise) of
any of the Loan Parties or their Subsidiaries taken as a whole, (b) the ability
of any Loan Parties to perform its obligations, when such obligations are
required to be performed, under this Agreement, any of the Notes or any other
Loan Document or (c) the validity or enforceability of this Agreement, any of
the Notes or any of the other Loan Documents, the Liens (for the benefit of the
Lenders) on the Collateral or the priority of such Liens or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.

 

“Mortgage Documents” Those certain Fee Mortgages and Leasehold Mortgages now
covering certain Fee Premises and the Leasehold Premises, and all other
documents executed in connection with the foregoing, given by a Borrower to the
Administrative Agent for the benefit of the Lenders and the Swingline Lender,
and any Fee Mortgages and Leasehold Mortgages that may be given in the future,
during the term of the Agreement, by a Borrower or Affiliate to the
Administrative Agent for the benefit of the Lenders and the Swingline Lender,
and all other documents executed in connection with the foregoing, as any and/or
all may be amended, restated and/or substituted.

 

“Net Cash Proceeds” Shall mean the aggregate cash proceeds received by any of
the Borrowers or any Subsidiary in respect of any Asset Disposition, Equity
Issuance, Debt Issuance or Recovery Event, net of (a) reasonable and customary
direct costs (including, without limitation, legal, accounting and investment
banking fees, and sales commissions) associated therewith and paid to Persons
who are not Restricted Parties or their Affiliates unless otherwise permitted by
this Agreement, (b) amounts held in escrow to be applied as part of the purchase
price of any Asset Disposition and (c) taxes paid or reasonably estimated to be
payable as a result thereof; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received by any of the Borrowers or
any Subsidiary in any Asset Disposition, Equity Issuance, Debt Issuance or
Recovery Event and any cash released from escrow as part of the purchase price
in connection with any Asset Disposition.

 

“Net Income” Means, for any period, for the Loan Parties on a consolidated
basis, the net income of the Loan Parties for that period.

 

“New Affiliate” Any Affiliate of any of the Loan Parties formed/established
hereafter which becomes the owner or operator of Buffalo Wild Wings Restaurant
or a Bagger Dave’s Legendary Burger Tavern Restaurant and as defined in Section
9.1(vi) of this Agreement.

 

“New Unit” Means a Restaurant location that has been in operation by a Loan
Party for less than twelve (12) months from the date hereof.

 

 

 
116

--------------------------------------------------------------------------------

 

 

“New Unit Development” With respect to a New Unit, an amount equal to the
product of (a) 1.00 minus a fraction, the numerator of which is the number of
months such New Unit has been in operation and the denominator of which is 12,
times (b) the amount of the Funded Debt for such new unit.

 

“Non-Consenting Lender” Shall mean any Lender that refuses to consent to any
amendment, waiver, consent or other modification of any Loan Document requested
by any of the Borrowers that requires the consent of 100% of the Lenders or 100%
of all affected Lenders and which, in any case, has been consented to by the
Required Lenders.

 

“Non-Defaulting Lender” Shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Notes” The Term Notes, the Development Line of Credit Notes, the Revolving Line
of Credit Notes and the Swingline Notes (each, individually, a “Note”).

 

“Notice of Borrowing” Has the meaning given in Sections 4.1, 5.2, and 6.1 of
this Agreement.

 

“Notice of Conversion/Interest Period Change” As defined in Section 7.1(b) of
this Agreement.

 

“Obligation(s)” All loans, advances, indebtedness, notes, liabilities and other
extensions of credit and amounts, liquidated or unliquidated, owing by
Borrowers, or any of them, to the Lender at any time, each of every kind, nature
and description, whether arising under this Agreement or otherwise, direct or
indirect (that is, whether the same are due directly or indirectly to the Lender
as endorser or guarantor, or as obligor of obligations due to third persons
which have been endorsed or assigned to the Lender, or otherwise), primary or
secondary, absolute or contingent, due or to become due, now existing or
hereafter arising or acquired, including, but not limited to all obligations of
Borrowers, or any of them, under the Notes and under any guaranty executed by
the Borrowers, or any of them, in favor of the Lender for obligations of
another. Obligation(s) shall also include any swap transaction or other interest
rate protection transaction, including Hedging Obligations involving a Lender or
any Affiliate of any Lender and the Borrowers, or any of them, whether under the
Hedging Contracts any Secure Hedge Agreements or otherwise, and all obligations
of the Borrowers, or any of them, under any credit card line of credit or
facility made available to the Borrowers and their employees and agents by any
Lender or any Affiliate of any Lender and all interest and other charges due
from the Borrowers, or any of them, to the Lender or any Affiliate of any Lender
and all costs and expenses referred to in this Agreement.

 

 

 
117

--------------------------------------------------------------------------------

 

 

“Operating Costs” Means cash expenses incurred for the applicable period in
connection with the ownership, rental, use and operation of a Fee Property.

 

“Original Loan Facilities” The loan facilities originally dated as of April 15,
2013, as amended August 15, 2013, March 20, 2014, and October 31, 2014, by and
among certain of the Borrowers and the Lenders which provided for the extension
of credit to such Borrowers under a $46,000,000.00 term loan, a $15,000,000.00
development line of credit, a $20,000,000 development line of credit, a
$2,000,000.00 revolving line of credit loan, and a $1,000,000.00 Swingline loan.

 

“Other Connection Taxes” Shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” Shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 7.10).

 

“Outstanding Amount” Means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans, as the case may be,
occurring on such date.

 

“Participant Register” Has the meaning specified in Section 19.7(d).

 

“Payment Event of Default” Shall mean an Event of Default specified in Section
14.1.

 

“Person” A corporation, an association, a partnership, business, an individual,
a joint venture, an organization, a government or political subdivision agency.

 

“Pre-opening Expense” Means that portion of the operating expense for a New Unit
attributable to the period prior to the opening of such New Unit.

 

 

 
118

--------------------------------------------------------------------------------

 

 

“Premises” Each property constituting the Fee Premises and the Leasehold
Premises.

 

“Prime Rate” As defined in the definition of Alternate Base Rate.

 

“Prime Rate Loan” Any loan made pursuant to this Agreement for the period(s)
when the rate of interest applicable to such loan is calculated by reference to
the Prime Rate.

 

“Real Estate Advance” As defined in Section 4.2 hereof.

 

“Recipient” Shall mean (a) the Administrative Agent or (b) any Lender, as
applicable.

 

“Recovery Event” Shall mean the receipt by any of the Loan Parties or their
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

 

“Register” Shall have the meaning given to such term in Section 18.7(c) of this
Agreement.

 

“Related Parties” Shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

 

“Removal Effective Date” As defined in Section 16.8(b) of this Agreement.

 

“Required Lenders” Means, as of any date of determination, Lenders having more
than 66 and 2/3% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans have been terminated pursuant to Sections 4, 5 or 14,
Lenders holding in the aggregate more than 66 and 2/3% of the Outstanding
Amount; provided that the Commitment of, and the portion of the Outstanding
Amount held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that
in the event that (a) there are only two (2) Lenders, then both Lenders shall be
required to constitute Required Lenders; and (b) there are three (3) Lenders,
then at least two (2) Lenders together holding more than 66 and 2/3% of the
Aggregate Commitments shall be required to constitute Required Lenders;
provided, further, that if any Lender shall be a Defaulting Lender at such time,
then the outstanding loans and unfunded commitments under the Loans of such
Defaulting Lender shall be excluded from the determination of Required Lenders.

 

 

 
119

--------------------------------------------------------------------------------

 

 

“Requirement of Law” Shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Resignation Effective Date” As defined in Section 16.8(a) of this Agreement.

 

“Restaurant” Any Buffalo Wild Wings or Bagger Dave’s Restaurant operated by any
of the Borrowers or their Affiliates.

 

“Revolver Advances” As defined in Section 6.1 of this Agreement.

 

“Revolving Line Commitment Fee” As defined in Section 6.5 of this Agreement.

 

“Revolving Line of Credit Loan” As defined in Section 6 of this Agreement.

 

“Revolving Line of Credit Notes” As defined in Section 6.1 of this Agreement.

 

“Revolving Line Termination Date” As defined in Section 6.1 of this Agreement.

 

“Second Conversion Amount” As defined in Section 4.7 of this Agreement.

 

“Second Conversion Date” As defined in Section 4.7 of this Agreement.

 

“Second Conversion Obligation” As defined in Section 4.7(b) of this Agreement.

 

“Secured Hedge Agreement” Shall mean any Hedging Contract with the Lender or an
affiliate of the Lender that (a) is in effect on the Closing Date with a
counterparty that is a Lender or an affiliate of a Lender as of the Closing Date
or (b) is entered into on or after the Closing Date with a counterparty that is
a Lender or an affiliate of a Lender at the time such Hedging Contract is
entered into.

 

 

 
120

--------------------------------------------------------------------------------

 

 

“Security Agreements” Those certain Security Agreements dated the date hereof
pursuant to which each of the Borrowers have granted to the Administrative Agent
for the benefit of the Lenders and the Swingline Lender a continuing security
interest in all of its personal property and fixtures to secure the Borrowers’
obligations to the Lenders and the Swingline Lender.

 

“Sole Bookrunner” Shall mean Citizens, in its capacity as Sole Bookrunner under
any of the Loan Documents, or any successor Sole Bookrunner.

 

“Sole Lead Arranger” Citizens, in its capacity as the sole lead arranger for the
Loans in connection with its efforts on a best efforts basis to arrange a
syndicate of financial institutions to provide all of the commitments needed to
fund all of the Loans.

 

“Space Lease” Any facility leased by a Borrower or an Affiliate which does not
include a lease of the land on which the facility is located.

 

“Spirit” Means Spirit Master Funding IX, LLC.

 

“Spirit P&S” The Purchase and Sale Agreement dated October 6, 2014 between
certain of the Borrowers and Spirt.

 

“Stock Pledge Agreement” Means the pledge agreement of AMC Burgers, Inc. granted
to the Administrative Agent for the benefit of the Lenders and the Swingline
Lender in its stock of Bagger Dave’s Franchising Corporation, Berkley Burgers,
Inc., Ann Arbor Burgers, Inc., Troy Burgers, Inc., Brighton Burgers, Inc., East
Lansing Burgers, Inc., Cascade Burgers, Inc., Chesterfield Township Burgers,
Inc., Grandville Burgers, Inc., Holland Burgers, Inc., Bloomfield Burgers, Inc.,
Shelby Township Burgers, Inc., Detroit Burgers, Inc., Grand Rapids Burgers,
Inc., Indy/Michigan Road, Inc., Avon Burgers, Inc and Westfield Burgers, Inc.

 

“Subordinated Debt” Shall mean any other any Indebtedness incurred by any of the
Borrowers or any Affiliate which by its terms is specifically subordinated in
right of payment to the prior payment of the Obligations of each of the
Borrowers to the Lenders and contains subordination and other terms acceptable
to the Administrative Agent.

 

“Subsidiary” Shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

 

 
121

--------------------------------------------------------------------------------

 

 

“Swingline Commitment” Shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in Section 5.2(b), as
such amounts may be reduced from time to time in accordance with the provisions
hereof.

 

“Swingline Commitment Period” Means the period from and including the Closing
Date to but excluding the Development Line Termination Date.

 

“Swingline Committed Amount” Shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 5.1.

 

“Swingline Exposure” Shall mean with respect to any Lender, an amount equal to
the Applicable Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.

 

“Swingline Lender” Shall mean Citizens and any successor swingline lender.

 

“Swingline Loan” Shall have the meaning set forth in Section 5.2.

 

“Swingline Loan Note” Shall mean the promissory note of the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to Section
5.2, as such promissory Note may be amended, modified, extended, restated,
replaced, or supplemented form time to time.

 

“Taxes” Shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Loan” As defined in Section 3.1 of this Agreement.

 

“Term Loans” The Term Loan (as defined in Section 3.1 of this Agreement) and the
Conversion Obligations.

 

“Term Loan Maturity Date” December 16, 2019.

 

“Term Notes” As defined in Section 3.1 of this Agreement.

 

“Third Party Rent” All operating lease expense of any Person for any period paid
to third parties which are not Affiliates of such Person.

 

“Type” Shall mean, as to any Borrowing, its nature as an Alternate Base Rate
Loan or LIBOR Rate Loan, as the case may be.

 

“U.S. Borrower” Shall mean any Borrower that is a U.S. Person.

 

 

 
122

--------------------------------------------------------------------------------

 

 

“U.S. Person” Shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” Has the meaning assigned to such term in
Section 7.7(F)(ii)(B)(iii).

 

“Withholding Agent” Any Borrower and the Administrative Agent.

 

 

 
123

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT 1
AUTHORIZED REPRESENTATIVES


 

 

1.

The Authorized Representative of the Borrowers shall be any one of the following
parties acting individually or together:

     

 

a.

David Burke, Treasurer for any Borrower corporation

     

 

b.

David Burke, Treasurer of AMC Wings, Inc. as the Manager of any Borrower limited
liability company

 

 
124

--------------------------------------------------------------------------------

 

 

 

EXHIBIT 3.1
TERM NOTE

 

$_________.00

 Boston, Massachusetts
December __, 2014

 

FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of
________________ (the “Lender”), the principal sum of ____________________US
Dollars (US $____________.00). All principal and accrued interest hereunder
unless earlier due and payable shall be due and payable in full on the Term Loan
Maturity Date. All capitalized terms used in this Note shall, unless otherwise
defined herein, have the same meanings given to such terms in the Amended and
Restated Credit Agreement by and between Borrower, the Administrative Agent and
the Lenders referred to therein, dated as of December __, 2014 (the "Credit
Agreement").

 

Principal shall be payable in the amounts and at the times set forth in the
schedule attached as Exhibit 3.4 to the Credit Agreement. Borrower shall pay
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum and at the times provided in
the Credit Agreement. Borrower shall pay interest on the unpaid principal
balance hereof at the Default Rate as provided in the Credit Agreement. Such
interest rate will accrue before and after any judgment has been entered.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 28 State Street, Boston,
Massachusetts 02109, unless otherwise directed in writing

 

This Note is one of the Term Notes referred to in, and is entitled to the
benefits of, the Loan Documents, including the representations, warranties,
covenants, conditions and Liens contained or granted therein. The Credit
Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.

 

Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

 

This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.

 

 

 
125

--------------------------------------------------------------------------------

 

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by and construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.

 

This Note amends and restates in its entirety the term note dated _________ of
the Borrowers in favor of ___________ in the original principal amount of
$_________________.

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 
126

--------------------------------------------------------------------------------

 

 

~ Signature page to Term Note ~

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc.

Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
127

--------------------------------------------------------------------------------

 

  

EXHIBIT 3.3
(TERM LOAN)
INITIAL NOTICE OF BORROWING

Citizens Bank, National Association
28 State Street
Boston, MA 02109


 

Re:

Initial Request for a Borrowing in connection with that certain Amended and
Restated Credit Agreement dated as of December __, 2014 (the "Agreement"),
between the Borrowers identified therein and Citizens Bank, National
Association, a national banking association, and the other lenders parties
thereto (the "Lenders"), as the same may be amended or restated from time to
time. Capitalized terms used but not defined herein shall have the meaning given
to such terms in the Agreement.

 

 

The undersigned requests a Borrowing under the following $56,000,000.00 Term
Loan:

 

 

1.

On December ___, 2014 (a Business Day);

     

 

2.

In the amount of $56,000,000.00;

     

 

3.

With an Interest Period of 1 month;

     

 

4.

Type of Loan: ___ LIBOR Rate Loan or ___ Base Rate Loan (select one)

     

 

5.

The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

     

 

(a)

All representations and warranties of the Borrowers in the Loan Documents are
true and correct in all material respects as of the date hereof and will be true
and correct in all material respects as of the making of the requested
Borrowing.

     

 

(b)

The Borrowers are in compliance in all material respects with all of their
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of the
Agreement.

 

 

 
128

--------------------------------------------------------------------------------

 

 

     

 

(c)

No Default or Event of Default has occurred under the Loan Documents.

     

 

(d)

All conditions to the disbursement of funds requested herein, as set forth in
Section 9 of the Agreement, have been fulfilled.

     

 

(e)

Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers or the
Collateral.

     

 

(f)

Disbursement of the funds requested herein will not result in a violation of any
of the Borrowers' financial covenants in any of the Loan Documents.

     

 

6.

The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.


[SIGNATURE PAGE FOLLOWS]

 

 

 

 
129

--------------------------------------------------------------------------------

 

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc. Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 
130

--------------------------------------------------------------------------------

 

  

EXHIBIT 3.3(i)
Indemnity Letter for LIBOR Rate Loans

 

 

Date: December __, 2014

 

To the Administrative Agent and the Lenders under the Credit Agreement referred
to below. 

 

Reference is made to the draft Amended and Restated Credit Agreement dated as of
December __, 2014, by and among the undersigned borrowers (the “Borrowers”), the
Lenders party thereto, Citizens Bank, National Association, as Administrative
Agent and the other parties thereto (the “Credit Agreement”). For convenience of
reference, capitalized terms used herein without definition have the same
meanings attributed thereto in the Credit Agreement.

 

The undersigned Borrowers have delivered to the Administrative Agent an executed
Notice of Borrowing requesting LIBOR Rate Loans prior to execution of the Credit
Agreement and the satisfaction or waiver of the conditions precedent to the
extension of Credit set forth in Section 9 of the Credit Agreement. (Execution
of the Credit Agreement and satisfaction or waiver of the Section 9 conditions
precedent are hereinafter referred to as the “Funding Requirements”.) The
undersigned acknowledges that (a) in order to accommodate the foregoing request,
the Lenders are making funding arrangements for value on the requested date of
the Borrowings, (b) there can be no assurance that the Funding Requirements will
be satisfied, (c) the Lenders will not make such Loans unless the Funding
Requirements are satisfied, and (d) if the Funding Requirements are not
satisfied on or before the requested date of the Committed Borrowings, the
Lenders may sustain funding losses as a result of such failure to close on such
date.

 

In order to induce the Lenders to make the funding arrangements necessary to
make the requested Loans, the undersigned agrees promptly upon demand to
compensate each Lender and hold each Lender harmless from any loss, cost or
expense (including the cost of counsel) which such Lender may incur (a) as a
consequence of the failure to satisfy the Funding Requirements or to borrow from
such Lender for any reason on the requested funding date or (b) in connection
with the preparation, administration or enforcement of, or any dispute arising
under, this Funding Indemnity Agreement. For purposes of calculating amounts
payable by the Borrower to any Lender under this paragraph, the provisions of
Section 7.6 of the Credit Agreement shall apply (regardless of whether the
Credit Agreement ever becomes effective).

 

 

 
131

--------------------------------------------------------------------------------

 

 

This Funding Indemnity Agreement shall in all respects be governed by,
and construed in accordance with, the law of the Commonwealth of Massachusetts
without regard to the principles of conflicts of laws.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
132

--------------------------------------------------------------------------------

 

 

~ Signature page to Indemnity Letter for LIBOR Rate Loans ~

 

IN WITNESS WHEREOF, the undersigned have caused this Funding Indemnity Agreement
to be duly executed by their officers thereunto duly authorized as of the day
and year first above written.

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc. Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
133

--------------------------------------------------------------------------------

 

 

EXHIBIT 3.4
Term Loan $56,000,000.00

 

 

PRINCIPAL REPAYMENT SCHEDULE

 

Principal Payment Date

Aggregate Principal Payment Amount under the Term Notes

Commencing January 3, 2015 and continuing on the 2nd Business Day of each
succeeding calendar month up to and including December ___, 2019.

$666,666.67

December __, 2019 (Term Loan Maturity Date).

All principal and interest outstanding under the Term Loan on such Date.

 

 

 
134

--------------------------------------------------------------------------------

 

  

EXHIBIT 4.1
DEVELOPMENT LINE OF CREDIT NOTE









$_________.00

 Boston, Massachusetts
December __, 2014





 

FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of
________________ (the “Lender”), the lesser of: (a) the principal sum of
______________ US Dollars (US $___________.00), or (b) the aggregate unpaid
principal balance of all Line Advances made by Lender to Borrower pursuant to
the Amended and Restated Credit Agreement dated as of the date hereof ("Credit
Agreement"), by and between Borrower, the Administrative Agent and the Lenders.
All capitalized terms used in this Note shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement.

 

Borrowers shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement. Borrowers shall pay principal and
interest on the First Conversion Amount and Second Conversion Amount in the
manner provided in the Credit Agreement. Borrower shall pay interest on the
unpaid principal balance hereof at the Default Rate as provided in the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 28 State Street, Boston,
Massachusetts 02109, unless otherwise directed in writing.

 

This Note is one of the Development Line of Credit Notes referred to in, and is
entitled to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.

 

Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

 

 

 
135

--------------------------------------------------------------------------------

 

 

This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.

 

This Note amends and restates in its entirety the term note dated _________ of
the Borrowers in favor of ___________ in the original principal amount of
$_________________.

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 
136

--------------------------------------------------------------------------------

 

 

~ Signature page to Development Line Note ~

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc. Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
137

--------------------------------------------------------------------------------

 

 

EXHIBIT 4.3
(DEVELOPMENT LINE OF CREDIT LOAN)
NOTICE OF BORROWING

 

Citizens Bank, National Association

28 State Street

Boston, MA 02109


 

Re:

Request for a Borrowing in connection with that certain Amended and Restated
Credit Agreement dated as of December __, 2014 (the "Agreement"), between the
Borrowers and Citizens Bank, National Association, a national banking
association, and the other lenders parties thereto (the "Lenders"), as the same
may be amended or restated from time to time. Capitalized terms used but not
defined herein shall have the meaning given to such terms in the Agreement.

 

The undersigned requests a Borrowing under the Development Line of Credit Loan:

 

 

1.

On _______________________ (a Business Day);

 

 

2.

In the amount of $__________________;

 

 

3.

With an Interest Period of ☐ 1 month or ☐ 1 week (select one);

 

 

4.

Type of Loan (check one)

 

☐     LIBOR Rate Loan

☐     Alternate Base Rate Loan

☐     Combination of Above (If so specify amount for each):

$________________ (LIBOR Rate Loan)

$________________ (Alternate Base Rate Loan)

 

 

5.

For the purpose of financing (check one):

 

☐     BWW Development Advance

☐     BD Development Advance

☐     Real Estate Advance

 

 

6.

The aggregate of all Line Advances under the Development Line of Credit Loan
(including the requested advance and all outstanding Swingline Loans) is
$______________.

 

 

 

 
138

--------------------------------------------------------------------------------

 

  

 

7.

The amount is to be deposited into the following account:

 

Name on Account

(must be name of Borrower): ________________________________

 

Name of Bank: __________________________

 

Account No. ____________________________

Bank Address: __________________________

Routing No.: ___________________________

Contact Person (if any): ____________________________________

Special Instructions: _______________________________________

 

 

8.

The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 

 

(a)

All representations and warranties of Borrowers in the Loan Documents are true
and correct in all material respects as of the date hereof and will be true and
correct in all material respects as of the making of the requested Borrowing.

 

 

(b)

The Borrowers are in compliance in all material respects with all of their
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of the
Agreement.

 

 

(c)

No Default or Event of Default has occurred under the Loan Documents.

 

 

(d)

All conditions to the disbursement of funds requested herein, as set forth in
Section 9, 9.1, and 9.2 of the Agreement, have been fulfilled.

 

 

(e)

Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers or the
Collateral.

 

 

(f)

Disbursement of the funds requested herein will not result in a violation of any
of Borrowers' financial covenants in any of the Loan Documents.

 

 

9.

The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.

 

 

 
139

--------------------------------------------------------------------------------

 

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc. Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
140

--------------------------------------------------------------------------------

 

 

EXHIBIT 5.2
(FORM SWINGLINE LOAN NOTE)

 

 

December __, 2014

 

 

FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay on the Development Line
Termination Date (as defined in the Credit Agreement defined below) to CITIZENS
BANK, NATIONAL ASSOCIATION, or its registered assigns (the “Swingline Lender”)
at the office of Citizens Bank, National Association, in lawful money of the
United States of America and in immediately available funds, the aggregate
unpaid principal amount of all Swingline Loans made by the Swingline Lender to
the undersigned pursuant to Section 5.2 of the Amended and Restated Credit
Agreement referred to below. The undersigned further agrees to pay interest in
like money at such office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Amended
and Restated Credit Agreement.

 

This Swingline Loan Note is the Swingline Loan Note referred to in the Amended
and Restate Credit Agreement, dated as of December __, 2014 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”), by and among the Borrower, the Administrative Agent, the
Lenders and the Swingline Lender, and the holder is entitled to the benefits
thereof. Capitalized terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 28 State Street, Boston,
Massachusetts 02109, unless otherwise directed in writing.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Loan Note
shall become, or may be declared to be, immediately due and payable, all as
provided therein. In the event this Swingline Loan Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees, all as and to the extent permitted under the Loan Documents.

 

 

 
141

--------------------------------------------------------------------------------

 

 

All parties now and hereafter liable with respect to this Swingline Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

This Swingline may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

 

THIS SWINGLINE LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
142

--------------------------------------------------------------------------------

 

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc. Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
143

--------------------------------------------------------------------------------

 

 

EXHIBIT 5.2(a)
(SWINGLINE LOAN)
NOTICE OF BORROWING

 

Citizens Bank, National Association
28 State Street
Boston, MA 02109


 

Re:

Request for a Borrowing in connection with that certain Swingline Loan pursuant
to the Credit Agreement dated December __, 2014 (the "Agreement"), between the
undersigned (jointly and severally, the "Borrower'') and Citizens Bank, National
Association, a national banking association ("Lender"), as the same may be
amended or restated from time to time. Capitalized Terms used but not defined
herein shall have the meaning given to such terms in the Agreement.

 

The undersigned requests a Borrowing under the Swingline Loan:

 

 

1.

On _______________________ (a Business Day);

 

2.

In the amount of $__________________;

 

3.

With an Interest Period of 1 month;

4.     Type of Loan: LIBOR Advantage Loan

 

5.

For the purpose of financing (check one):

 

☐     BWW Development Advance

☐     BD Development Advance

☐     Real Estate Advance

 

 

 

6.

The aggregate of all Swingline Loans (including the requested advance) is
$______________.

 

7.

The amount is to be deposited into the following account:

 

Name on Account

(must be name of Borrower): ________________________________

 

Name of Bank: __________________________

 

Account No. ____________________________

 

 

 
144

--------------------------------------------------------------------------------

 

 

Bank Address: __________________________

 

Routing No.: ___________________________

 

Contact Person (if any): ____________________________________

 

Special Instructions: _______________________________________

 

 

8.

The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 

(a)     All representations and warranties of Borrowers in the Loan Documents
are true and correct in all material respects as of the date hereof and will be
true and correct in all material respects as of the making of the requested
Borrowing.

 

(b)     The Borrowers are in compliance in all material respects with all of
their obligations, duties and covenants under the Loan Documents, including but
not limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of
the Agreement.

 

(c)     No Default or Event of Default has occurred under the Loan Documents.

 

(d)     All conditions to the disbursement of funds requested herein, as set
forth in Sections 9, 9.1 and 9.2 of the Agreement have been fulfilled.

 

(e)     Since the Closing Date, no event has occurred that has had or could
reasonably be expected to have a Material Adverse Effect on any of the Borrowers
or the Collateral.

 

(f)     Disbursement of the funds requested herein will not result in a
violation of any of Borrowers' financial covenants in any of the Loan Documents.

 

 

9.

The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
145

--------------------------------------------------------------------------------

 

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc. Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
146

--------------------------------------------------------------------------------

 

 

EXHIBIT 6.1
REVOLVING LINE OF CREDIT NOTE

 

 

$___________.00 

Boston, Massachusetts
December __, 2014

                                    

 

FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of
________________ (the “Lender”), the lesser of: (a) the principal sum of
________________ US Dollars (US $_____________.00), or (b) the aggregate unpaid
principal balance of all Revolver Advances made by Lender to Borrowers pursuant
to the Amended and Restated Credit Agreement dated as of the date hereof
("Credit Agreement"), by and between Borrowers, Administrative Agent and the
Lenders. All principal and accrued interest hereunder unless earlier due and
payable shall be due and payable in full on the Revolving Line Termination Date.
All capitalized terms used in this Note shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement.

 

Borrower shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement. Borrower shall pay interest on the
unpaid principal balance hereof at the Default Rate as provided in the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 28 State Street, Boston,
Massachusetts 02109, unless otherwise directed in writing.

 

This Note is one of the Revolving Line of Credit Notes referred to in, and is
entitled to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.

 

Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

 

 

 
147

--------------------------------------------------------------------------------

 

 

This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.

 

This Note amends and restates in its entirety the term note dated _________ of
the Borrowers in favor of ___________ in the original principal amount of
$_________________.

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
148

--------------------------------------------------------------------------------

 

 

~ Signature page to Revolving Note ~

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc.

Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 

 
149

--------------------------------------------------------------------------------

 

 

EXHIBIT 6.3
(REVOLVING LINE OF CREDIT LOAN)
NOTICE OF BORROWING

 

Citizens Bank, National Association
28 State Street
Boston, MA 02109


 

Re:

Request for a Borrowing in connection with that certain Revolving Line of Credit
Loan pursuant to the Amended and Restated Credit Agreement dated December __,
2014 (the "Agreement"), between the undersigned (jointly and severally, the
"Borrower'') and Citizens Bank, National Association, a national banking
association ("Lender"), as the same may be amended or restated from time to
time. Capitalized Terms used but not defined herein shall have the meaning given
to such terms in the Agreement.

 

The undersigned requests a Borrowing under the Revolving Line of Credit Loan:

 

 

1.

On _______________________ (a Business Day);

 

2.

In the amount of $__________________;

 

3.

With an Interest Period of 1 month;

 

4.

Type of Loan (check one)

 

☐     LIBOR Rate Loan

 

☐     Alternate Base Rate Loan

 

☐     Combination of Above (If so specify amount for each):

 

$________________ (LIBOR Rate Loan)

 

$________________ (Alternate Base Rate Loan)

 

 

5.

The aggregate of all Revolver Advances (including the requested advance) is
$______________.

 

 

6.

The amount is to be deposited into the following account:

Name on Account

(must be name of Borrower): ________________________________

 

Name of Bank: __________________________

 

 

 
150

--------------------------------------------------------------------------------

 

 

Account No. ____________________________

 

Bank Address: __________________________

 

Routing No.: ___________________________

 

Contact Person (if any): ____________________________________

 

Special Instructions: _______________________________________

 

 

7.

The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 

 

(a)

All representations and warranties of Borrowers in the Loan Documents are true
and correct in all material respects as of the date hereof and will be true and
correct in all material respects as of the making of the requested Borrowing.

 

 

(b)

The Borrowers are in compliance in all material respects with all of their
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of the
Agreement.

 

 

(c)

No Default or Event of Default has occurred under the Loan Documents.

 

 

(d)

All conditions to the disbursement of funds requested herein, as set forth in
Sections 9, 9.1 and 9.2 of the Agreement have been fulfilled.

 

 

(e)

Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers or the
Collateral.

 

 

(f)

Disbursement of the funds requested herein will not result in a violation of any
of Borrowers' financial covenants in any of the Loan Documents.

 

The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
151

--------------------------------------------------------------------------------

 

 

~ Signature page to Notice of Borrowing ~

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc. Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
152

--------------------------------------------------------------------------------

 

 

EXHIBIT 7.1(b)
NOTICE OF CONVERSION

 

Citizens Bank, National Association
28 State Street
Boston, MA 02109

 

Re:

Request for a Conversion in connection with that certain Amended and Restated
Credit Agreement dated as of December __ 2014 (the "Agreement"), between the
Borrowers identified therein and Citizens Bank, National Association, a national
banking association, and the other lenders parties thereto (the "Lenders"), as
the same may be amended or restated from time to time. Capitalized terms used
but not defined herein shall have the meaning given to such terms in the
Agreement.

 

 

A.

The undersigned requests the following under the following Loan Facility (check
one):

 

☐     $56,000,000.00 Term Loan

 

☐     $20,000,000.00 Development Line of Credit Loan

 

☐     $1,000,000.00 Revolving Line of Credit Loan

 

☐     $1,000,000.00 Swingline Loan

 

☐     First Conversion Amount

 

☐     Second Conversion Amount

 

1

On _______________________ (a Business Day);

 

2

Convert the LIBOR Rate Loan in the amount of $__________ to an Alternate Base
Rate Loan in the Amount of $_____________.

 

3

Convert the Alternate Base Rate Loan in the amount of $__________ to an LIBOR
Rate Loan in the Amount of $_____________.

 

4

The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 

(a)     All representations and warranties of the Borrowers in the Loan
Documents are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects as of the making of the
requested Borrowing.

 

 

 
153

--------------------------------------------------------------------------------

 

 

 

i.

The Borrowers are in compliance in all material respects with all of their
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of the
Agreement.

 

 

ii.

No Default or Event of Default has occurred under the Loan Documents.

 

 

iii.

All conditions to the disbursement of funds requested herein, as set forth in
Sections 9, 9.1, and 9.2 of the Agreement, have been fulfilled.

 

 

iv.

Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers or the
Collateral.

 

 

v.

Disbursement of the funds requested herein will not result in a violation of any
of the Borrowers' financial covenants in any of the Loan Documents.

 

The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.




 


[SIGNATURE PAGE FOLLOWS]

 

 
154

--------------------------------------------------------------------------------

 

 

~ Signature page to Notice of Conversion ~

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc. Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
155

--------------------------------------------------------------------------------

 

 

EXHIBIT 7.1(c)
NOTICE OF EXTENSION/INTEREST PERIOD CHANGE (DLOC)

 

Citizens Bank, National Association
28 State Street
Boston, MA 02109


 

Re:

Request for an Extension/Interest Period Change in connection with that certain
Development Line of Credit Loan under the Amended and Restated Credit Agreement
dated as of December __, 2014 (the "Agreement"), between the Borrowers
identified therein and Citizens Bank, National Association, a national banking
association, and the other lenders parties thereto (the "Lenders"), as the same
may be amended or restated from time to time. Capitalized terms used but not
defined herein shall have the meaning given to such terms in the Agreement.

 

The undersigned requests the following under the following with respect to the
$20,000,000.00 Development Line of Credit Loan:

 

1

On _______________________ (a Business Day);

 

2

Change the Interest Period now applicable to the LIBOR Rate Loan in the amount
of $__________ ending on _____________ to an Interest Period of ____________.

 

The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 

(a)     All representations and warranties of the Borrowers in the Loan
Documents are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects as of the making of the
requested Borrowing.

 

 

vi.

The Borrowers are in compliance in all material respects with all of their
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of the
Agreement.

 

 

vii.

No Default or Event of Default has occurred under the Loan Documents.

 

 

viii.

All conditions to the disbursement of funds requested herein, as set forth in
Sections 9, 9.1 and 9.2 of the Agreement, have been fulfilled.

 

 

 
156

--------------------------------------------------------------------------------

 

 

 

ix.

Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers or the
Collateral.

 

 

x.

Disbursement of the funds requested herein will not result in a violation of any
of the Borrowers' financial covenants in any of the Loan Documents.

 

The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.


[SIGNATURE PAGE FOLLOWS]

 

 

 

 
157

--------------------------------------------------------------------------------

 

 

~ Signature page to Notice of Extension/Interest Period Change (DLOC) ~

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc.

Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
158

--------------------------------------------------------------------------------

 

 

EXHIBIT 8.1
AUTOMATED CLEARING HOUSE “ACH” AUTHORIZATION

 

Citizens Bank, National Association

28 State Street, 14th Floor

Boston, MA 02109
Telephone: ____________
Fax: __________________

 

RE:

Name of Depository: _____________________________________________

Depository Address: _____________________________________________

ABA Routing/Transit #: _________________

Account Name: _________________________

Account Number: _______________________


The undersigned obligor hereby authorizes Citizens Bank, National Association,
or its affiliates and successors and assigns (“Lender”) to initiate debit
entries to the account indicated below, at the financial organization named
below (“Depository”) for regularly scheduled payments due to Lender under those
certain agreements by the undersigned obligor in favor of Lender (“Payment
Obligations”). This Authorization is effective immediately from the date hereof
and will remain in full force and effect on each current and subsequently
established account until all Payment Obligations are paid in full or until
Lender has received written notification from the undersigned of its termination
in such time and manner as to afford Lender and the Depository a reasonable
opportunity to act upon it.

 

OBLIGORS:

Flyer Enterprises, Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand
Blanc, Inc., AMC Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port
Huron, Inc., AMC Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises
Brandon, Inc., AMC North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc.,
Troy Burgers, Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton
Burgers, Inc., Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East
Lansing Burgers, Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers,
Inc., Detroit Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie,
Inc., AMC Lapeer, Inc., TMA Enterprises of Ferndale, LLC, AMC Warren, LLC,
Buckeye Group, LLC, Buckeye Group II, LLC, AMC Lakeland, Inc., AMC Sarasota,
Inc., AMC Ft. Myers, Inc., AMC Ybor, Inc., Shelby Township Burgers, Inc., AMC
Detroit, Inc., AMC Largo, Inc., Bloomfield Burgers, Inc., Holland Burgers, Inc.,
Grandville Burgers, Inc., Ansley Group, L.L.C., Indy/Michigan Road Inc., Avon
Burgers, Inc., Westfield Burgers, Inc., AMC Calumet City, Inc., AMC Homewood,
Inc., AMC Lansing, Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC
Schererville, Inc., AMC Valparaiso, Inc., AMC Hammond Inc., AMC Chicago, Inc.,
Terre Haute Burgers, Inc., Fishers Burgers, Inc., Woodhaven Burgers, Inc.,
Traverse City Burgers, Inc., Greenwood Burgers, Inc., AMC Bagley, Inc., AMC
Bagley Real Estate, Inc., AMC Pinellas Park, Inc., Fort Wayne North Burgers,
Inc., Canton Burgers, Inc., AMC Canton Real Estate, Inc., AMC Clearwater, Inc.,
AMC Oldsmar, Inc., AMC Trinity, Inc., AMC Wesley Chapel Real Estate, Inc., AMC
Wesley Chapel, Inc., AMC Hammond Real Estate, Inc., Crown Point Burgers, Inc.,
Schererville Burgers, Inc., AMC Birch Run, Inc., Birch Run Burgers, Inc., Grand
Blanc Burgers, Inc., AMC Royal Oak, Inc., DMM Group, LLC, AMC Adrian, Inc., and
any other entity which becomes a borrower hereunder by virtue of the execution
of Joinder Agreement or otherwise

 

 

 
159

--------------------------------------------------------------------------------

 

 

 

 

__________________________________________________________________________
Authorized Signature
                                                                                
         Date

 

__________________________________________________________________________
Authorized Signature (if two signatures required)                              
           Date

 

 

 
160

--------------------------------------------------------------------------------

 

 

EXHIBIT 9.1(v)
JOINDER AGREEMENT AND SECURITY AGREEMENT

 

THIS JOINDER AGREEMENT ("Agreement") is made effective as of _________ __, 20__,
by and among the borrowing entities identified on Exhibit A attached hereto
(jointly and severally, "Borrower"), and Citizens Bank, National Association, a
national banking association (together with its successors and assigns,
"Lender"). Capitalized terms used but not defined in this Agreement shall have
the meanings assigned to such terms in the Amended and Restated Credit Agreement
and the Loan Documents identified in the Credit Agreement, as each may be
amended from time to time.

 

Reference is made to: Amended and Restated Credit Agreement dated as of December
__, 2015, by and among Borrower and Lender, and any extensions, renewals,
amendments, modifications, replacements, or restatements thereof, and
substitutions therefor (the “Credit Agreement”), and the Loan Documents
identified in such Credit Agreement ("Credit Documents"), including, without
limitation, the Term Notes in the original aggregate principal amount of
$56,000,000.00, the Development Line of Credit Notes in the original aggregate
principal amount of $20,000,000.00, the Revolving Line of Credit Notes in the
original aggregate principal amount of $1,000,000.00, and the Swingline Notes
(each as defined in the Credit Agreement) as each of the same may be amended
from time to time.

 

Each of the loans or lines of credit identified in the Credit Documents are
herein individually or collectively referred to as the "Loan".

 

In connection with any Loan made pursuant to the Credit Documents, new borrowers
may be added to the borrowing group and such new borrowers need to be bound by
the terms of the Credit Documents.

 

The undersigned has had opportunity to review the Credit Documents and
understands the contents thereof.

 

NOW, THEREFORE, by executing this Joinder Agreement, the undersigned hereby
agrees to be bound by the terms of the Credit Documents as if it was an original
signatory to the Credit Documents, and shall be deemed to be a Borrower under
the Credit Agreement and a Borrower under the Credit Documents.

 

The undersigned, (together the “Debtors”, and each individually a “Debtor”)
hereby grants to Citizens Bank, National Association (formerly known as Citizens
Bank, National Association) (“Citizens”) having its principal place of business
at 28 State Street, Boston, Massachusetts 02109, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and the Swingline
Lender as defined in the Credit Agreement, a security interest in the Collateral
(as hereinafter defined) to secure the payment and performance of all
Obligations (as hereinafter defined) of the Debtors, and each of them, to the
Administrative Agent, the Lenders and the Swingline Lender. All capitalized
terms used in this Security Agreement shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement, provided,
however, that the term “Lenders” used below shall refer to the Lenders (as
defined in the Credit Agreement) and the Swingline Lender (as defined in the
Credit Agreement).

 

 

 
161

--------------------------------------------------------------------------------

 

 

The Debtors hereby agree with the Administrative Agent and the Lenders as
follows:

 

1.     DEFINITIONS. As used herein -     

 

 

a.

“Obligations” means (i) the payment, performance and observance of all terms,
conditions, covenants, and agreements on the part of the Debtors and each of
them to be paid, performed or observed pursuant to the Credit Agreement by and
among the Debtors, the other Borrowers (which term shall include all additional
parties that become “Borrowers” hereafter under the Credit Agreement), the
Administrative Agent and the Lenders, and all promissory notes executed in
connection therewith, and (ii) the payment, performance and observance of all
other liabilities and obligations of the Debtors and each of them to any of the
Administrative Agent and the Lenders of every kind and description, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising and relating to the Loans and the Credit Agreement,
including without limitation, all obligations and liabilities of the Debtors and
any of them to the Administrative Agent and the Lenders under any swap/hedging
transaction or other interest rate protection transaction (including without
limitation all obligations, debts, liabilities, covenants and duties of any Loan
Party arising under or in connection with any Hedging Contracts or Secured Hedge
Agreements entered into with a Lender or any Affiliate of a Lender, including
both regularly occurring payments and those due upon termination).

 

 

b.

As used herein, the term “Uniform Commercial Code” means the Massachusetts
Uniform Commercial Code, as amended from time to time, except as to matters
involving perfection, non-perfection, the effect of perfection, and priority of
the security interest granted under this Agreement, as to which “Uniform
Commercial Code” means the Uniform Commercial Code, of the state of each
Debtor’s organization, as amended from time to time. All of the terms used
herein which are defined in the Uniform Commercial Code shall, unless otherwise
defined herein, have the same meanings as specified therein, except that
“instrument” shall have the meaning as defined in Article 9 of the Uniform
Commercial Code.

 

 

 
162

--------------------------------------------------------------------------------

 

 

 

c.

“Collateral” means any and all personal property and fixtures of each of the
Debtors in which the Administrative Agent and the Lenders now have, by this
Agreement acquires or hereafter acquires a security interest.

 

3.     SECURITY INTEREST OF ADMINISTRATIVE AGENT AND LENDERS IN COLLATERAL. As
security for the payment and performance of all Obligations, the Administrative
Agent and the Lenders shall have and each of the Debtors hereby grants to the
Administrative Agent and the Lenders a continuing security interest in and
pledges and assigns to the Administrative Agent and the Lenders the following
property of each of the Debtors, whether such property is now owned or existing
or is owned, acquired, or arises hereafter, wherever located, and all proceeds
and products thereof: all personal property and fixtures of every kind and
nature, including without limitation: all inventory, accounts, securities and
other investment property, equipment, goods, instruments, documents of title,
policies and certificates of insurance, chattel paper, deposit accounts,
supporting obligations, letter-of-credit rights, commercial tort claims, all
general intangibles (other than any franchise agreements between any Debtor and
any of Buffalo Wild Wings International Inc. or Bagger Dave’s Franchising
Corporation and licenses thereunder (each, a “Franchise Agreement”)), (including
without limitation, payment intangibles, patents, patent applications,
trademarks, trademark applications, trade names, copyrights, copyright
applications, software, engineering drawings, service marks, customer lists,
goodwill, and all licenses, permits, agreements of any kind or nature pursuant
to which any Debtor possesses, uses, or has authority to possess or use property
(whether tangible or intangible) of others, or agreements to which others
possess, use or have authority to possess or use property (whether tangible or
intangible) of any Debtor), all other rights to the payment of money including
without limitation any such property received in connection with any disposition
of any Franchise Agreement, amounts due from Affiliates, tax refunds, and
insurance proceeds, and all recorded data or records of any kind or nature,
regardless of the medium of recording, including without limitation all
software, writings, plans, specifications and schematics.

 

4.     AUTHORIZATION TO FILE FINANCING STATEMENTS. The Debtors hereby
irrevocably authorize the Administrative Agent at any time and from time to time
to file, wherever such filing is deemed by the Administrative Agent to be
necessary or desirable, any initial financing statements and amendments thereto
indicating all or any part of the Collateral and containing any other
information required by applicable law or deemed necessary or desirable by the
Administrative Agent for the sufficiency or filing office acceptance of any
financing statement or amendment. The Debtors each agree to furnish all such
information to the Administrative Agent promptly upon request. The Debtors,
jointly and severally, also each ratify their authorization for the
Administrative Agent to have filed any initial financing statements or
amendments thereto if filed prior to the date hereof. The Debtors hereby jointly
and severally agree to pay the cost of all such filings.

 

 

 
163

--------------------------------------------------------------------------------

 

 

5.     OTHER ACTIONS. Further, to ensure the attachment, perfection and first
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent and Lenders’ security interest in the Collateral, the
Debtors agree, in each case at the expense of the Debtors, to take the following
actions with respect to the following Collateral:

 

 

a.

Promissory Notes and Tangible Chattel Paper. If any Debtor shall at any time
hold or acquire any promissory notes or tangible chattel paper, such Debtor
shall forthwith, in addition to other action required by the Administrative
Agent, endorse, assign and deliver the same to the Administrative Agent and the
Lenders, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time specify.

     

 

b.

Deposit Accounts In Other Institutions. For each deposit account that each
Debtor at any time opens or maintains at an institution other than Citizens
Bank, National Association, each Debtor shall, at the Administrative Agent’s
request and option, pursuant to an agreement in form and substance satisfactory
to the Administrative Agent, give the Administrative Agent control of such
deposit account by either (a) causing the depository bank to agree to comply at
any time with instructions from the Administrative Agent to such depository bank
directing the disposition of funds from time to time credited to such deposit
account, without further consent of the Debtor, or (b) arranging for the
Administrative Agent to become the customer of the depository bank with respect
to the deposit account, with the Debtor being permitted to withdraw funds from
such deposit account, only to the extent authorized by the Administrative Agent
from time to time. The provisions of this paragraph shall not apply to (i) any
deposit account for which a Debtor, the depository bank and the Administrative
Agent have entered into a cash collateral agreement specially negotiated among
the Debtor, the depository bank and the Administrative Agent for the specific
purpose set forth therein, or (ii) deposit accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of the Debtor’s salaried employees, to the extent so
employed. Each Debtor agrees to promptly notify the Administrative Agent in
writing at any time it establishes a deposit account with any institution or
terminates any deposit account.

     

 

c.

Investment Property. If any Debtor shall at any time hold or acquire any
investment property, including without limitation, certificated securities,
uncertificated securities, or securities held by such Debtor or its nominee
through a securities intermediary or commodity intermediary, such Debtor shall
promptly notify the Administrative Agent of such investment property and shall
forthwith at the request of the Administrative Agent, take whatever action the
Administrative Agent deems necessary or appropriate to give the Administrative
Agent control of such investment property, including without limitation,
executing and delivering endorsements, assignments, pledge agreements and other
agreements in form and substance satisfactory to the Administrative Agent.
Debtors will also cause any securities intermediary maintaining a securities
account or commodities intermediary maintaining a commodities account to execute
such agreements as the Administrative Agent shall from time to time require in
order to ensure the Administrative Agent is granted control thereof, and to
deliver to the Administrative Agent such agreement, reports, and other
documentation as the Administrative Agent shall from time to time require, and
Debtors will hold in trust and deliver to the Administrative Agent any
investment property received by any of the Debtors, together with any required
endorsements.

 

 

 
164

--------------------------------------------------------------------------------

 

 

     

 

d.

Collateral in the Possession of a Bailee. If any goods are at any time in the
possession of a bailee, the Debtors shall, unless otherwise directed by the
Administrative Agent, promptly notify the Administrative Agent thereof and shall
send notice to and obtain an acknowledgment from the bailee, in form and
substance satisfactory to the Administrative Agent. Such acknowledgment shall
state that the bailee holds such Collateral for the benefit of the
Administrative Agent and the Lenders and shall act upon the instructions of the
Administrative Agent, without the further consent of the Debtor. The Debtor
hereby authorizes the Administrative Agent to obtain the acknowledgment directly
from any bailee.

     

 

e.

Electronic Chattel Paper and Transferable Records; Letter-of-credit Rights;
Commercial Tort Claims; Patents, Trademarks and Copyrights. If any of the
Debtors at any time (i) hold or acquire an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, (ii) is a beneficiary under a letter-of-credit now or
hereafter issued in favor of the Debtor, (iii) holds or acquires a commercial
tort claim, or (iv) holds or acquires any rights in any patents, trademarks, or
copyrights or applications therefor, then such Debtor shall immediately notify
the Administrative Agent in writing of its interest therein, and shall provide
such information and take such action as the Administrative Agent shall request
in order that the Administrative Agent and the Lenders may perfect its security
interest therein.

     

 

f.

Government Contracts. Upon the request of the Administrative Agent, each of the
Debtors will specifically assign to the Administrative Agent and the Lenders all
federal government contracts and will cooperate with the Administrative Agent in
giving notice of such assignment pursuant to the federal Assignment of Claims
Act. The Debtors will cooperate with the Administrative Agent in providing such
further information with respect to contracts with any state, other unit of
local government or agency as the Administrative Agent may require and will
provide such instruments or take such actions of further assurance with respect
to such contracts as the Administrative Agent may require.

 

 

 
165

--------------------------------------------------------------------------------

 

 

     

 

g.

Other Actions as to all Collateral. The Debtors further agree to take any other
action reasonably requested by the Administrative Agent to ensure the
attachment, perfection and first priority of, and the ability of the
Administrative Agent and the Lenders to enforce, the Administrative Agent and
Lenders’ security interest in any and all of the Collateral including, without
limitation, (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the Uniform Commercial Code, as
amended from time to time, to the extent, if any, that a Debtor’s signature
thereon is required therefor, (b) causing the Administrative Agent and the
Lenders’ name to be noted as secured party on any certificate of title for a
titled good or a good capable of being titled if such notation is deemed
necessary or appropriate by the Administrative Agent for attachment, perfection
or priority of, or ability of the Administrative Agent and the Lenders to
enforce, the Administrative Agent and the Lenders’ security interest in such
Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States or other state or jurisdiction as to any Collateral
if compliance with such provision is deemed necessary or appropriate by the
Administrative Agent for attachment, perfection or priority of, or ability of
the Bank to enforce, the Bank’s security interest in such Collateral, (d)
obtaining governmental and other third party consents and approvals, including
without limitation any consent of any licensor, lessor or other person obligated
on Collateral, (e) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to the Administrative Agent and (f) taking all actions
required by any earlier versions of the Uniform Commercial Code, as amended from
time to time.

     

6.     DEBTORS’ REPRESENTATIONS, WARRANTIES AND COVENANTS. Each of the Debtors
represents, warrants and covenants as follows:

 

 

a.

It has previously delivered to the Administrative Agent and the Lenders a
certificate signed by the Debtors and entitled “Uniform Commercial Code
Questionnaire and Certification” (the “Perfection Certificate”).

 

 

 
166

--------------------------------------------------------------------------------

 

 

 

b.

It is an entity duly organized, existing and in good standing under the laws of
its state of organization and is duly qualified and in good standing in every
other state in which it is doing business.

 

 

c.

Each Debtor covenants with the Administrative Agent and the Lenders as follows:
(a) without providing at least thirty (30) days prior written notice to the
Administrative Agent, it will not change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if it does not have an organizational
identification number and later obtains one, it shall forthwith notify the
Administrative Agent of such organizational identification number, and (c) it
will not change its type of organization, jurisdiction of organization or other
legal structure. In connection with any such change it will execute and deliver,
or cause to be executed and delivered, to the Administrative Agent all such
additional security agreements, financing statements and other documents as the
Administrative Agent shall reasonably require. This provision shall not be
deemed to constitute consent to any change identified above or otherwise
prohibited in any agreement between the Debtors and the Administrative Agent and
the Lenders.

 

 

d.

The execution, delivery and performance hereof are within its company powers,
have been duly authorized, are not in contravention of law or the terms of its
charter, by-laws or other organization papers, or of any indenture, agreement or
undertaking to which it is a party or by which it is bound.

 

 

e.

The equipment is not used or bought primarily for personal, family or household
purposes and is not used or bought primarily for use in farming operations.

 

 

f.

It holds no commercial tort claim except as indicated in the Perfection
Certificate.

 

 

g.

The Perfection Certificate accurately sets forth the equipment which has been
attached or is to be attached to real estate, and accurately provides a
description of the real estate.

 

 

 
167

--------------------------------------------------------------------------------

 

 

 

h.

Each Debtor further covenants with the Administrative Agent and the Lenders as
follows: (a) the Collateral will be kept at those locations listed on the
Perfection Certificate and it will not remove the Collateral from such
locations, without providing at least thirty (30) days prior written notice to
the Administrative Agent, (b) except for the security interest herein granted,
it shall be the owner of or have other rights in the Collateral free from any
lien, security interest or other encumbrance, other than as permitted in the
Credit Agreement and other than those otherwise approved in writing by the
Administrative Agent, and it shall defend the same against all claims and
demands of all persons at any time claiming the same or any interests therein
adverse to the Administrative Agent and/or the Lenders, (c) it shall not pledge,
mortgage or create, or suffer to exist a security interest in the Collateral in
favor of any person other than the Administrative Agent and the Lenders other
than as permitted by the Credit Agreement and other than as otherwise approved
in writing by the Administrative Agent, (d) it will keep the Collateral in good
order and repair and will not use the same in violation of law or any policy of
insurance thereon, and will immediately notify the Administrative Agent of any
material damage thereto or any material loss or significant diminution of the
value thereof, (e) it will permit the Administrative Agent and the Lenders, or
their designees, to inspect the Collateral at any reasonable time, wherever
located, (f) it will pay promptly when due all taxes, assessments, governmental
charges and levies upon the Collateral or incurred in connection with the use or
operation of such Collateral or incurred in connection with this Agreement, (g)
it has operated and will continue to operate, its business in compliance with
all applicable provisions of the federal Fair Labor Standards Act, as amended,
and with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances, and (h) it will not sell or otherwise dispose, or offer
to sell or otherwise dispose, of the Collateral or any interest therein except
for sales and leases of inventory and licenses of general intangibles in the
ordinary course of business, or as permitted by the terms of the Credit
Agreement.

 

 

i.

Subject to any limitations stated therein or in connection therewith, all
balance sheets, earnings statements and other financial data which have been or
may hereafter be furnished to the Administrative Agent and the Lenders to induce
them to enter into this Agreement or otherwise in connection herewith, do or
shall fairly represent the financial condition of such Debtor as of the dates,
and the results of its operations, for the periods for which the same are
furnished, and all other information, reports and other papers and data
furnished to the Administrative Agent or the Lenders are or shall be at the time
the same are so furnished accurate and correct in all material respects and
complete.

 

 

j.

It will pay any excise, sales or other tax or charge which may become due and
payable with respect to any sale or other transaction giving rise to an account
or other right to the payment of money, or with respect to the collection
thereof and shall reimburse the Administrative Agent for any payment by it of
any such tax or charge.

 

 

 
168

--------------------------------------------------------------------------------

 

 

 

k.

To its the knowledge, there are no actions, suits or proceedings, other than as
disclosed in writing to the Administrative Agent, pending or, to its knowledge,
threatened against it or any Subsidiary, at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality which may result in any material adverse
change to its or its Subsidiary’s business, properties or assets, or in their
condition, financial or otherwise.

 

 

l.

No approval or authorization or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery or performance by it of this Agreement or the consummation
of the transaction contemplated hereby.

 

 

m.

To the extent that it has an employee benefit plan or other plan maintained for
its employees or any of its Subsidiaries which is covered by Title IV of the
Employee Retirement Income Security Act of 1974, no reportable event, as defined
in such Act, has occurred and is continuing with respect to any such employee
benefit plan. It will not incur any liability to the Pension Benefit Guaranty
Corporation (“PBGC”) established under ERISA in connection with any pension plan
(or other class of employee benefit which the PBGC has elected to insure)
established or maintained by it; nor allow any circumstance to arise which would
permit PBGC to institute proceedings to terminate any such pension plan; nor
permit any pension plan maintained by it to: (a) engage in any “prohibited
transaction” as such term is defined in Section 4975 of the Internal Revenue
Code of 1954, as amended, or (b) incur any “accumulated funding deficiency” as
such term is defined in Section 302 of ERISA, whether or not waived.

 

 

n.

Until the occurrence of an Event of Default, it may have possession of the
Collateral and use it in any lawful manner not inconsistent with this Agreement
and not inconsistent with any policy of insurance thereon.

 

 

o.

Without the prior written consent of the Administrative Agent, it will not grant
any allowances, adjustments or discounts (except customary cash discounts or
normal returns in the ordinary course of business) or enter into any agreement
or take any other action with respect thereto except as directed or approved by
the Administrative Agent.

 

 

p.

It shall furnish the Administrative Agent with such reports concerning the
Collateral as the Administrative Agent shall reasonably request from time to
time, such reports to be in form satisfactory to the Administrative agent in its
reasonable discretion.

 

 

 
169

--------------------------------------------------------------------------------

 

 

7.     COLLATERAL PROTECTION EXPENSES; PRESERVATION OF COLLATERAL.

 

 

a.

Expenses Incurred by Administrative Agent and the Lenders. In their discretion,
the Administrative Agent and the Lenders may discharge taxes, liens, security
interests and other encumbrances at any time levied or placed on any of the
Collateral, may pay for insurance on the Collateral, may pay for the maintenance
and preservation of the Collateral, may pay for credit enhancements to insure
the Administrative Agent and the Lenders against risks of loss or disposition of
Collateral or to provide to the Administrative Agent and the Lenders a
guaranteed return from the collection or disposition of Collateral, make repairs
thereto and pay any necessary filing fees. Debtors agree, jointly and severally,
to reimburse the Administrative Agent and the Lenders on demand for any payment
made or any expense incurred by the Administrative Agent or the Lenders pursuant
to the foregoing authorization. The Administrative Agent and the Lenders shall
have no obligation to the Debtors to make any such expenditures, nor shall the
making thereof relieve any of the Debtors of any default.

 

 

b.

Obligations and Duties of the Administrative Agent and the Lenders. Anything
herein to the contrary notwithstanding, the Debtors shall remain liable under
each contract or agreement comprised in the Collateral to be observed or
performed by the Debtors or any of them thereunder. The Administrative Agent and
the Lenders shall not have any obligation or liability under any such contract
or agreement by reason of or arising out of this Agreement or the receipt by the
Administrative Agent and/or the Lenders of any payment relating to any of the
Collateral, nor shall the Administrative Agent and the Lenders be obligated in
any manner to perform any of the obligations of any of the Debtors under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Administrative Agent or the Lenders
in respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Administrative Agent and the Lenders
or to which the Administrative Agent and the Lenders may be entitled at any time
or times. The Administrative Agent and the Lenders’ sole duty with respect to
the custody, safe keeping and physical preservation of the Collateral in its
possession, under the Uniform Commercial Code, as amended from time to time, or
otherwise, shall be to deal with such Collateral in the same manner as the
Administrative Agent and/or the Lenders deal with similar property for their own
account.

 

 

 
170

--------------------------------------------------------------------------------

 

 

8.     PROMISES TO PAY. The Debtors, jointly and severally, promise to pay to
the Administrative Agent and the Lenders on demand all taxes, charges and
expenses of every kind or description including reasonable attorneys’ fees,
disbursements and expenses of litigation, reasonably incurred or expended by any
of them in connection with or in any way related to their relationship with the
Debtors, whether hereunder or otherwise, including without limitation those
incurred or expended in connection with the preparation of this Agreement or any
amendment hereof, the collection or sale or attempted collection or sale of
accounts or Obligations, the supervision, protection and collection of and
realization upon any Collateral, and the protection or enforcement of their
rights hereunder. The Debtors authorize the Administrative Agent and the Lenders
to charge the interest, charges, taxes, and expenses provided for herein to any
deposit account maintained by any of the Debtors with the Administrative Agent
or the Lenders. Until paid, all amounts due and payable by the Debtors hereunder
shall be a debt secured by the Collateral and shall bear, whether before or
after judgment, interest at the rate of fifteen percent (15%) per
annum.9.     INSURANCE; INSPECTION OF RECORDS; FURTHER ASSURANCES.

 

 

a.

The Debtors will maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with general practices of businesses
engaged in similar activities in similar geographic areas. Such insurance shall
be in such minimum amounts that any Debtor will not be deemed a co-insurer under
applicable insurance laws, regulations and policies and otherwise shall be in
such amounts, contain such terms, be in such forms and be for such periods as
may be reasonably satisfactory to the Administrative Agent. In addition, all
such insurance shall be payable to the Administrative Agent and the Lenders as
loss payee (with a lender’s loss payable endorsement) under a standard loss
payee clause. Without limiting the foregoing, the Debtors will each (i) keep all
of its physical property insured with casualty or physical hazard insurance on
an “all risks” basis, with broad form flood and earthquake coverages and
electronic data processing coverage, with a full replacement cost endorsement
and an “agreed amount” clause in an amount equal to 100% of the full replacement
cost of such property, (ii) maintain all such workers’ compensation or similar
insurance as may be required by law and (iii) maintain, in amounts and with
deductibles comparable to those generally maintained by businesses engaged in
similar activities in similar geographic areas, general public liability
insurance against claims of bodily injury, death or property damage occurring,
on, in or about the properties of each Debtor; business interruption insurance;
and product liability insurance. All policies of insurance shall provide for
thirty (30) days written minimum cancellation notice to the Administrative
Agent. In the event of failure to provide and maintain insurance as herein
provided the Administrative Agent may, at its option, provide such insurance and
charge the amount thereof to any deposit account maintained by any of the
Debtors with the Administrative Agent or any of the Lenders. The Debtors shall
furnish to the Administrative Agent certificates or other evidence satisfactory
to the Administrative Agent of compliance with the foregoing insurance
provisions.

 

 

 
171

--------------------------------------------------------------------------------

 

 

The proceeds of any casualty insurance in respect of any casualty loss of any of
the Collateral shall be dealt with as provided in the Credit Agreement.

 

 

b.

The Debtors shall at all reasonable times and from time to time allow the
Administrative Agent and the Lenders, by or through any of their officers,
agents, attorneys or accountants, to examine, inspect or make extracts from each
of the Debtors’ books and records, and those of any related company, and to
arrange for verification of accounts, under reasonable procedures, directly with
account debtors or by other methods, and shall do, make, execute and deliver all
such additional and further acts, things, deeds, assurances, and instruments as
the Administrative Agent may require more completely to vest in and assure to
the Administrative Agent and the Lenders their rights hereunder or in any
Collateral and to carry into effect the provisions and intent of this Agreement.

 

10.     COLLECTION OF ACCOUNTS OR OTHER COLLATERAL.

 

 

a.

Until the Administrative Agent requests that debtors on accounts or other
Collateral of the Debtors, or any of them, be notified of the Administrative
Agent and the Lenders’ security interest, the Debtors shall continue to collect
them.

 

 

b.

The Debtors shall, at the request of the Administrative Agent, notify the
account debtors and other persons obligated on any of the Collateral of the
security interest of the Administrative Agent and the Lenders in any account or
other Collateral and that payment thereof is to be made directly to the
Administrative Agent, and the Administrative Agent may itself at any such time,
without notice to or demand upon the Debtors, so notify account debtors.

 

 

c.

The Administrative Agent may also request that the Debtors hold the proceeds
received from collection of Collateral as trustee for the Administrative Agent
and the Lenders without commingling the same with other funds of the Debtors and
shall turn the same over to the Administrative Agent, or to such bank as may be
approved by the Administrative Agent, immediately upon receipt in the identical
form received. The making of such a request or the giving of any such
notification under Section 9.1 hereof, shall not affect the duties of the
Debtors described above with respect to proceeds of collection of accounts
received by the Debtors, or any of them.

 

 

 
172

--------------------------------------------------------------------------------

 

 

 

d.

The Administrative Agent shall credit the proceeds of collection of accounts
received by the Administrative Agent to the Obligations, such credits to be
entered as of the third business day after receipt thereof by the Administrative
Agent. Such credits shall be conditional upon final payment in cash or credits
of the items giving rise to them. If any item is not so paid, the Administrative
Agent, in its discretion, whether or not the item is returned, may either
reverse any credit given for the item or charge it to any deposit account
maintained by any Debtor with the Administrative Agent.

 

11.     EVENTS OF DEFAULT. The Debtors shall be in default under this Agreement
upon the happening of any “Event of Default” under the Credit Agreement, as the
same may be amended, modified, extended or renewed.

 

12.     DISPOSITION OF COLLATERAL

 

 

a.

Upon the occurrence of any Event of Default and at any time thereafter (such
default not having been cured), the Administrative Agent and the Lenders shall
have the right to take immediate possession of the Collateral, and for that
purpose the Administrative Agent may, so far as the Debtors, or any of them as
applicable, can give authority therefor, enter upon any premises on which
Collateral may be situated and remove the same therefrom. The Administrative
Agent may in its discretion require the Debtors to assemble all or any part of
the Collateral at such location or locations as the Administrative Agent may
reasonably designate. Each of the Debtors waives demand and notice with respect
to and assents to any repossession of Collateral. Except for Collateral which is
perishable or threatens to decline speedily in value or which is of a type
customarily sold on a recognized market, the Administrative Agent shall give to
the applicable Debtor at least ten (10) days’ prior written notice of the time
and place of any public sale of Collateral or of the time after which any
private sale of any other intended disposition is to be made. The Administrative
Agent and the Lenders shall also have in any jurisdiction where enforcement
hereof is sought, in addition to all other rights and remedies, the rights and
remedies of a secured party under the applicable Uniform Commercial Code, as
amended from time to time. The residue of any proceeds of collection or sale,
after satisfying all Obligations in such order of preference as the
Administrative Agent may determine and making proper allowance for interest on
Obligations not then due, and after making any payments required by the
applicable Uniform Commercial Code, as amended from time to time, shall be
credited to any deposit account maintained by any Debtor with the Administrative
Agent. The Debtors shall remain jointly and severally liable for any deficiency.
The Debtors each hereby waive any and all rights that each may have to a
judicial hearing in advance of the enforcement of any of the Administrative
Agent and the Lenders’ rights hereunder, including, without limitation, its
right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights with respect thereto.

 

 

 
173

--------------------------------------------------------------------------------

 

 

 

b.

The Administrative Agent may at any time in its discretion transfer any
securities or other property constituting Collateral into its own name or that
of its nominee and receive the income thereon and hold the same as security for
Obligations or apply it on principal or interest due on Obligations. Insofar as
Collateral shall consist of accounts, general intangibles, other claims and
rights to the payment of money, insurance policies, instruments, chattel paper,
choses in action or the like, the Administrative Agent may, without notice to or
demand on the Debtors, demand, collect, receipt for, settle, compromise, adjust,
use, sue for, foreclose or realize upon Collateral as the Administrative Agent
may determine, whether or not Obligations or Collateral are then due and for the
purpose of realizing the Administrative Agent and the Lenders’ rights therein,
the Administrative Agent may receive, open and dispose of mail addressed to the
Debtor and endorse notes, checks, drafts, money orders, documents of title or
other evidences of payment, shipment or storage or any form of Collateral on
behalf of and in the name of any of the Debtors. The powers conferred on the
Administrative Agent by this Section are solely to protect the interest of the
Administrative Agent and the Lenders and shall not impose any duties on the
Administrative Agent or the Lenders to exercise any powers.

 

 

c.

The Administrative Agent and the Lenders shall not be required to marshal any
present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, the Debtors hereby agree that they will not
invoke, jointly or individually, any law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the
Administrative Agent and the Lenders’ rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Debtors hereby irrevocably waive the benefits of all such
laws.

 

 

 
174

--------------------------------------------------------------------------------

 

 

13.     STANDARDS FOR EXERCISING REMEDIES. To the extent that applicable law
imposes duties on the Administrative Agent and the Lenders to exercise remedies
in a commercially reasonable manner, the Debtors acknowledge and agree that it
is not commercially unreasonable for the Administrative Agent or the Lenders (a)
to fail to incur expenses reasonably deemed significant by the Administrative
Agent to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to fail to obtain governmental or third party consents for
the collection or disposition of Collateral to be collected or disposed of, (c)
to fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to remove liens or encumbrances on or any adverse
claims against Collateral, (d) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as any of the Debtors, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase reasonable insurance or credit
enhancements at the cost of the Debtors to insure the Administrative Agent and
the Lenders against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent and the Lenders a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed appropriate
by the Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. The Debtors
acknowledge that the purpose of this Section 12 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent or the
Lenders would not be commercially unreasonable in the exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent or the Lenders shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 12. Without limitation upon the
foregoing, nothing contained in this Section 12 shall be construed to grant any
rights to any of the Debtors or to impose any duties on the Administrative Agent
or the Lenders that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section 12.

 

 

 
175

--------------------------------------------------------------------------------

 

 

14.     POWER OF ATTORNEY. The Debtors hereby each irrevocably constitute and
appoint the Administrative Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorneys-in-fact with full
irrevocable power and authority in the place and stead of each of the Debtors or
in the Administrative Agent’s own name, for the purpose of carrying out the
terms of this Agreement, to take any and all action that the Administrative
Agent deems necessary or desirable and to execute any and all documents and
instruments that the Administrative Agent deems necessary or desirable to
accomplish the purposes of this Agreement. The powers conferred on the
Administrative Agent hereunder are solely to protect its interests and the
interests of the Lenders in the Collateral and shall not impose any duty upon it
to exercise any such powers. The Administrative Agent shall be accountable only
for the amounts that it actually receives as a result of the exercise of such
powers and neither it nor any of its officers, directors, employees or agents
shall be responsible to the Debtors or any of them for any act or failure to
act, except for the Administrative Agent’s own gross negligence or willful
misconduct.

 

15.     SET OFF. Any deposits or other sums at any time credited by or due from
the Administrative Agent or the Lenders to any of the Debtors or any guarantors,
and any securities or other property of any of the Debtors at any time in the
possession of the Administrative Agent or any of the Lenders may at all times be
held and treated as collateral for the payment of the Obligations. Regardless of
the adequacy of collateral, the Administrative Agent and the Lenders may apply
or set off such deposits or other sums (other than against payroll accounts
which by law may not be set off against by the Administrative Agent or the
Lenders) against such obligations at any time in the case of the Debtors but
only with respect to matured obligations in the case of guarantors thereof.

 

16.     WAIVERS. The Debtors each waive demand, notice, protest, notice of
acceptance of this Agreement, notice of loans made, credit extended, Collateral
received, delivered or repossessed or other action taken in reliance hereon, and
all other demands and notices of any description, except for notices that the
Administrative Agent and the Lenders have agreed to provide pursuant to the
Credit Agreement, this Agreement and/or any other Loan Document. With respect to
both Obligations and Collateral, the Debtors assent to any extension or
postponement of the time of payment or other indulgence, to any substitution,
exchange or release of or failure to perfect any security interest in any
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payments thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Administrative Agent may deem advisable. The
Administrative Agent and the Lenders may exercise their rights with respect to
Collateral without resorting or regard to other collateral or sources of
reimbursement for Obligations. The Administrative Agent and the Lenders shall
not be deemed to have waived any of their rights upon or under Obligations or
Collateral unless such waiver be in writing and signed by the Administrative
Agent. No delay or omission on the part of the Administrative Agent and the
Lenders in exercising any other right shall operate as a waiver of such right or
any other right. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right on any future occasion. All rights and remedies of the
Administrative Agent and the Lenders on Obligations or Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised separately or concurrently. The Administrative Agent and the
Lenders shall have no duty as to the collection or protection of the Collateral
or any income thereon, nor as to the preservation of rights against prior
parties, nor as to the preservation of any rights pertaining thereto beyond the
safe custody thereof as set forth in Section 6.2. The Debtors each together and
separately further waive any and all other surety defenses and all other
defenses in the nature thereof.

 

 

 
176

--------------------------------------------------------------------------------

 

 

17.     GENERAL. If at any time or times by assignment or otherwise, the
Administrative Agent or any of the Lenders transfers any Obligation and
collateral therefor, such transfer shall carry with it such party’s powers and
rights under this Agreement with respect to the Obligation and collateral
transferred and the transferee shall become vested with said powers and rights
whether or not they are specifically referred to in the transfer. The Debtors or
the Administrative Agent may terminate this Agreement at any time upon written
notice to the other party of such termination, provided, however, that such
termination shall in no way affect any transactions entered into or rights
created or obligations incurred prior to the receipt of such notice by the other
party, as to which transactions, rights and obligations this Agreement shall be
fully operative until the same are fully disposed of, concluded or liquidated.
Prior to such termination this shall be a continuing agreement in every respect.
This Agreement shall be effective as a sealed instrument when it is received at
the head office of the Administrative Agent in Boston, Massachusetts, and it and
all rights and obligations under it, including matters of construction, validity
and performance, shall be governed by the laws of Massachusetts. No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless in writing and signed and delivered by the Administrative Agent.

 

18.     NOTICES. Any notice or demand which by any provision of this Agreement
is required or provided to be given shall be deemed to have been sufficiently
given if given in accordance with Section 19.13 of the Credit Agreement.

 

 

 
177

--------------------------------------------------------------------------------

 

 

19.     SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective executors,
administrators, successors and assigns. Administrative Agent has been appointed
to act as Administrative Agent hereunder by the other Lenders. Administrative
Agent shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action in accordance with the terms of the Credit Agreement, any
related agency agreement among Administrative Agent and the other Lenders
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this
Agreement. Debtors and all other Persons shall be entitled to rely on releases,
waivers, consents, approvals, notifications and other acts of the Administrative
Agent, without inquiry into the existence of required consents or approvals of
the Lenders therefor.The Administrative agent shall at all times be the same
Person that is Agent under the Agency Documents. Written notice of resignation
by the Administrative Agent pursuant to the Agency Documents shall also
constitute notice of resignation as Administrative Agent under this Agreement.
Removal of the Administrative Agent pursuant to any provision of the Agency
Documents shall also constitute removal as the Administrative Agent under this
Agreement. Appointment of a successor Administrative Agent pursuant to the
Agency Documents shall also constitute appointment of a successor Administrative
Agent under this Agreement. Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent under the Agency
Documents, that successor Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent as the Administrative Agent under this
Agreement, and the retiring or removed Administrative Agent shall promptly (i)
assign and transfer to such successor Administrative Agent all of its right,
title and interest in and to this Agreement and the Collateral secured herein,
and (ii) execute and deliver to such successor Administrative Agent such
assignments and amendments and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the liens and security interests created hereunder, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Agreement and the Agency Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Mortgage while it was the
Administrative Agent hereunder. 

 

20.     SEVERABILITY. In case any one or more provisions of this Agreement shall
be found by a court or other tribunal of competent jurisdiction to be invalid or
unenforceable for any reason or in any respect or circumstance, such invalidity
or unenforceability shall not limit or impair the validity or enforcement of any
other provision hereof or affect the validity or enforcement of the provisions
of this Agreement under any other circumstances.

 

 

 
178

--------------------------------------------------------------------------------

 

 

21.     WAIVER OF JURY TRIAL AND SPECIAL DAMAGES. THE PARTIES HERETO HEREBY
WAIVE, TO THE EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION
OR PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OF ANY KIND
WHATSOEVER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT, ANY DOCUMENT RELATED HERETO OR THE RELATIONSHIPS ESTABLISHED
HEREUNDER OR THEREUNDER. Except as prohibited by law, the Debtors each hereby
waive any right which each may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. The Debtors each (i) certify that neither the Administrative Agent nor
any of the Lenders nor any of their representatives, agents or attorneys has
represented, expressly or otherwise, that the Administrative Agent and the
Lenders would not, in the event of litigation, seek to enforce the foregoing
waivers and (ii) acknowledges that, in extending credit or other accommodations
to the Debtors, the Administrative Agent and the Lenders are relying upon, among
other things, the waivers and certifications contained in this Section 20.

 

22.     GOVERNING LAWS AND CONSENT TO JURISDICTION. THIS AGREEMENT IS INTENDED
TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. The Debtors
agree that any suit for the enforcement of this Agreement may be brought in the
courts of the Commonwealth of Massachusetts or any Federal Court sitting therein
and consents to the non-exclusive jurisdiction of such court and to service of
process in any such suit being made upon the Debtors by mail at the address
specified herein. The Debtors hereby waive any objection that each may now or
hereafter have to the venue of any such suit or any such court or based on such
suit having been brought in an inconvenient court.

 

23.     SECTION HEADINGS. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof.

 

 

(signature page to follow)

 

 

 
179

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date first above written.

 

 

 

(Company Name)

a (State) corporation

 

 

By:_______________________ 

     Name: 

     Its:

 

  

 

Each of the undersigned guarantors (each, a "Guarantor'') under the Loan hereby
acknowledges and agrees to the addition of the above-identified entity as a
Borrower under the Credit Documents and a Borrower under the Credit Agreement
and further agrees to guaranty the obligations of such Borrower.

 

DIVERSIFIED RESTAURANT HOLDINGS, INC.,

a Nevada corporation

 

AMC GROUP, INC., AMC WINGS, INC., AMC BURGERS, INC.,

BAGGER DAVE'S FRANCHISING CORPORATION, AMC REAL ESTATE, INC.

 

each, a Michigan

 

 

 

By: _______________________________

Name:

Title:

 

 

 
180

--------------------------------------------------------------------------------

 

 

~ Signature page to Security Agreement ~

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION

(FORMERLY KNOWN AS RBS CITIZENS, NATIONAL ASSOCIATION)

As Administrative Agent, Lender and Swingline Lender

 

 

 

By: __________________________________

 

 

[No further text on this page.]

 

 

 
181

--------------------------------------------------------------------------------

 

 

~ Signature page to Security Agreement ~

 

EXHIBIT A

 

AMC Adrian, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Chesterfield Township Burgers, Inc. Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

 

 
182

--------------------------------------------------------------------------------

 

 

 

EXHIBIT 11.4
COVENANT COMPLIANCE CERTIFICATE

 

FORM OF COMPLIANCE CERTIFICATE

 

Statement Date: ________________

 

To:     Citizens Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December __, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Flyer Enterprises,
Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC
Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC
Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC
North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc., Troy Burgers,
Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton Burgers, Inc.,
Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East Lansing Burgers,
Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers, Inc., Detroit
Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie, Inc., AMC
Lapeer, Inc., TMA Enterprises of Ferndale, LLC, AMC Warren, LLC, Buckeye Group,
LLC, Buckeye Group II, LLC, AMC Lakeland, Inc., AMC Sarasota, Inc., AMC Ft.
Myers, Inc., AMC Ybor, Inc., Shelby Township Burgers, Inc., AMC Detroit, Inc.,
AMC Largo, Inc., Bloomfield Burgers, Inc., Holland Burgers, Inc., Grandville
Burgers, Inc., Ansley Group, L.L.C., Indy/Michigan Road Inc., Avon Burgers,
Inc., Westfield Burgers, Inc., AMC Calumet City, Inc., AMC Homewood, Inc., AMC
Lansing, Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC Schererville, Inc.,
AMC Valparaiso, Inc., AMC Hammond Inc., AMC Chicago, Inc., Terre Haute Burgers,
Inc., Fishers Burgers, Inc., Woodhaven Burgers, Inc., Traverse City Burgers,
Inc., Greenwood Burgers, Inc., AMC Bagley, Inc., AMC Bagley Real Estate, Inc.,
AMC Pinellas Park, Inc., Fort Wayne North Burgers, Inc., Canton Burgers, Inc.,
AMC Canton Real Estate, Inc., AMC Clearwater, Inc., AMC Oldsmar, Inc., AMC
Trinity, Inc., AMC Wesley Chapel Real Estate, Inc., AMC Wesley Chapel, Inc., AMC
Hammond Real Estate, Inc., Crown Point Burgers, Inc., Schererville Burgers,
Inc., AMC Birch Run, Inc., Birch Run Burgers, Inc., Grand Blanc Burgers, Inc.,
AMC Royal Oak, Inc., DMM Group, LLC, and AMC Adrian, Inc., and each other Loan
Party that becomes a Borrower under the Agreement from time to time
(collectively, the “Borrowers”), the Lenders from time to time party thereto,
and Citizens Bank, National Association, as Administrative Agent and Swing Line
Lender.

 

The undersigned Authorized Representative hereby certifies as of the date hereof
that he is the Treasurer of each of the Loan Parties, and that, as such, he is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of each of the Loan Parties, and that:

 

 

 
183

--------------------------------------------------------------------------------

 

 

1.     Attached hereto as Schedule 1 are the (i) ___ Audited Financial
Statements required by Section 11.4(a) of the Agreement, or (ii) ____ balance
sheets and income statements required by Section 11.4(c) of the Agreement for
the fiscal ___ year, ___ quarter of the Loan Parties as of the above date. Such
financial information fairly presents the financial condition, results of
operations and cash flows of the Loan Parties in accordance with GAAP as at such
date and for such period.

 

2.     The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by the attached financial
statements.

 

3.     A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all of their respective Obligations under the Loan Documents, and to
the best knowledge of the undersigned during such fiscal period, the Loan
Parties performed and observed each covenant and. condition of the Loan
Documents applicable to each.

 

4.     The representations and warranties of the Borrowers and Guarantors
contained in Section 10 of the Agreement, or which are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date.

 

5.     The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

 

 

 
184

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed the certificate as a sealed
instrument this __ day of December, 2014.

 

AMC Adrian, Inc.

AMC Burgers, Inc.

Bagger Dave’s Franchising Corporation

AMC Wings, Inc.

AMC Group, Inc.

AMC Real Estate, Inc.

Diversified Restaurant Holdings, Inc.

AMC Bagley, Inc.
AMC Bagley Real Estate, Inc.
AMC Birch Run, Inc.
AMC Calumet City, Inc.
AMC Canton Real Estate, Inc.
AMC Chesterfield, Inc.
AMC Chicago, Inc.
AMC Clearwater, Inc.
AMC Crown Point, Inc.

AMC Detroit, Inc.
AMC Flint, Inc.
AMC Ft. Myers, Inc.
AMC Grand Blanc, Inc.
AMC Hammond Inc.
AMC Hammond Real Estate, Inc.
AMC Hobart, Inc.
AMC Homewood, Inc.
AMC Lakeland, Inc.
AMC Lansing, Inc.
AMC Lapeer, Inc.
AMC Largo, Inc.
AMC Marquette, Inc.
AMC North Port, Inc.
AMC Oldsmar, Inc.
AMC Petoskey, Inc.
AMC Pinellas Park, Inc.
AMC Port Huron, Inc.
AMC Riverview, Inc.
AMC Royal Oak, Inc.
AMC Sarasota, Inc.
AMC Sault Ste. Marie, Inc.
AMC Schererville, Inc.
AMC Traverse City, Inc.
AMC Trinity, Inc.
AMC Troy, Inc.
AMC Valparaiso, Inc.

AMC Warren, LLC

AMC Wesley Chapel, Inc.

AMC Wesley Chapel Real Estate, Inc.
AMC Ybor, Inc.

Anker, Inc.
Ann Arbor Burgers, Inc.
Ansley Group, L.L.C.
Avon Burgers, Inc.

Bearcat Enterprises, Inc.
Berkley Burgers, Inc.
Birch Run Burgers, Inc.
Bloomfield Burgers, Inc.
Brighton Burgers, Inc.
Buckeye Group, LLC

Buckeye Group II, LLC,
Canton Burgers, Inc.
Cascade Burgers, Inc.
Cascade Burgers Real Estate, Inc.

Chesterfield Township Burgers, Inc.

Crown Point Burgers Inc.
Detroit Burgers, Inc.

DMM Group, LLC
East Lansing Burgers, Inc.
Fishers Burgers, Inc.
Fort Wayne North Burgers, Inc.
Flyer Enterprises, Inc.
Grand Blanc Burgers, Inc.
Grand Rapids Burgers, Inc.
Grandville Burgers, Inc.
Greenwood Burgers, Inc.
Holland Burgers, Inc.
Indy/Michigan Road Inc.
MCA Enterprises Brandon, Inc.

Schererville Burgers, Inc.
Shelby Township Burgers, Inc.
Terre Haute Burgers, Inc.
TMA Enterprises of Ferndale, LLC

TMA Enterprises of NOVI, Inc.
Traverse City Burgers, Inc.
Troy Burgers, Inc.
Westfield Burgers, Inc.
Woodhaven Burgers, Inc.

 

By:__________________________________
      David G. Burke, Treasurer of each
      of the above listed entities

 

 
185

--------------------------------------------------------------------------------

 

 

 

For the Quarter/Year Ended: _____________ (the “Statement Date”)

 

SCHEDULE 2

To the Compliance Certificate

 

CONSOLIDATED LOAN PARTIES’

DEBT SERVICE COVERAGE RATIO

 

I.     CONSOLIDATED LOAN PARTIES’ EBITDA

 

A.  Net Income for the last four (4) fiscal periods ended on the statement date
$_________

 

B.  Additions (to the extent deducted in calculating Net Income):

 

1.  Amortization and Depreciation $_________

 

2.  Interest Expense $_________

 

3.  Non-Cash Losses                       $_________

 

4.  Federal, state, local and foreign income taxes (and Franchise taxes in
nature of income tax) payable:  $________

 

5.  Extraordinary and Non-recurring Losses $_________

 

6.  Total Additions (Lines I.B.1 + 2 + 3 + 4 + 5) $_________

 

C.  Subtractions (to the extent included in calculating Net Income):

 

1.  Federal, state, local and foreign income tax credits: $_________

 

2.  Non-Cash Gains $_________

 

 

 
186

--------------------------------------------------------------------------------

 

 

3.  Cash Capital Gains $________  

 

4.  Extraordinary and Non-recurring Gains $_________

 

5.  Total Subtractions (Lines I.C.1 + 2 +3 + 4) $_________

 

D.  Total EBITDA (Line I.A + I.B.6 – I.C.5) $________

 

II.  NUMERATOR FOR DEBT SERVICE COVERAGE RATIO

 

A.  Cash taxes paid $________

 

B.  Pre-Opening Expense $________

 

C.  Maintenance Capital Expenditures ($10,000 per store) $________

 

D.  Distributions $________

 

E.  Net change in the amount of stockholder/member/intercompany notes due to or
due from the Loan Parties (1)  $________

 

1.            For purposes of calculating the net increase or decrease in the
amount of stockholder/member/intercompany notes, the aggregate amount of such
intercompany obligations of the Loan Parties for the period being measured shall
be compared with the aggregate amount of intercompany obligations of the Loan
Parties on the basis of the last four (4) fiscal quarters of the Loan Parties
immediately preceding the period being measured. Any net increase due to the
Loan Parties or net decrease due from the Loan Parties shall be added to the
numerator in the above ratio; and any net increase due from the Loan Parties or
net decrease due to the Loan Parties shall be subtracted from the numerator in
the above ratio.

 

F.  Numerator for Debt Service Coverage Ratio Calculation (Line I.D. - II.A. +
II.B. - II.C. - II.D (+/-) II.E)   $________

 

 

 
187

--------------------------------------------------------------------------------

 

 

III.  DENOMINATOR FOR DEBT SERVICE COVERAGE RATIO

Principal

Interest

Total

 

A.  Debt Service
(Interest Expense and Scheduled Principal on Long Term Debt)


 

 

$________

   

B.Current portion of Capital Lease obligations $_______


 

C.Denominator for Debt Service Coverage Ratio (Lines III.A + III.B)  $_______

 

 

CONSOLIDATED LOAN PARTIES’ DEBT SERVICE COVERAGE RATIO
Line II.F divided by Line III.C _______

 

Minimum Required: 1.20 to 1.0

 

 

 

 
188

--------------------------------------------------------------------------------

 

  

CONSOLIDATED LOAN PARTIES’ LEASE ADJUSTED LEVERAGE RATIO

 

I.  consolidated LOAN PARTIES’ funded debt

 

A.  Current and long term Obligations (including Capital Leases)    $_________

 

B.  New Unit Development to the Loan Parties’ Funded Debt for Funded Debt
incurred in connection with the development of a New Unit*

 

1.  Restaurant number and location

 

2.  Indebtedness outstanding against such Restaurant

 

3.  Number of months (round up partial months) during which such Restaurant was
open for business during the applicable measurement period

 

4.  New Unit Adjustment: 1 - (Line I.B.3 divided by 12) x Line I.B.2

 

*Repeat for each Restaurant opened during such measurement period

 

C.  Total New Unit Adjustment amount (sum of all new Unit Adjustments): $_______

 

D.  Funded Debt (Line I.A.- I.C) $_______

 

II.  CONSOLIDATED LOAN PARTIES’ AND RENT EXPENSE TIMES EIGHT (8)

 

A.  Third Party Rent: $______

 

B.  Line II.A multiplied by 8:  $______

 

 

 

 
189

--------------------------------------------------------------------------------

 

 

III.  DENOMINATOR of LOAN PARTIES’ LEASE ADJUSTED LEVERAGE RATIO

 

A.  EBITDA (from Line I.D of the calculation of Loan Parties’ Debt Service
Charge Ratio above):   $_____

 

B.  Pre-Opening Expense (from Line II.B of the calculation of Loan Parties’ Debt
Service Coverage Ratio above):  $_____

 

C.  Third Party Rent (from Line II.A of the Rent Expense calculation above:  
$______

 

D.  Denominator of Loan Parties’ Lease Adjusted Leverage Ratio (III.A + III.B +
III.C)   $_____

 

LEASE ADJUSTED LEVERAGE RATIO

 

Line I.D. plus II.B, divided by III.D: _____

 

Maximum Allowed: 5:00 to 1.0

 

 

 

 
190

--------------------------------------------------------------------------------

 

 

EXHIBIT 12.1
INDEBTEDNESS

 

 

 

Creditor - Debtor

Date

Maximum Principal Amount

Approximate Current Principal Amount

               

 

 

 

 

 
191

--------------------------------------------------------------------------------

 

 

 

EXHIBIT 16.10
FORM OF BANK PRODUCT PROVIDER NOTICE

 

 

 
192

--------------------------------------------------------------------------------

 

  

 

EXHIBIT 18.7
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] "Assignee").
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor's][the respective Assignors'] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

 
193

--------------------------------------------------------------------------------

 

 

 

1.     Assignor[s]:     ______________________________

 

2.     Assignee[s]:     ______________________________ for each Assignee,
indicate Affiliate of [identify Lender]]

 

3.     Borrower(s):     ______________________________

 

4.     Administrative Agent: Citizens Bank, N. A., as the administrative agent
under the Credit Agreement

 

5.     Credit Agreement:     Amended and Restated Credit Agreement, dated as of
December __, 2014, among ________________, the Lenders from time to time party
thereto, Citizens Bank, National Association, as Administrative Agent]

 

6.     Assigned Interest[s]:

 

Assignor[s]

Assignee[s]

Facility Assigned

Aggregate Amount of Commitment/
Loans for all Lenders

Amount of Commitment/
Loans Assigned

Percentage
Assigned of
Commitment/
Loans

CUSIP No.

                 

__________

$____________

$______________

_____________%

________

   

__________

$____________

$______________

_____________%

________

   

__________

$____________

$______________

_____________%

________

 

 

[7.     Trade Date:     __________________]

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 
194

--------------------------------------------------------------------------------

 

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:                                              

 

       Name:                                  

       Title:                                     

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

By:                                              

 

       Name:                                   

       Title:                                     

 

[Consented to and] Accepted:
Citizens Bank, National Association, as

 

Administrative Agent

 

 

 

By:                                           

 

     Name:                                

 

     Title:                                  

 

[Consented to:] 

 

 

By:                                            

 

     Name:                                 

 

     Title:                                    

 

 

 
195

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.     Representations and Warranties.

 

1.1.     Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.     Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 18.7 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
18.7 of the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, and (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 11.4 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest (vi) it has
independently and without reliance upon Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Agent, [the][any] Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

 

 
196

--------------------------------------------------------------------------------

 

 

2.     Payments. From and after the Effective Date, Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of
Massachusetts.

 

 

 
197

--------------------------------------------------------------------------------

 

 

[ex10-13image1.jpg]

 

 

 
198

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

FEE PREMISES

 

 

1.

2234 N. Canton Center Road, Canton, MI (AMC Canton Real Estate, Inc. (BD))*

 

2.

1224 Randolph Street, Detroit, MI (DMM Group, LLC)

 

LEASEHOLD PREMISES

 

 

1.

15745 15 Mile Road, Clinton Township, MI (Bearcat Enterprises, Inc. (BWW))*

 

2.

2305 Snowdrift Drive, Gaylord, MI (AMC Bagley, Inc. (BWW))*

 

3.

2055 Badlands Drive, Brandon, FL (MCA Enterprises Brandon, Inc. (BWW))*

 

4.

2817 Kraft Ave., SE, Grand Rapids, MI (Cascade Burgers, Inc. (BD))*

 

5.

9646 E. Highway 36, Avon, IN (Avon Burgers, Inc. (BD))*

 

6.

5221 Noggle Way, Indianapolis, IN (Greenwood Burgers, Inc. (BD))*

 

7.

2972 Coolidge Highway, Berkley, MI (Berkley Burgers, Inc. (BD))*

 

8.

2740 East 14th St., Carmel, IN (Westfield Burgers, Inc. (BD))*

 

9.

1600 E. Summit Street, Crown Point, IN (AMC Crown Point, Inc. (BWW))

 

10.

17510 Halsted, Homewood, IL (AMC Homewood, Inc. (BWW))

 

11.

1250 Torrence Avenue, Calumet City, IL (AMC Calumet City, Inc. (BWW))

 

12.

1200 U.S. 41, Schererville, IN (AMC Schererville, Inc. (BWW))

 

13.

212 East Lincoln Way, Suite 101, Valparaiso, IN (AMC Valparaiso, Inc. (BWW))

 

14.

3720 Ridge Road, Lansing, IL (AMC Lansing, Inc. (BWW))

 

15.

2515 Southlake Mall Drive, Hobart, IN (AMC Hobart, Inc. (BWW))

 

16.

1832 North Clybourn, Chicago, IL (AMC Chicago, Inc. (BWW))

 

17.

4075 Park Blvd., Pinellas park, FL (AMC Pinellas Park, Inc. (BWW))

 

18.

20980 West Road, Woodhaven, MI (Woodhaven Burgers, Inc. (BD))

 

19.

13204 Market Square Drive, Suite 102, Fishers, IN (Fishers Burgers, Inc. ((BD))

 

20.

2886 E. Dupont Road, Fort Wayne, IN (Fort Wayne North Burgers, Inc. (BD))

 

21.

8235 Trillium Circle Avenue, Grand Blanc, MI (Grand Blanc Burgers, Inc. (BD))

 

 

 
199

--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

TMA Enterprises of Ferndale, LLC

Ansley Group, L.L.C.

AMC Warren, LLC

Buckeye Group, LLC

Buckeye Group II, LLC

DMM Group, LLC

Each a Michigan Limited Liability Company

 

AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.

Avon Burgers, Inc.

Westfield Burgers, Inc.
AMC Hammond Inc.
Terre Haute Burgers, Inc.

Fishers Burgers, Inc.

Greenwood Burgers, Inc.

Fort Wayne North Burgers, Inc.
Crown Point Burgers, Inc.
Schererville Burgers, Inc.
AMC Hammond Real Estate Inc.
each, an Indiana corporation

 

AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
AMC Pinellas Park, Inc.
AMC Clearwater, Inc.
AMC Oldsmar, Inc.
AMC Trinity, Inc.
AMC Wesley Chapel, Inc.
AMC Wesley Chapel Real Estate Inc.
each, a Florida corporation

 

AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Chicago, Inc.
each, an Illinois corporation

Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.

Detroit Burgers, Inc.

Grand Rapids Burgers, Inc.

AMC Sault Ste. Marie, Inc.

AMC Lapeer, Inc.
Woodhaven Burgers, Inc.

Traverse City Burgers, Inc.

AMC Bagley, Inc.

AMC Bagley Real Estate, Inc.

Canton Burgers, Inc.

AMC Canton Real Estate, Inc.
Birch Run Burgers, Inc.
Grand Blanc Burgers, Inc.
AMC Birch Run, Inc.

AMC Royal Oak, Inc.
AMC Adrian, Inc.

each, a Michigan corporation

 

 

 
200

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE PERCENTAGES

 

 

Bank

Applicable

Percentage

Term Loan

Development Line

of Credit Loan

Revolving Line

of Credit Loan

Total Commitment

Citizens Bank, National Association

61.04%

$34,181,818.00

$12,207,792.00

$610,390.00

$47,000,000.00

Flagstar Bank, FSB

19.48%

$10,909,091.00

$3,896,104.00

$194,805.00

$15,000,000.00

The Huntington National Bank

19.48%

$10,909,091.00

$3,896,104.00

$194,805.00

$15,000,000.00

Totals

100.00%

$56,000,000.00

$20,000,000.00

$1,000,000.00

$77,000,000.00

 

 

 

 
201

--------------------------------------------------------------------------------

 

  

SCHEDULE 9.1(xii)


 

LEASEHOLD PREMISES

 

 

1.

15745 15 Mile Road, Clinton Township, MI (Bearcat Enterprises, Inc. (BWW))*

 

2.

2305 Snowdrift Drive, Gaylord, MI (AMC Bagley, Inc. (BWW))*

 

3.

2055 Badlands Drive, Brandon, FL (MCA Enterprises Brandon, Inc. (BWW))*

 

4.

2817 Kraft Ave., SE, Grand Rapids, MI (Cascade Burgers, Inc. (BD))*

 

5.

9646 E. Highway 36, Avon, IN (Avon Burgers, Inc. (BD))*

 

6.

5221 Noggle Way, Indianapolis, IN (Greenwood Burgers, Inc. (BD))*

 

7.

2972 Coolidge Highway, Berkley, MI (Berkley Burgers, Inc. (BD))*

 

8.

2740 East 14th St., Carmel, IN (Westfield Burgers, Inc. (BD))*

 

9.

1600 E. Summit Street, Crown Point, IN (AMC Crown Point, Inc. (BWW))

 

10.

17510 Halsted, Homewood, IL (AMC Homewood, Inc. (BWW))

 

11.

1250 Torrence Avenue, Calumet City, IL (AMC Calumet City, Inc. (BWW))

 

12.

1200 U.S. 41, Schererville, IN (AMC Schererville, Inc. (BWW))

 

13.

212 East Lincoln Way, Suite 101, Valparaiso, IN (AMC Valparaiso, Inc. (BWW))

 

14.

3720 Ridge Road, Lansing, IL (AMC Lansing, Inc. (BWW))

 

15.

2515 Southlake Mall Drive, Hobart, IN (AMC Hobart, Inc. (BWW))

 

16.

1832 North Clybourn, Chicago, IL (AMC Chicago, Inc. (BWW))

 

17.

4075 Park Blvd., Pinellas park, FL (AMC Pinellas Park, Inc. (BWW))

 

18.

20980 West Road, Woodhaven, MI (Woodhaven Burgers, Inc. (BD))

 

19.

13204 Market Square Drive, Suite 102, Fishers, IN (Fishers Burgers, Inc. ((BD))

 

20.

2886 E. Dupont Road, Fort Wayne, IN (Fort Wayne North Burgers, Inc. (BD))

 

21.

8235 Trillium Circle Avenue, Grand Blanc, MI (Grand Blanc Burgers, Inc. (BD))

 

 

202

 